EXHIBIT 10.1


SECOND AMENDMENT
TO
RECEIVABLES PURCHASE AGREEMENT
THIS SECOND AMENDMENT, dated as of July 19, 2019 (this “Amendment”), to the
Receivables Purchase Agreement, dated as of December 18, 2013 (as amended,
restated, or otherwise modified from time to time the “Agreement”), by and among
MPC TRADE RECEIVABLES COMPANY LLC, a Delaware limited liability company (the
“Seller”), MARATHON PETROLEUM COMPANY LP, a Delaware limited partnership , as
initial Servicer (in such capacity, the “Servicer” and together with Seller, the
“Seller Parties” and each a “Seller Party”), each of the Purchasers named on the
signature pages hereto (each, a “Purchaser”), each of the Managing Agents named
on the signature pages hereto (each, a “Managing Agent”), each of the L/C
Issuers named on the signature pages hereto (each, an “L/C Issuer”), MUFG BANK,
LTD., as the administrative agent (in such capacity, the “Administrative Agent”)
for the Purchasers, the Managing Agents, and the L/C Issuers, and as sole lead
arranger.
RECITALS:
WHEREAS, the parties to the Agreement desire to amend the Agreement among other
things (i) add (a) Old Line Funding, LLC, as a Conduit Purchaser and Royal Bank
of Canada, as a Managing Agent, as a Committed Purchaser, and as an L/C Issuer,
(b) Manhattan Asset Funding Company LLC, as a Conduit Purchaser, SMBC Nikko
Securities America, Inc., as a Managing Agent, and Sumitomo Mitsui Banking
Corporation, as a Committed Purchaser, and (c) Reliant Trust, as a Conduit
Purchaser and The Toronto-Dominion Bank, as a Managing Agent, as a Committed
Purchaser, and as an L/C Issuer as parties to the Agreement, (ii) reflect the
Group Purchase Limit of each of the Purchase Groups pursuant to the Agreement
(iii) reflect the Group L/C Sublimit of each of the Purchase Groups including an
L/C Issuer pursuant to the Agreement, and (iv) as otherwise provided below;
NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
hereinafter set forth and intending to be legally bound hereby, agree as
follows:
SECTION 1.    Amendments to the Agreement. As of the Effective Date (as defined
below), subject to the satisfaction of the conditions precedent set forth in
Section 2 below, the parties hereto agree that the Agreement is hereby amended
as set forth in Exhibit A to this Amendment with text marked in underline
indicating additions to the Agreement and with text marked in strikethrough
indicating deletions to the Agreement.
SECTION 2.    Effectiveness. The amendments to the Agreement set forth in
Section 1 of this Amendment shall become effective as of the date hereof (the
“Effective Date”) upon:
(i)
receipt by the Administrative Agent and each Managing Agents of counterparts of
this Amendment, duly executed by each of the parties hereto;

(ii)
receipt by the Administrative Agent and each Managing Agent of duly executed
copies of the Fee Letter;






--------------------------------------------------------------------------------





(iii)
receipt by all relevant parties of the fees specified in the Fee Letter that are
due and owing on the date hereof; and

(iv)
receipt by all relevant parties of reliance letters for legal opinions of the
Seller’s counsel, each in form and substance reasonably acceptable to such
parties.

SECTION 3.    Status of the Agreement. Except as expressly provided herein, all
terms and conditions of the Agreement are ratified and shall remain unchanged
and continue in full force and effect and are hereby ratified by the parties
hereto. This Amendment shall not constitute a novation of the Agreement but
shall constitute an amendment thereof. On and from the date hereof, references
to the Agreement in any other agreement or document shall be deemed to include a
reference to the Agreement, as amended hereby, whether or not reference is made
to this Amendment.
SECTION 4.    Governing Law. THIS AMENDMENT AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (INCLUDING
SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK BUT OTHERWISE WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES).
SECTION 5.    Counterparts. This Amendment may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed shall be deemed an original and all of which when
taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Amendment by facsimile shall be
effective as delivery of a manually executed counterpart of this Amendment.
SECTION 6.    Defined Terms. Capitalized terms used herein and not otherwise
defined shall have the meanings assigned to such terms in the Agreement.
[Signature Pages Follow]




2    

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.
MPC TRADE RECEIVABLES COMPANY LLC, as Seller
 
 
By:
/s/ Thomas Kaczynski
 
Name: Thomas Kaczynski
 
Title: Vice President
 
 
 
 
MARATHON PETROLEUM COMPANY LP, as Servicer
 
 
By:
MPC Investment LLC, its general partner
 
 
By:
/s/ Thomas Kaczynski
 
Name: Thomas Kaczynski
 
Title: Vice President and Treasurer
 
 
 
 
 
 







[Signature Page to Second Amendment to
Receivables Purchase Agreement (Marathon)]

--------------------------------------------------------------------------------







MUFG BANK, LTD., as Administrative Agent
 
 
By:
/s/ Eric Williams
 
Name: Eric Williams
 
Title: Managing Director
 
 
 
 







[Signature Page to Second Amendment to
Receivables Purchase Agreement (Marathon)]

--------------------------------------------------------------------------------





VICTORY RECEIVABLES CORPORATION, as a Conduit Purchaser
 
 
By:
/s/ Kevin J. Corrigan
 
Name: Kevin J. Corrigan
 
Title: Vice President
 
 
 
 







[Signature Page to Second Amendment to
Receivables Purchase Agreement (Marathon)]

--------------------------------------------------------------------------------







MUFG BANK, LTD., as a Committed Purchaser
 
 
By:
/s/ Eric Williams
 
Name: Eric Williams
 
Title: Managing Director
 
 
 
 

MUFG BANK, LTD., as a Managing Agent
 
 
By:
/s/ Eric Williams
 
Name: Eric Williams
 
Title: Managing Director
 
 
 
 

MUFG BANK, LTD., as an L/C Issuer
 
 
By:
/s/ Eric Williams
 
Name: Eric Williams
 
Title: Managing Director
 
 
 
 







[Signature Page to Second Amendment to
Receivables Purchase Agreement (Marathon)]

--------------------------------------------------------------------------------





FIFTH THIRD BANK, as a Committed Purchaser, as a Managing Agent and as an L/C
Issuer
 
 
By:
/s/ Patrick Berning
 
Name: Patrick Berning
 
Title: AVP
 
 
 
 







[Signature Page to Second Amendment to
Receivables Purchase Agreement (Marathon)]

--------------------------------------------------------------------------------





MIZUHO BANK, LTD., as a Committed Purchaser, as a Managing Agent and as an L/C
Issuer
 
 
By:
/s/ Richard A. Burke
 
Name: Richard A. Burke
 
Title: Managing Director
 
 
 
 







[Signature Page to Second Amendment to
Receivables Purchase Agreement (Marathon)]

--------------------------------------------------------------------------------





PNC BANK, NATIONAL ASSOCIATION, as a Committed Purchaser, as a Managing Agent
and as an L/C Issuer
 
 
By:
/s/ Michael Brown
 
Name: Michael Brown
 
Title: Senior Vice President
 
 
 
 







[Signature Page to Second Amendment to
Receivables Purchase Agreement (Marathon)]

--------------------------------------------------------------------------------





LIBERTY STREET FUNDING LLC, as a Conduit Purchaser
 
 
By:
/s/ Jill A. Russo
 
Name: Jill A. Russo
 
Title: Vice President
 
 
 
 



THE BANK OF NOVA SCOTIA, as a Committed Purchaser, as a Managing Agent and as an
L/C Issuer
 
 
By:
 
 
Name:
 
Title:
 
 
 
 









[Signature Page to Second Amendment to
Receivables Purchase Agreement (Marathon)]

--------------------------------------------------------------------------------





LIBERTY STREET FUNDING LLC, as a Conduit Purchaser
 
 
By:
 
 
Name:
 
Title:
 
 
 
 



THE BANK OF NOVA SCOTIA, as a Committed Purchaser, as a Managing Agent and as an
L/C Issuer
 
 
By:
/s/ Douglas Noe
 
Name: Douglas Noe
 
Title: Managing Director
 
 
 
 



[Signature Page to Second Amendment to
Receivables Purchase Agreement (Marathon)]

--------------------------------------------------------------------------------





OLD LINE FUNDING, LLC, as a Conduit Purchaser
 
 
By:
Royal Bank of Canada, as attorney in fact
 
 
By:
/s/ Veronica L. Gallagher
 
Name: Veronica L. Gallagher
 
Title: Authorized Signatory
 
 
 
 



ROYAL BANK OF CANADA, as a Committed Purchaser, as a Managing Agent and as an
L/C Issuer
 
 
By:
/s/ Kimberly L. Wagner
 
Name: Kimberly L. Wagner
 
Title: Authorized Signatory
 
 
 
 
By:
/s/ Stephen A. Kuklinski
 
Name: Stephen A. Kuklinski
 
Title: Authorized Signatory









[Signature Page to Second Amendment to
Receivables Purchase Agreement (Marathon)]

--------------------------------------------------------------------------------





MANHATTAN ASSET FUNDING COMPANY LLC, as a Conduit Purchaser
 
 
By:
MAF Receivables Corp., its sole member
 
 
By:
/s/ Irina Khaimova
 
Name: Irina Khaimova
 
Title: Vice President
 
 
 
 



SUMITOMO MITSUI BANKING CORPORATION, as a Committed Purchaser
 
 
By:
 
 
Name:
 
Title:
 
 
 
 



SMBC NIKKO SECURITIES AMERICA, INC., as a Managing Agent
 
 
By:
 
 
Name:
 
Title:
 
 
 
 









[Signature Page to Second Amendment to
Receivables Purchase Agreement (Marathon)]

--------------------------------------------------------------------------------





MANHATTAN ASSET FUNDING COMPANY LLC, as a Conduit Purchaser
 
 
By:
MAF Receivables Corp., its sole member
 
 
By:
 
 
Name:
 
Title:
 
 
 
 



SUMITOMO MITSUI BANKING CORPORATION, as a Committed Purchaser
 
 
By:
/s/ Michael Maguire
 
Name: Michael Maguire
 
Title: Executive Director
 
 
 
 



SMBC NIKKO SECURITIES AMERICA, INC., as a Managing Agent
 
 
By:
 
 
Name:
 
Title:
 
 
 
 



[Signature Page to Second Amendment to
Receivables Purchase Agreement (Marathon)]

--------------------------------------------------------------------------------





MANHATTAN ASSET FUNDING COMPANY LLC, as a Conduit Purchaser
 
 
By:
MAF Receivables Corp., its sole member
 
 
By:
 
 
Name:
 
Title:
 
 
 
 



SUMITOMO MITSUI BANKING CORPORATION, as a Committed Purchaser
 
 
By:
 
 
Name:
 
Title:
 
 
 
 



SMBC NIKKO SECURITIES AMERICA, INC., as a Managing Agent
 
 
By:
/s/ Yukimi Konno
 
Name: Yukimi Konno
 
Title: Managing Director
 
 
 
 



[Signature Page to Second Amendment to
Receivables Purchase Agreement (Marathon)]

--------------------------------------------------------------------------------











COMPUTERSHARE TRUST COMPANY OF CANADA, in its capacity as Trustee of RELIANT
TRUST, by its U.S. Financial Services Agent, THE TORONTO-DOMINION BANK, as a
Conduit Purchaser for The Toronto-Dominion Bank's Purchase Group
 
 
By:
/s/ Luna Mills
 
Name: Luna Mills
 
Title: Managing Director
 
 
 
 





THE TORONTO-DOMINION BANK, as a Committed Purchaser, as a Managing Agent and as
an L/C Issuer
 
 
By:
/s/ Luna Mills
 
Name: Luna Mills
 
Title: Managing Director
 
 
 
 









[Signature Page to Second Amendment to
Receivables Purchase Agreement (Marathon)]

--------------------------------------------------------------------------------





WELLS FARGO BANK, N.A., as a Committed Purchaser, as a Managing Agent and as an
L/C Issuer
 
 
By:
/s/ Eero Maki
 
Name: Eero Maki
 
Title: Managing Director
 
 
 
 







[Signature Page to Second Amendment to
Receivables Purchase Agreement (Marathon)]

--------------------------------------------------------------------------------


        


EXHIBIT A
[attached]






Exh.-A-1

--------------------------------------------------------------------------------


CONFORMED COPY – NOT EXECUTED IN THIS FORM
Incorporating that certain First Amendment to Receivables Purchase Agreement,
dated as of July 20, 2016 and that certain Second Amendment to Receivables
Purchase Agreement, dated as of July 19, 2019




    
RECEIVABLES PURCHASE AGREEMENT
dated as of December 18, 2013
by and among
MPC TRADE RECEIVABLES COMPANY LLC,
as Seller
MARATHON PETROLEUM COMPANY LP,
as Servicer
THE PURCHASERS FROM TIME TO TIME PARTY HERETO
THE MANAGING AGENTS FROM TIME TO TIME PARTY HERETO
THE L/C ISSUERS FROM TIME TO TIME PARTY HERETO
and
THEMUFG BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,
as Administrative Agent
________________________________________
THEMUFG BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,
as Sole Lead Arranger
    







--------------------------------------------------------------------------------


TABLE OF CONTENTS
Page




ARTICLE I PURCHASE ARRANGEMENTS
1
 
Section 1.1.
 
Purchase Facility
1
 
Section 1.2.
 
Increases
3
 
Section 1.3.
 
Decreases
5
 
Section 1.4.
 
Payment Requirements
5
 
Section 1.5.
 
Letter of Credit Subfacility
5
 
Section 1.6.
 
Certain Reconveyances
16
ARTICLE II PAYMENTS AND COLLECTIONS
16
 
Section 2.1.
 
Payments
16
 
Section 2.2.
 
Collections Prior to Amortization
17
 
Section 2.3.
 
Collections Following Amortization
18
 
Section 2.4.
 
Application of Collections
18
 
Section 2.5.
 
Payment Rescission
19
 
Section 2.6.
 
Maximum Purchaser Interests
19
 
Section 2.7.
 
Clean Up Call
20
ARTICLE III CONDUIT PURCHASER FUNDING
20
 
Section 3.1.
 
CP Costs and Yield
20
 
Section 3.2.
 
CP Costs Payments
20
 
Section 3.3.
 
Calculation of CP Costs
20
 
Section 3.4.
 
Selection and Continuation of Tranche Periods
21
ARTICLE IV COMMITTED PURCHASER FUNDING; CONDUIT PURCHASER FUNDING THROUGH SOURCE
OTHER THAN COMMERCIAL PAPER
21
 
Section 4.1.
 
Committed Purchaser Funding; Conduit Purchaser Funding Through Source Other Than
Commercial Paper
21
 
Section 4.2.
 
Yield Payments
22
 
Section 4.3.
 
Selection and Continuation of Tranche Periods
22
 
Section 4.4.
 
Committed Purchaser Interest Rates
22
 
Section 4.5.
 
Suspension of the Adjusted LIBO Rate
23
 
Section 4.6.
 
LIBO Rate Replacement
23
ARTICLE V REPRESENTATIONS AND WARRANTIES
24



i

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




 
Section 5.1.
 
Representations and Warranties of the Seller Parties
24
ARTICLE VI CONDITIONS OF CREDIT EVENTS
30
 
Section 6.1.
 
Conditions Precedent to Effectiveness
30
 
Section 6.2.
 
Conditions Precedent to All Credit Events
30
ARTICLE VII COVENANTS
31
 
Section 7.1.
 
Affirmative Covenants of the Seller Parties
31
 
Section 7.2.
 
Negative Covenants of the Seller Parties
40
ARTICLE VIII ADMINISTRATION AND COLLECTION
43
 
Section 8.1.
 
Designation of Servicer
43
 
Section 8.2.
 
Duties of Servicer
43
 
Section 8.3.
 
Collection Notices
45
 
Section 8.4.
 
Responsibilities of Seller
45
 
Section 8.5.
 
Reports
45
 
Section 8.6.
 
Servicing Fees
46
ARTICLE IX AMORTIZATION EVENTS
47
 
Section 9.1.
 
Amortization Events
47
 
Section 9.2.
 
Remedies
50
ARTICLE X INDEMNIFICATION
50
 
Section 10.1.
 
Indemnities by the Seller Parties
50
 
Section 10.2.
 
Increased Cost and Reduced Return
53
 
Section 10.3.
 
Other Costs and Expenses
55
ARTICLE XI THE ADMINISTRATIVE AGENT & THE MANAGING AGENTS
56
 
Section 11.1.
 
Authorization and Action
56
 
Section 11.2.
 
Delegation of Duties
56
 
Section 11.3.
 
Exculpatory Provisions
57
 
Section 11.4.
 
Reliance by Administrative Agent
57
 
Section 11.5.
 
Non-Reliance on Administrative Agent, Managing Agents, L/C Issuers and Other
Purchasers
58
 
Section 11.6.
 
Reimbursement and Indemnification
58
 
Section 11.7.
 
Administrative Agent in its Individual Capacity
59



ii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


 
Section 11.8.
 
Successor Administrative Agent
59
 
Section 11.9.
 
UCC Filings
59
ARTICLE XII ASSIGNMENTS; PARTICIPATIONS
60
 
Section 12.1.
 
Assignments
60
 
Section 12.2.
 
Participations
61
 
Section 12.3.
 
Federal Reserve
62
 
Section 12.4.
 
Replacement of Purchase Groups
62
ARTICLE XIII EXTENSION OF TERM; TERMINATING PURCHASE GROUPS
62
 
Section 13.1.
 
Extension of Term; Terminating Purchase Groups
62
ARTICLE XIV MISCELLANEOUS
64
 
Section 14.1.
 
Waivers and Amendments
64
 
Section 14.2.
 
Notices
65
 
Section 14.3.
 
Setoff; Ratable Payments
65
 
Section 14.4.
 
Protection of Ownership Interests of the Purchasers
66
 
Section 14.5.
 
Confidentiality
66
 
Section 14.6.
 
Bankruptcy Petition
68
 
Section 14.7.
 
Limited Recourse
68
 
Section 14.8.
 
Limitation of Liability
68
 
Section 14.9.
 
CHOICE OF LAW
69
 
Section 14.10.
 
CONSENT TO JURISDICTION
69
 
Section 14.11.
 
WAIVER OF JURY TRIAL
70
 
Section 14.12.
 
Integration; Binding Effect; Survival of Terms
70
 
Section 14.13.
 
Counterparts; Severability; Section References
70
 
Section 14.14.
 
Agent Roles
70
 
Section 14.15.
 
Characterization
71
 
Section 14.16.
 
USA PATRIOT Act
72
 
Section 14.17.
 
Consent to Amendment of Receivables Sale Agreement and Performance Undertaking
and Receivables Transfer Agreement
72
 
 
 
 
 



iii

--------------------------------------------------------------------------------






Exhibits and Schedules
EXHIBIT I
‑    Definitions

EXHIBIT II‑A
‑    Form of Purchase Notice

EXHIBIT II‑B
‑    Form of Letter of Credit Request

EXHIBIT III
‑    Places of Business of the Seller Parties; Locations of Records; Federal
Employer Identification Number of Seller

EXHIBIT IV
‑    Names of Collections Banks; Collection Accounts; Lock‑Boxes

EXHIBIT V
‑    Form of Compliance Certificate

EXHIBIT VI
‑    Form of Monthly Report

EXHIBIT VII
‑    Form of Assignment Agreement

SCHEDULE A
‑    Purchase Groups; Commitments; Groups L/C Sublimits; Group Purchase Limits

SCHEDULE B
‑    Documents to Be Delivered Prior to Effectiveness

SCHEDULE C
‑    Credit and Collection Policy

SCHEDULE D
‑    Notice Addresses





iv

--------------------------------------------------------------------------------






MPC TRADE RECEIVABLES COMPANY LLC
RECEIVABLES PURCHASE AGREEMENT
This Receivables Purchase Agreement dated as of December 18, 2013, is made by
and among MPC Trade Receivables Company LLC, a Delaware limited liability
company (“Seller”), Marathon Petroleum Company LP, a Delaware limited
partnership (“MPC LP”), as initial Servicer (together with Seller, the “Seller
Parties” and each a “Seller Party”), the entities from time to time party hereto
as Conduit Purchasers (together with their respective successors and permitted
assigns hereunder, the “Conduit Purchasers”), the entities from time to time
party hereto as Committed Purchasers (together with their respective successors
and permitted assigns hereunder, the “Committed Purchasers”), the entities from
time to time party hereto as L/C Issuers, the entities from time to time party
hereto as Managing Agents (together with their respective successors and
permitted assigns hereunder, the “Managing Agents”), and TheMUFG Bank of
Tokyo-Mitsubishi UFJ, Ltd., New York Branch, as administrative agent for the
Purchasers hereunder or any successor agent hereunder (together with its
successors and permitted assigns hereunder, the “Administrative Agent”). Unless
defined elsewhere herein, capitalized terms used in this Agreement shall have
the meanings assigned to such terms in Exhibit I.
PRELIMINARY STATEMENTS
Seller desires to transfer and assign undivided percentage ownership interests
in the Receivables, the Related Security and Collections with respect thereto
and the proceeds thereof from time to time.
In the case of a Commercial Paper Purchase Group, each Conduit Purchaser may, in
its absolute and sole discretion, purchase such undivided percentage ownership
interests in the Receivables, the Related Security and Collections with respect
thereto and the proceeds thereof, and, in the event that a Conduit Purchaser
declines to make such purchase, the Committed Purchasers in the related Purchase
Group shall, at the request of Seller, purchase such undivided percentage
ownership interests from time to time. In the case of a Balance Sheet Purchase
Group, the related Committed Purchaser shall purchase such undivided percentage
ownership interests in the Receivables, the Related Security and Collections
with respect thereto and the proceeds thereof from time to time.
TheMUFG Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch has been requested
and is willing to act as Administrative Agent on behalf of the Purchasers in
accordance with the terms hereof.
ARTICLE I
PURCHASE ARRANGEMENTS


Section 1.1.    Purchase Facility.
(a)    From time to time prior to the Amortization Date, upon the terms and
subject to the conditions hereof, Seller may request that the Purchasers
purchase undivided percentage ownership interests in the Receivables, the
Related Security and Collections with respect thereto


1

--------------------------------------------------------------------------------





and all proceeds of the foregoing, by delivering immediately available funds to
the Seller (an “Incremental Purchase”) or by issuing of one or more Letters of
Credit for the benefit of the Seller or its designee (an “L/C Purchase”), in
each case, as provided herein. Subject to the terms and conditions set forth
herein, (a) in the case of a Commercial Paper Purchase Group, each Conduit
Purchaser may, at its option, or if any Conduit Purchaser shall decline, the
related Committed Purchaser(s) in its related Purchase Group shall, make such
Purchase Group’s Purchase Group Share of each Purchase from the Seller hereunder
and (b) in the case of a Balance Sheet Purchase Group, the related Committed
Purchaser(s) shall make such Purchase Group’s Purchase Group Share of each
Purchase from the Seller hereunder; provided, that notwithstanding anything set
forth herein to the contrary, under no circumstances shall any Purchaser make
any Incremental Purchase or L/C Purchase hereunder to the extent that, after
giving effect thereto:
(i)    the Aggregate Capital plus the L/C Undrawn Amount would exceed the
Purchase Limit;
(ii)    the aggregate amount of Capital outstanding of the Purchasers in any
Purchase Group would exceed such Purchase Group’s Group Purchase Limit less its
Purchase Group Share of the L/C Undrawn Amount; or
(iii)    the aggregate amount of Capital outstanding of any Committed Purchaser
would exceed its Commitment less its Pro Rata Share of the L/C Undrawn Amount.
Effective as of the date of each Purchase, Seller hereby sells and assigns to
each of the Managing Agents, for the benefit of the applicable Purchasers in its
Purchase Group, undivided percentage ownership interests in the Receivables, the
Related Security and Collections with respect thereto and all proceeds of the
foregoing, subject only to the payment by such Purchasers of the applicable
Purchase Price therefor or the issuance of Letters of Credit, in each case, in
accordance with the terms of this Agreement.
(b)    Seller may, upon at least five (5) days’ (or such shorter period as the
Administrative Agent and the Managing Agents may agree) prior written notice to
the Administrative Agent (and the Administrative Agent shall promptly forward
such written notice to each Managing Agent), terminate in whole or reduce in
part the unused portion of the Purchase Limit; provided, that Seller may not
reduce the Purchase Limit to an amount less than the aggregate Stated Amounts of
all Letters of Credit then outstanding unless Seller shall have
Cash‑Collateralized all such Letters of Credit. Upon any such reduction in the
Purchase Limit, the Group Purchase Limits shall be permanently reduced by a
corresponding amount (ratably among the Purchase Groups in accordance with the
Purchase Group Shares) and the Commitment of each Committed Purchaser in each
Purchase Group shall be ratably reduced in accordance with such Committed
Purchaser’s Pro Rata Share. Each partial reduction of the Purchase Limit shall
be in an amount equal to $5,000,000 or an integral multiple thereof.
(c)    The Seller may, upon at least thirty (30) days’ (or such shorter period
as the Administrative Agent and the Managing Agents may agree) prior written
notice to the Administrative Agent (and the Administrative Agent shall promptly
forward such written notice to each Managing Agent), cause an increase in the
Purchase Limit, upon satisfaction of the


2

--------------------------------------------------------------------------------





following conditions: (i) the Seller shall offer each Purchase Group the right
to increase its Group Purchase Limit by its ratable share of the increase in the
Purchase Limit; (ii) if any Purchase Group elects not to increase its Group
Purchase Limit pursuant to clause (i) above, the Seller shall offer such
Purchase Group’s portion to the other Purchase Groups, or another Purchaser in a
new Purchase Group; (iii) each new Ownership Group, if any, shall execute a
joinder agreement in a form reasonably acceptable to the Seller and the
Administrative Agent; (iv) no Amortization Event or Potential Amortization Event
shall have occurred and be continuing; and (v) the Purchase Limit shall not
exceed $1,000,000,000 immediately after giving effect to any such increase.
Schedule A to this Agreement shall be deemed to be amended in connection with
any such increase to add each new Purchase Group (if any), to reflect the Group
Purchase Limit of each Purchaser Group with a new or increasing Group Purchase
Limit. The Seller shall repay or cause to be repaid through the applicable
joinder agreement any Capital outstanding on the effective date of any such
increase (and pay any outstanding fees due hereunder or under any Fee Letter) to
the extent necessary to keep the outstanding Capital of the Purchasers in each
Purchase Group equal to such Purchase Group’s ratable share (after giving effect
to the increase in any Group Purchase Limit pursuant to this Section 1.1(c)).
(d)    The Purchaser Interest shall be initially computed on the date hereof.
Thereafter, until the Facility Termination Date, the Purchaser Interest shall be
automatically recomputed (or deemed to be recomputed) on each Business Day
(after giving effect to any Purchase, if any, on such Business Day); it being
understood that, for purposes of such calculation, the Net Receivables Balance
(and all components thereof) shall be determined on each Business Day based on
the information set forth in the Monthly Report, Weekly Report or Daily Report
most recently delivered (other than after an Amortization Event has occurred and
is continuing and a notice thereof has been delivered by the Administrative
Agent to the Seller and the Servicer to compute such Net Receivables Balance
(and all components thereof) on each such Business Day) pursuant to this
Agreement and Net Receivables Balance (and the components thereof) shall not be
required to be recalculated as of each Business Day. Subject to the following
sentence, from and after the Amortization Date, the Purchaser Interest shall be
deemed to be 100%. The Purchaser Interest shall become zero on the Final Payout
Date.
Section 1.2.    Increases.
(a)    Incremental Purchases. Seller shall provide the Administrative Agent (and
the Administrative Agent shall promptly forward such written notice to each
Managing Agent and notify each Managing Agent of its Purchase Group’s Purchase
Group Share of such Incremental Purchase) with at least one (1) Business Day’s
(or, in the case of a request for an Incremental Purchase to be funded with
Tranche Funded Commercial Paper which is to replace Pooled Commercial Paper,
seven (7) days’) prior written notice in a form set forth as Exhibit II‑A hereto
of each Incremental Purchase (a “Purchase Notice”); provided, that, with respect
to any Incremental Purchase to satisfy any outstanding Reimbursement Obligations
(other than an Incremental Purchase funded with Tranche Funded Commercial
Paper), Seller may provide notice of such Incremental Purchase on the day of
such Incremental Purchase if such notice is provided before 10:00 a.m. (New York
time). Each Purchase Notice shall be subject to Section 6.2 hereof and, except
as set forth below, shall be irrevocable and shall specify (a) the aggregate
requested Purchase Price (which shall not be less than $5,000,000) and date of
purchase, (b) in the case of an Incremental Purchase to be funded by the
Committed Purchasers, the requested


3

--------------------------------------------------------------------------------





Interest Rate and (c) in the case of an Incremental Purchase to be funded by
Tranche Funded Commercial Paper or by the Committed Purchasers, the Tranche
Period. Following receipt of a Purchase Notice, each Managing Agent from the
Commercial Paper Purchase Groups will determine whether the Conduit Purchasers
in its Purchase Group (if any) agree to participate in the requested Incremental
Purchase. In the event that a Purchase Group has more than one Conduit
Purchaser, the related Managing Agent may allocate the related Purchase Group
Share of the Purchase Price for Incremental Purchases among such Conduit
Purchasers in its sole discretion. If the Conduit Purchasers in any Commercial
Paper Purchase Group decline to participate in an Incremental Purchase, the
Managing Agent for such Purchase Group shall notify Seller and Seller may cancel
the Purchase Notice in its entirety or, in the absence of such a cancellation,
the applicable Purchase Group Share of the requested Incremental Purchase shall
be made by the related Committed Purchaser(s) in its related Purchase Group
ratably in accordance with their Pro Rata Shares. On the date of each
Incremental Purchase (other than to the extent that the proceeds of such
Incremental Purchase are being used to satisfy outstanding Reimbursement
Obligations which shall be funded in accordance with Section 1.5(f)), upon
satisfaction of the applicable conditions precedent set forth in Article VI, the
applicable Purchasers in each Purchase Group shall initiate a wire transfer of
immediately available funds to the account specified by Seller, no later than
12:00 noon (New York time), in an aggregate amount equal to such Purchase
Group’s Purchase Group Share of the Purchase Price for such Incremental
Purchase. In no event shall the Purchasers be obligated to make more than
fifteen (15) Incremental Purchases requested by Seller during any calendar
month.
(b)    Delayed Purchases. Notwithstanding anything to the contrary in this
Agreement, at any time after the Seller delivers a Purchase Notice pursuant to
this Section 1.2 and prior to the date of the requested Purchase, any Managing
Agent of a Delayed Funding Purchase Group may notify the Seller, the Servicer,
and the Administrative Agent in writing (a “Delayed Purchase Notification”) of
its intention to purchase all or any portion of its related Purchase Group Share
of such Incremental Purchase (the “Delayed Purchase Price”) on the Delayed
Purchase Date with respect to such Purchase Notice rather than on the requested
date of such Incremental Purchase. In the event a Managing Agent of a Delayed
Funding Purchase Group delivers a Delayed Purchase Notification: (i) the Seller
may at any time prior to the Delayed Purchase Date rescind the Purchase Notice
partially or in its entirety (and if partially, pro rata among the Purchase
Groups in accordance with the terms of this Agreement), and (ii) the Seller may,
in its sole discretion, upon notice to such Managing Agent and the
Administrative Agent, require each Purchaser in such Managing Agent’s Purchase
Group to assign and delegate, without recourse all of its interests, rights and
obligations under this Agreement to an assignee in accordance with and subject
to the restrictions contained in Section 12.4 of this Agreement. In the absence
of a rescission by the Seller pursuant to clause (i) above, (A) the Committed
Purchasers in the Purchase Groups which did not elect to defer the Incremental
Purchase shall be obligated to fund their respective Purchase Group Shares of
such Incremental Purchase on the applicable requested date of the Incremental
Purchase as specified in the Purchase Notice and the Committed Purchasers in the
Purchase Group which elected to defer the Incremental Purchase shall be
obligated to fund the Delayed Purchase Price on the applicable Delayed Purchase
Date and (B) the applicable Delayed Purchase Price shall not be taken into
account in determining the Purchaser Interest of any applicable Delayed Funding
Purchase Group until such time as it has been funded other than for purposes of
calculating such Delayed Funding Purchase Group’s available Group Purchase
Limit. The Managing Agent of any Purchase Group that is not a


4

--------------------------------------------------------------------------------





Delayed Funding Purchase Group may elect to identify such Purchase Group as a
Delayed Funding Purchase Group by providing 60 days’ prior written notice to the
Seller, the Servicer, and the Administrative Agent of such election.
Section 1.3.    Decreases. Seller shall provide the Administrative Agent (and
the Administrative Agent shall promptly forward such written notice to each
Managing Agent and notify each Managing Agent of its Purchase Group’s Purchase
Group Share of such reduction) with prior written notice in conformity with the
Required Notice Period (a “Reduction Notice”) of any proposed reduction of
Aggregate Capital from Collections. Such Reduction Notice shall designate (i)
the proposed date upon which any such reduction of Aggregate Capital shall occur
(which date shall give effect to the applicable Required Notice Period), and
(ii) the amount of Aggregate Capital to be reduced (the “Aggregate Reduction”).
Each Aggregate Reduction shall be distributed ratably by the Administrative
Agent to each Purchase Group based upon the Capital held by each Purchase Group,
and shall be applied by each Managing Agent to the Capital of the Purchasers in
such Managing Agent’s Purchase Group as directed by Seller (x) to the Capital of
the Committed Purchasers in such Purchase Group ratably in accordance with the
amount of Capital of such Committed Purchasers and/or (y) to the Capital of the
Conduit Purchasers in such Purchase Group ratably in accordance with the Capital
of such Conduit Purchasers. Only one (1) Reduction Notice shall be outstanding
at any time. No Aggregate Reduction will be made following the occurrence of the
Amortization Date without the consent of the Administrative Agent.
Section 1.4.    Payment Requirements. All amounts to be paid or deposited by any
Seller Party pursuant to any provision of this Agreement shall be paid or
deposited in accordance with the terms hereof no later than 11:00 a.m. (New York
time) on the day when due in immediately available funds, and if not received by
11:00 a.m. (New York time) shall be deemed to be received on the next succeeding
Business Day. Amounts payable to the Administrative Agent for its own account
shall be paid to the Administrative Agent at the account specified by the
Administrative Agent to Seller from time to time. Amounts payable to any
Purchaser or L/C Issuer shall be paid to the Administrative Agent to an account
specified by the Administrative Agent to Seller from time to time, and the
Administrative Agent shall promptly forward such amounts to the Managing Agent
for such Purchaser’s or L/C Issuer’s Purchase Group, for the account of such
Purchaser or L/C Issuer, as applicable, at the account specified by such
Managing Agent from time to time. All computations of Yield, per annum fees
calculated as part of any CP Costs, per annum fees hereunder and per annum fees
under the Fee Letter shall be made on the basis of a year of 360 days for the
actual number of days elapsed; provided, that computations of Yield which
accrues by reference to the Prime Rate shall be made on the basis of a year of
365 days (or 366 days in the case of a leap year) for the actual number of days
elapsed. If any amount hereunder shall be payable on a day which is not a
Business Day, such amount shall be payable on the next succeeding Business Day.
Section 1.5.    Letter of Credit Subfacility.
(a)    Generally. Subject to the terms and conditions set forth herein, the L/C
Issuers shall issue Letters of Credit requested by Seller from time to time;
provided, that no Letter of Credit shall be issued, amended, renewed or extended
if, after giving effect to such issuance, amendment, renewal or extension (i)
the L/C Undrawn Amount would exceed an amount equal


5

--------------------------------------------------------------------------------





to the Purchase Limit minus the Aggregate Capital, (ii) the L/C Obligations
would exceed the L/C Sublimit, (iii) the sum of the Aggregate Capital and the
L/C Undrawn Amount would exceed the aggregate Commitments or (iv) the portion of
the L/C Obligations attributable to Letters of Credit of any L/C Issuer would
exceed its related Group L/C Sublimit.
(b)    Letter of Credit Requests. To request an issuance of a Letter of Credit
(or the amendment, renewal or extension of an outstanding Letter of Credit
issued by any L/C Issuer) from an L/C Issuer, Seller shall deliver a written
request therefor, substantially in the form of Exhibit II‑B hereto and which
request may identify Marathon, MPC LP, or any of their respective Affiliates as
the applicant or account party for such issuance of a Letter of Credit (or the
amendment, renewal or extension of an outstanding Letter of Credit) (each such
request, a “Letter of Credit Request”) to the Administrative Agent and the
related Managing Agent of the applicable L/C Issuer not later than 10:00 a.m.
(New York time) on the date that is at least four (4) Business Days prior to the
requested issuance date (or the requested date of such amendment, renewal or
extension of such outstanding Letter of Credit) of such Letter of Credit. Such
Letter of Credit Request shall, unless otherwise agreed by the applicable L/C
Issuer, be irrevocable and shall specify the face amount of the requested Letter
of Credit, the account party (which shall be an Originator or an Affiliate
thereof) and beneficiary for the requested Letter of Credit, the requested
expiration date of such Letter of Credit, and the requested date of the issuance
(or amendment, renewal or extension, as applicable) thereof; provided, that each
Letter of Credit issued hereunder shall have a face amount of not less than
$5,000,000; provided, further, that no L/C Issuer shall have any obligation to
issue a Letter of Credit if any Committed Purchaser is at that time a Defaulting
Committed Purchaser, unless such L/C Issuer is satisfied that the actual
fronting exposure with respect to the Defaulting Committed Purchaser’s related
Purchase Group Share of any L/C Obligations in respect of issued Letters of
Credit or any potential fronting exposure arising from the Letter of Credit then
proposed to be issued will be entirely covered by Cash‑Collateral (or other
satisfactory arrangements with respect thereto in the sole discretion of such
L/C Issuer shall have been made) provided to such L/C Issuer in accordance with
this Agreement. The issuance, amendment, modification, renewal or extension by
an L/C Issuer of any Letter of Credit shall be, in addition to the conditions
precedent set forth in Article VI, subject to Section 1.2(b) and the conditions
precedent that Seller (and, to the extent required by the applicable L/C Issuer,
MPC LP or the Affiliate thereof which is to be the “Account Party” with respect
thereto) shall have executed and delivered such application agreement and/or
such other instruments and agreements relating to such Letter of Credit as the
applicable L/C Issuer shall have reasonably requested (collectively, “Letter of
Credit Application”) and Seller shall have paid, prior to the issuance,
amendment, modification, renewal or extension thereof, to the applicable L/C
Issuer, any Fronting Fees and Other L/C Fees due and owing with respect to such
Letter of Credit. Each Letter of Credit issued in connection with an L/C
Purchase or otherwise shall comply with the provisions of Section 1.5 and the
related Letter of Credit Application. Seller shall have the right to give
instructions and make agreements with respect to any Letter of Credit
Application and the disposition of documents, and to agree with Administrative
Agent, the applicable Managing Agent and the applicable L/C Issuer upon any
amendment, extension or renewal of any Letter of Credit. In no event shall an
L/C Issuer be obligated to issue a modification in respect of a Letter of Credit
if, on the proposed date of such modification, the applicable L/C Issuer would
not be obligated to issue new Letters of Credit under the terms hereof if
requested or if the beneficiary does not consent to the proposed terms of the
modification.


6

--------------------------------------------------------------------------------





(c)    L/C Purchases. The related Managing Agent for an L/C Issuer shall
promptly notify such L/C Issuer and Committed Purchasers in its Purchase Group
of the request by Seller for the issuance of a Letter of Credit hereunder, and
shall provide the related L/C Issuer with the applicable Letter of Credit
Application delivered to Administrative Agent and the applicable Managing Agent
by Seller pursuant to clause (b) above, by the close of business on the day
received or if received on a day that is not a Business Day or on any Business
Day after 11:00 a.m. (New York time) on such day, on the next Business Day.
(d)    Participation Commitment. Immediately upon the issuance of each Letter of
Credit by an L/C Issuer (or an amendment to a Letter of Credit increasing the
Stated Amount thereof), each Committed Purchaser shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from such L/C Issuer, a
participation in such Letter of Credit (as it may be so amended) and each
drawing thereunder in an amount equal to such Committed Purchaser’s Pro Rata
Share of the Stated Amount of such Letter of Credit and the amount of such
drawing, respectively. Such participations in such L/C Purchases by each
Committed Purchaser shall constitute an agreement by such Committed Purchaser to
make an Incremental Purchase under Section 1.2 in the event that the related
Letter of Credit is subsequently drawn upon and Seller otherwise fails to
fulfill its Reimbursement Obligations in respect of such draw at such time in
accordance herewith. In the event any Letter of Credit expires or is surrendered
to the applicable L/C Issuer in accordance with its terms without being drawn
(in whole or in part) then, in such event, the foregoing obligation of the
Committed Purchasers to make such Incremental Purchase in respect of such Letter
of Credit shall expire to the extent of the face amount thereof which has
expired or been so surrendered; provided, that it is understood that in the
event of a drawing under a Letter of Credit which the Seller fails to reimburse,
the applicable Purchasers shall make funds available to the related L/C Issuer
pursuant to the terms of Section 1.5(f)(ii).
(e)    Issuance of Letters of Credit. (i) Each Letter of Credit shall, among
other things, (A) provide for the payment of sight drafts or other written
demands for payment when presented for honor thereunder in accordance with the
terms thereof and when accompanied by the documents described therein, (B)
expire at or prior to the close of business on the earlier of (x) unless a later
date is otherwise agreed to in writing by the applicable L/C Issuer and the
Administrative Agent, the date that is one year after the date of the issuance
of such Letter of Credit (or, in the case of any renewal or extension thereof,
one year after such renewal or extension) and (y) the Liquidity Termination
Date; provided, that in accordance with clause (ii) of this subsection (e), a
Letter of Credit may provide for the automatic renewal thereof for additional
periods which shall not extend beyond the Liquidity Termination Date; provided,
further, that a Letter of Credit may be issued or extended such that it expires
after the Liquidity Termination Date so long as upon the issuance or extension
thereof, Seller shall have provided cash­collateral or other arrangements in
respect of such Letter of Credit, in an amount and otherwise on terms acceptable
to the applicable L/C Issuer in its sole discretion, and (C) be in form and
substance reasonably acceptable to the applicable L/C Issuer in its sole
discretion.
(i)    If Seller so requests in any applicable Letter of Credit Request or
Letter of Credit Application, each L/C Issuer may, in its sole discretion, issue
a Letter of Credit that has automatic extension provisions (each, an
“Auto‑Extension Letter of Credit”); provided that any such Auto­Extension Letter
of Credit must permit the L/C Issuer which issued such Letter of


7

--------------------------------------------------------------------------------





Credit to prevent any such extension at least once in each twelve‑month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof and Seller not later than a day (the
“Non‑Extension Notice Date”) in each such twelve‑month period to be agreed upon
at the time such Letter of Credit is issued. Unless otherwise directed by an L/C
Issuer, Seller shall not be required to make a specific request to the
applicable L/C Issuer for any such extension. Once an Auto‑Extension Letter of
Credit has been issued, the Purchasers shall be deemed to have authorized (but
may not require) the L/C Issuer to permit the extension of such Letter of Credit
at any time to an expiry date not later than the Liquidity Termination Date;
provided, however, that no L/C Issuer shall permit any such extension if (A)
such L/C Issuer has determined that it would not be permitted, or would have no
obligation, at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof, or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is seven (7) Business Days
before the Non‑Extension Notice Date from the Administrative Agent, any
Purchaser or any Seller Party that one or more of the applicable conditions
specified in Section 6.2 is not then satisfied and directing such L/C Issuer not
to permit such extension; provided, further, that an Auto‑Extension Letter of
Credit may be issued or extended such that it expires after the Liquidity
Termination Date so long as upon the issuance or extension thereof, Seller shall
have provided cash‑collateral or other arrangements in respect of such Letter of
Credit, in an amount and otherwise on terms acceptable to the applicable L/C
Issuer in its sole discretion.
(ii)    Each L/C Issuer may, at its election (or as required by the
Administrative Agent at the direction of the Required Managing Agents), deliver
any notices of termination or other communications to any Letter of Credit
beneficiary, and take any other action as necessary or appropriate, at any time
and from time to time, in order to cause the expiry date of any Auto‑Extension
Letter of Credit issued by such L/C Issuer to be a date not later than the
Liquidity Termination Date.
(iii)    Seller hereby authorizes and directs each L/C Issuer to name MPC LP (or
any Affiliate of MPC LP designated by MPC LP pursuant to the Receivables Sale
Agreement or the Receivables Transfer Agreement, as applicable, and specified to
the applicable L/C Issuer in the Letter of Credit Request) as the “Account
Party” of each Letter of Credit.
(f)    Letter of Credit Participations; Disbursements, Reimbursement.
(i)    In the event of any request for a drawing under a Letter of Credit issued
by a L/C Issuer by the beneficiary thereof, the applicable L/C Issuer will
promptly notify Administrative Agent, each Managing Agent and Seller of such
request. Seller shall reimburse the applicable L/C Issuer, by paying to the
Administrative Agent (and the Administrative Agent shall promptly forward such
amounts to such L/C Issuer) in an amount equal to the amount paid by such L/C
Issuer thereunder in respect of such drawing not later than (a) 2:00 p.m. (New
York time) on the date on which such drawing is paid by such L/C Issuer (the
“Drawing Date”), if Seller shall have received notice of such drawing prior to
11:00 a.m. (New York time) on such Drawing Date or (b) 11:00 a.m. (New York
time) on the Business Day immediately following the Drawing Date (or the date on
which Seller shall have received such notice), if Seller shall have received
notice of such drawing after 11:00 a.m. (New York time) on the Drawing Date (or
such other date). In the event Seller fails to reimburse the applicable L/C
Issuer for the full amount of any drawing under any Letter of Credit by payment
to the Administrative Agent as and when


8

--------------------------------------------------------------------------------





required in accordance with the immediately preceding sentence, then the
Administrative Agent shall promptly notify each Managing Agent thereof, and
Seller shall be deemed to have requested that an Incremental Purchase be made
ratably by the Purchase Groups to be disbursed on the date of delivery of such
notice with respect to such Letter of Credit in accordance with Section 1.2. Any
notice given by an L/C Issuer pursuant to this Section may be oral if
immediately confirmed in writing by the Administrative Agent; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.
(ii)    Upon any notice of the failure by Seller to reimburse an L/C Issuer
given to the Managing Agents pursuant to clause (i) above, (a) in the case of
Commercial Paper Purchase Groups the Conduit Purchasers may, each at its option,
and the related Committed Purchasers shall if the applicable Conduit Purchasers
decline to, make available to the applicable L/C Issuer an amount in immediately
available funds equal to the related Purchase Group Share of the amount of such
unreimbursed drawing and (b) in the case of Balance Sheet Purchase Groups the
related Committed Purchaser shall make available to the applicable L/C Issuer an
amount in immediately available funds equal to the related Purchase Group Share
of the amount of such unreimbursed drawing, whereupon each Committed Purchaser
or Conduit Purchaser, as applicable, shall each be deemed to have made an
Incremental Purchase in such amount. If any Committed Purchaser so notified
fails to (and its related Conduit Purchaser has elected not to) make available
to such L/C Issuer the amount of such Committed Purchaser’s Pro Rata Share of
such amount by no later than 2:00 p.m. (New York time) on the date of delivery
of such notice, then interest shall accrue on the amount of such payment owing
by such Committed Purchaser, from such date to the date on which such Committed
Purchaser makes such payment (x) at a rate per annum equal to the Federal Funds
Effective Rate during the first three (3) days following such date and (y) at a
rate per annum equal to the Alternate Base Rate on and after the fourth day
following such date. Each L/C Issuer will promptly give notice of the occurrence
of the Drawing Date affecting it, but failure of an L/C Issuer to give any such
notice on a Drawing Date or in sufficient time to enable any related Committed
Purchaser to effect such payment on such date shall not relieve any Committed
Purchaser from its obligation under this subclause (iii), provided that such
Committed Purchaser shall not be obligated to pay interest as provided in the
foregoing clauses (x) and (y) until and commencing from the date of receipt of
notice from an L/C Issuer, the Administrative Agent or such Committed
Purchaser’s related Managing Agent of a drawing. Each Committed Purchaser’s
obligation under this Section 1.5 shall continue until the occurrence of each of
the following: (A) the related L/C Issuer ceases to be obligated to issue or
cause to be issued Letters of Credit hereunder; (B) no Letter of Credit issued
hereunder by such L/C Issuer remains outstanding and uncancelled; (C) all
Persons (other than Seller) have been fully reimbursed for all payments made
under or relating to all of the Letters of Credit issued hereunder; and (D) the
Facility Termination Date shall have occurred.
(g)    Repayment of Letter of Credit Participation Advances.
(i)    Upon (and only upon) receipt by an L/C Issuer for its account of
immediately available funds from Seller (A) in reimbursement of any payment made
by such L/C Issuer under a Letter of Credit with respect to which any Purchaser
has made a payment pursuant to clause (f) of this Section 1.5, or (B) in payment
of CP Costs or Yield on the Incremental Purchases made or deemed to have been
made in connection with any such draw, the applicable L/C Issuer will pay to the
applicable Purchasers, ratably (based on the outstanding drawn


9

--------------------------------------------------------------------------------





amounts funded by each such Purchaser in respect of such Letter of Credit), in
the same funds as those received by such L/C Issuer; it being understood that
such L/C Issuer shall retain the ratable amount of such funds that were not the
subject of any payment in respect of such Letter of Credit by any Purchaser.
(ii)    If an L/C Issuer is required at any time to return to Seller, or to a
trustee, receiver, liquidator, custodian, or any official in any insolvency
proceeding, any portion of the payments made by Seller to such L/C Issuer
pursuant to this Agreement or any Letter of Credit issued by it in reimbursement
of a payment made under any such Letter of Credit or interest or fee thereon or
with respect thereto, each Committed Purchaser shall, on demand of such L/C
Issuer, forthwith return to such L/C Issuer the amount of its Pro Rata Share of
any amounts so returned by such L/C Issuer plus interest at the Federal Funds
Effective Rate from the date of such demand (with such interest being added only
in the event the return of such funds is unreasonably delayed or withheld).
(h)    Documentation. Seller agrees to be bound by the terms of the applicable
Letter of Credit Application and by the applicable L/C Issuer’s interpretations
of any Letter of Credit it issues and by such L/C Issuer’s written regulations
and customary practices relating to Letters of Credit, though the terms of each
Letter of Credit Application, each applicable L/C Issuer’s interpretation of its
Letters of Credit and each L/C Issuer’s regulations and practices may be
different from Seller’s own and from that of another L/C Issuer. In the event of
a conflict or inconsistency between a Letter of Credit Application and this
Agreement, this Agreement shall control. It is understood and agreed that,
except in the case of gross negligence or willful misconduct by an L/C Issuer,
as determined by a final non‑appealable judgment of a Court of competent
jurisdiction, such L/C Issuer shall not be liable for any error, breach,
negligence and/or mistakes, whether of omission or commission, in following
Seller’s instructions or those contained in the Letters of Credit issued by it
or any modifications, amendments or supplements thereto.
(i)    Determination to Honor Drawing Request. In determining whether to honor
any request for drawing under any Letter of Credit by the beneficiary thereof,
each L/C Issuer shall be responsible only to determine that the documents and
certificates required to be delivered under such Letter of Credit have been
delivered and that they comply on their face with the requirements of such
Letter of Credit and that any other drawing condition appearing on the face of
such Letter of Credit has been satisfied in the manner so set forth.
(j)    Nature of Participation and Reimbursement Obligations. Each Committed
Purchaser’s obligation in accordance with this Agreement to make participation
advances as a result of a drawing under a Letter of Credit issued by the L/C
Issuer under this Section 1.5, and the obligations of Seller to reimburse each
L/C Issuer upon a draw under a Letter of Credit, shall be absolute,
unconditional and irrevocable, shall not be subject to any defenses whatsoever
(other than the occurrence of the Liquidity Termination Date), and shall be
performed strictly in accordance with the terms of this Section 1.5 under all
circumstances, including each of the following circumstances:
(i)    any set‑off, counterclaim, recoupment, defense or other right which such
Committed Purchaser may have against an L/C Issuer, any Conduit Purchaser,
another


10

--------------------------------------------------------------------------------





Committed Purchaser, any Managing Agent, the Administrative Agent, Seller,
Servicer, any Originator, Marathon or any other Person for any reason
whatsoever;
(ii)    the failure of Seller or any other Person to comply with the conditions
set forth in this Agreement for the making of a purchase, reinvestments,
requests for Letters of Credit or otherwise, it being acknowledged that such
conditions are not required for the making of participation advances hereunder;
(iii)    any lack of validity or enforceability of any Letter of Credit;
(iv)    any claim of breach of warranty that might be made by Seller, Servicer,
any Originator, Marathon, the Administrative Agent, any L/C Issuer, any Managing
Agent, any Purchaser or any other Person against the beneficiary of a Letter of
Credit, or the existence of any claim, set‑off, defense or other right which
Seller, Servicer, any Originator, Marathon, the Administrative Agent, any L/C
Issuer, any Managing Agent, any Purchaser or any other Person may have at any
time against a beneficiary, any successor beneficiary or any transferee of any
Letter of Credit or the proceeds thereof (or any Persons for whom any such
transferee may be acting), any L/C Issuer, any Conduit Purchaser, any Committed
Purchaser, any Managing Agent, the Administrative Agent or any other Person,
whether in connection with this Agreement, the transactions contemplated herein
or any unrelated transaction (including any underlying transaction between
Servicer, any Originator, Marathon, Seller or any of their respective
Subsidiaries or Affiliates and the beneficiary for which any Letter of Credit
was procured);
(v)    the lack of power or authority of any signer of, or lack of validity,
sufficiency, accuracy, enforceability or genuineness of, any draft, demand,
instrument, certificate or other document presented under any Letter of Credit,
or any such draft, demand, instrument, certificate or other document proving to
be forged, fraudulent, invalid, defective or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect, even if another L/C
Issuer, the Administrative Agent, a Managing Agent or a Purchaser has been
notified thereof; provided, that the foregoing shall not be construed to excuse
any L/C Issuer from liability to Seller to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by Seller to the extent permitted by applicable law) suffered by Seller that are
caused by such L/C Issuer’s failure to exercise care when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof; provided, further, that, in the absence of gross negligence or
willful misconduct on the part of the applicable L/C Issuer (as finally
determined by a court of competent jurisdiction), such L/C Issuer shall be
deemed to have exercised care in each such determination;
(vi)    payment by an L/C Issuer under a Letter of Credit issued by it against
presentation of a demand, draft or certificate or other document which does not
comply with the terms of such Letter of Credit other than as a result of the
gross negligence or willful misconduct of such L/C Issuer;


11

--------------------------------------------------------------------------------





(vii)    the solvency of, or any acts or omissions by, any beneficiary of any
Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;
(viii)    any failure by an L/C Issuer or any of an L/C Issuer’s Affiliates to
issue any Letter of Credit in the form requested by Seller;
(ix)    any Material Adverse Effect with respect to any Seller Party, any
Originator, Marathon or any their respective Affiliates;
(x)    any breach of this Agreement or any other Transaction Document by any
party thereto;
(xi)    the occurrence and/or continuance of an Amortization Event or a
Potential Amortization Event;
(xii)    the fact that this Agreement or the obligations of Seller or Servicer
hereunder shall have been terminated; and
(xiii)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing.
(k)    Fronting Fees; Other L/C Fees. With respect to each Letter of Credit,
Seller shall pay to the applicable L/C Issuer all fronting fees or similar fees
with respect to such Letter of Credit in the amount and otherwise in accordance
with the terms agreed in writing between Seller and such L/C Issuer (the
“Fronting Fees”). Seller shall pay all Fronting Fees accrued through and
including the last day of each calendar month, as reflected in an invoice
delivered to Seller by such L/C Issuer not later than five (5) Business Days
prior to the applicable Monthly Settlement Date, in arrears, on the Monthly
Settlement Date immediately succeeding the end of such calendar month. Seller
shall pay to each L/C Issuer, in addition to all other amounts due hereunder,
all customary expenses incurred by each L/C Issuer in connection with each
Letter of Credit issued by it or the maintenance thereof and its customary
drawing, amendment, renewal, extension, processing, transfer and other
applicable customary fees (collectively, “Other L/C Fees”). Seller shall pay all
Other L/C Fees on demand or as otherwise agreed between Seller and such L/C
Issuer.
(l)    Liability for Acts and Omissions. (i) As between Seller, on the one hand,
and each L/C Issuer and each other Indemnified Party, on the other, Seller
assumes all risks of the acts and omissions of, or misuse of the Letters of
Credit by, the respective beneficiaries of such Letters of Credit. In
furtherance and not in limitation of the respective foregoing, no Indemnified
Party shall be responsible for: (i) the form, validity, sufficiency, accuracy,
genuineness or legal effect of any document submitted by any party in connection
with the application for an issuance of any such Letter of Credit, even if it
should in fact prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent or forged (even if such L/C Issuer or such other
Indemnified Party shall have been notified thereof); provided, that the
foregoing shall not be construed to excuse any L/C Issuer from liability to
Seller to the extent of any direct damages (as opposed to


12

--------------------------------------------------------------------------------





consequential damages, claims in respect of which are hereby waived by Seller to
the extent permitted by applicable law) suffered by Seller that are caused by
such L/C Issuer’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof; provided, further, that, in the absence of gross negligence or willful
misconduct on the part of the applicable L/C Issuer (as finally determined by a
court of competent jurisdiction), such L/C Issuer shall be deemed to have
exercised care in each such determination; (ii) the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign any
such Letter of Credit or the rights or benefits thereunder or proceeds thereof,
in whole or in part, which may prove to be invalid or ineffective for any
reason; (iii) the failure of the beneficiary of any such Letter of Credit, or
any other party to which such Letter of Credit may be transferred, to comply
fully with any conditions required in order to draw upon such Letter of Credit
or any other claim of Seller against any beneficiary of such Letter of Credit,
or any such transferee, or any dispute between or among Seller and any
beneficiary of any Letter of Credit or any such transferee; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise, whether or not they be in cipher;
(v) errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of such Indemnified Party, and none of the above
shall affect or impair, or prevent the vesting of, any of any L/C Issuer’s or
any other Indemnified Party’s rights or powers hereunder. In no event shall any
of such L/C Issuer or other Indemnified Party be liable to Seller or any other
Person for any indirect, consequential, incidental, punitive, exemplary or
special damages or expenses (including attorneys’ fees), or for any damages
resulting from any change in the value of any property relating to a Letter of
Credit.
(i)    Without limiting the generality of the foregoing, each L/C Issuer may (i)
rely on any written communication believed in good faith by such Person to have
been authorized or given by or on behalf of the applicant for a Letter of
Credit; (ii) honor any presentation if the documents presented appear on their
face to comply with the terms and conditions of the relevant Letter of Credit;
(iii) honor a previously dishonored presentation under a Letter of Credit,
whether such dishonor was pursuant to a court order, to settle or compromise any
claim of wrongful dishonor, or otherwise, and shall be entitled to reimbursement
to the same extent as if such presentation had initially been honored, together
with any interest paid by an L/C Issuer or its Affiliates; (iv) honor any
drawing that is payable upon presentation of a statement advising negotiation or
payment, upon receipt of such statement (even if such statement indicates that a
draft or other document is being delivered separately), and shall not be liable
for any failure of any such draft or other document to arrive, or to conform in
any way with the relevant Letter of Credit; and (v) pay any paying or
negotiating bank claiming that it rightfully honored under the laws or practices
of the place where such bank is located.
(ii)    In furtherance and extension and not in limitation of the specific
provisions set forth above, any action taken or omitted by an L/C Issuer under
or in connection with the Letters of Credit issued by it or any documents and
certificates delivered thereunder, if taken or omitted in good faith and without
gross negligence or willful misconduct, as determined by a final non-appealable
judgment of a court of competent jurisdiction, shall not put such L/C


13

--------------------------------------------------------------------------------





Issuer under any resulting liability to any Seller Party, any Originator, any
Purchaser, any Managing Agent, the Administrative Agent or any other Person.
(m)    Termination of Letters of Credit. An L/C Issuer shall only terminate a
given Letter of Credit (in whole or in part) upon receipt of appropriate
documentation from the beneficiary thereof or, upon the expiration thereof in
accordance with its terms and, promptly thereafter, the Administrative Agent
shall return to Seller any Cash-Collateral or other collateral provided in
respect of such Letter of Credit in excess of the Required Cash-Collateral
Amount for such Letter of Credit.
(n)    Defaulting Committed Purchasers. Notwithstanding any provision of this
Agreement to the contrary, if at any time a Committed Purchaser shall become a
Defaulting Committed Purchaser, and until such time as the Administrative Agent,
the Managing Agents and the L/C Issuers shall have determined that such
Defaulting Committed Purchaser has adequately remedied all matters that caused
such Committed Purchaser to be a Defaulting Committed Purchaser:
(i)    so long as no Amortization Event shall then exist, all or any part of
such Defaulting Committed Purchaser’s Pro Rata Share of the L/C Undrawn Amount
shall be reallocated (effective as of the date such Committed Purchaser becomes
a Defaulting Committed Purchaser) among the other Committed Purchasers in
accordance with their respective Pro Rata Shares (for the purposes of such
reallocation, such Defaulting Committed Purchaser’s Commitment shall be
disregarded in determining the other Committed Purchasers’ respective Pro Rata
Shares), but only to the extent that (x) the sum of the Aggregate Capital of all
non‑defaulting Committed Purchasers plus the L/C Undrawn Amount shall not exceed
the Purchase Limit and (y) the sum of each non-Defaulting Committed Purchaser’s
Pro Rata Share of the L/C Undrawn Amount plus such non-Defaulting Committed
Purchaser’s Capital shall not exceed such non-Defaulting Committed Purchaser’s
Commitment;
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, Seller shall, within three (3) Business Days following
Seller’s receipt of written notice from the Administrative Agent,
Cash‑Collateralize the portion of such Defaulting Committed Purchaser’s Pro Rata
Share of the L/C Undrawn Amount which has not been reallocated to the other
Committed Purchasers under clause (i) above;
(iii)    if Seller Cash‑Collateralizes any portion of such Defaulting Committed
Purchaser’s Pro Rata Share of the Letters of Credit pursuant to clause (ii)
above, Seller shall not be required to pay the Undrawn L/C Fee to such
Defaulting Committed Purchaser pursuant to this Agreement or the Fee Letter with
respect to such Defaulting Committed Purchaser’s participation in the L/C
Undrawn Amount during the period from the date of Seller’s deposit of such
Cash-Collateral with the Administrative Agent and ending upon the return of such
Cash‑Collateral to Seller; and
(iv)    any payment of principal, interest, fees or other amounts received by
the Administrative Agent or the applicable Managing Agent from Seller or
Servicer for the account of such Defaulting Committed Purchaser, shall be
applied at such time or times as may be determined by the Administrative Agent
and such Managing Agent as follows: first, to the


14

--------------------------------------------------------------------------------





payment on a pro rata basis of any amounts owing by that Defaulting Committed
Purchaser to the L/C Issuers hereunder; second, if so determined by the
Administrative Agent and such Managing Agent or requested by any L/C Issuer, to
Cash‑Collateralize the obligations of such Defaulting Committed Purchaser in
respect of any Letter of Credit (and, if Seller has provided Cash-Collateral in
respect of such Defaulting Committed Purchaser pursuant to clause (ii) above,
the amount, if any, of such Cash-Collateral which, after giving effect to
amounts retained pursuant to this clause second, is not necessary in order for
the Cash-Collateral in respect of such Defaulting Committed Purchaser to equal
such Defaulting Committed Purchaser’s Pro Rata Share of the L/C Issuer Undrawn
Amount shall be returned to Seller); and third, to such Defaulting Committed
Purchaser or as otherwise directed by a court of competent jurisdiction. Any
payments, prepayments or other amounts paid or payable to a Defaulting Committed
Purchaser that are applied (or held) to pay amounts owed by a Defaulting
Committed Purchaser or to Cash‑Collateralize Letters of Credit pursuant to this
Section 1.5(n) shall be deemed paid to and redirected by that Defaulting
Committed Purchaser, and each Purchaser irrevocably consents hereto. The rights
and remedies against, and with respect to, a Defaulting Committed Purchaser
under this Section 1.5(n) are in addition to, and cumulative and not in
limitation of, all other rights and remedies that the Administrative Agent, any
Purchaser, any L/C Issuer, any Managing Agent or Seller or any other Person may
at any time have against, or with respect to, such Defaulting Committed
Purchaser.
In the event that the Administrative Agent, each L/C Issuer and each Managing
Agent shall have determined that such Defaulting Committed Purchaser has
adequately remedied all matters that caused such Committed Purchaser to be a
Defaulting Committed Purchaser, then the Pro Rata Share of the L/C Undrawn
Amount of the other Committed Purchasers shall be readjusted to reflect the
inclusion of the Commitment of such Committed Purchaser, and on such date such
Committed Purchaser shall purchase at par such of the Capital of the other
Committed Purchasers as the Administrative Agent shall determine may be
necessary in order for such Committed Purchaser to hold Capital in accordance
with its Pro Rata Share.
(o)    L/C Collateral Account. (i) The Administrative Agent shall maintain a
segregated cash collateral account (such account the “L/C Collateral Account”)
at the Administrative Agent into which Cash-Collateral shall be deposited as and
when required under the terms of this Agreement. Such deposits shall be held by
the Administrative Agent as collateral for the payment and performance of the
obligations of Seller (or, with respect to Cash-Collateral deposited in respect
of a Defaulting Committed Purchaser, such Defaulting Committed Purchaser) under
this Agreement and the other Transaction Documents. The Administrative Agent
(for the benefit of the L/C Issuers and the Purchasers) shall have exclusive
dominion and control, including the exclusive right of withdrawal, over the L/C
Collateral Account. Other than any interest earned on the investment of such
deposits (in the event any such investment is made pursuant to the following
sentence), funds on deposit in the L/C Collateral Account shall not bear
interest. The Administrative Agent shall not be required to invest any funds on
deposit in the L/C Collateral Account; provided that if the Administrative Agent
elects to invest any such funds, the Administrative Agent shall invest such
funds in one or more types of Eligible Investments, and such investments shall
be at Seller’s risk and expense. Interest or profits, if any, on such
investments shall accumulate in the L/C Collateral Account.


15

--------------------------------------------------------------------------------





(ii)    Amounts on deposit in the L/C Collateral Account shall be applied by the
Administrative Agent to reimburse the applicable L/C Issuer for Reimbursement
Obligations for which it has not been reimbursed or, if the Amortization Date
has occurred, shall be applied to satisfy other Aggregate Unpaids, provided,
that the reimbursement amounts applied pursuant to this paragraph (ii) shall not
cause the balance in the L/C Collateral Account in respect of any Letter of
Credit to be less than the Required Cash-Collateral Amount. If on any Settlement
Date, the balance in the L/C Collateral Account in respect of any Letter of
Credit exceeds the Required Cash-Collateral Amount for such Letter of Credit as
of such Settlement Date, then, unless an Amortization Event or Potential
Amortization Event shall exist and be continuing, the Administrative Agent shall
release the excess Cash-Collateral to Seller.
(iii)    Upon the declaration or automatic occurrence of the Amortization Date
or, upon the request of the Required Managing Agents, after the occurrence of an
Amortization Event, Seller shall Cash‑Collateralize all outstanding Letters of
Credit.
Section 1.6.    Certain Reconveyances. The parties hereby acknowledge that
certain Receivables may, from time to time, be subject to some form of
third-party protection (including but not limited to insurance, surety bonds and
guarantees) with respect to the credit of the underlying Obligor. The Servicer
shall provide the Administrative Agent written notice of any claim pending with
respect to any credit protection on any Receivable and shall notify the
Administrative Agent of its request for release of such Receivable from the
interests of the Administrative Agent (on behalf of the Purchasers) hereunder.
The Managing Agents on behalf of their respective Purchase Groups shall be
deemed to have automatically sold and assigned any such Receivable to the Seller
and the Administrative Agent on behalf of the Purchasers shall be deemed to have
released its security interest in such Receivable upon the payment by the Seller
of the Outstanding Balance of such Receivable (whether by, as identified by the
Servicer, a Deemed Collection or Collections in the form of proceeds from the
related credit protection). The Administrative Agent shall at the expense of the
Seller take any other actions reasonably requested by the Servicer to evidence
the sale, assignment and release of any Receivable as contemplated in this
Section 1.6. The Administrative Agent and Managing Agents will consider
proposals to amend this Agreement in accordance with the terms hereof in
furtherance of this Section 1.6.
ARTICLE II
PAYMENTS AND COLLECTIONS


Section 2.1.    Payments. Notwithstanding any limitation on recourse contained
in this Agreement, Seller shall immediately pay when due to the Administrative
Agent or the related Managing Agent, as applicable, for the account of the
relevant Purchasers and L/C Issuers, the Administrative Agent, Funding Sources
or Indemnified Parties on a full recourse basis, as applicable, (i) such fees as
set forth in the Fee Letter (which fees shall be sufficient to pay all fees
owing to the Committed Purchasers), (ii) all CP Costs, (iii) all amounts payable
as Yield, (iv) all amounts payable as Deemed Collections (which shall be
immediately due and payable by Seller on the Settlement Date following deemed
receipt by Seller and applied to reduce outstanding Aggregate Capital hereunder
in accordance with Sections 2.2 and 2.3 hereof), (v) all amounts required
pursuant to Section 2.6, (vi) all amounts payable pursuant to Article X, if any,
(vii) all unreimbursed Reimbursement Obligations, (viii) all Servicer costs and
expenses,


16

--------------------------------------------------------------------------------





including the Servicing Fee, in connection with servicing, administering and
collecting the Receivables, (ix) all Broken Funding Costs and (x) all Default
Fees (collectively, the “Obligations”). Upon the occurrence and during the
continuation of an Amortization Event, the Default Fee shall accrue and be
payable on each Settlement Date, or, if earlier, on demand by the Administrative
Agent. Notwithstanding the foregoing, no provision of this Agreement or the Fee
Letter shall require the payment or permit the collection of any amounts
hereunder in excess of the maximum permitted by applicable law. If at any time
Seller receives any Collections or is deemed to receive any Deemed Collections,
Seller shall immediately remit such Collections or Deemed Collections to
Servicer for application in accordance with the terms and conditions hereof and,
at all times prior to such payment, such Collections or Deemed Collections shall
be held in trust by Seller for the exclusive benefit of the Purchasers and the
Administrative Agent.
Section 2.2.    Collections Prior to Amortization.
(a)    Prior to the Amortization Date, any Collections and/or Deemed Collections
received by Servicer shall be set aside and held in trust by Servicer for the
payment of any accrued and unpaid Aggregate Unpaids or for a Reinvestment as
provided in this Section 2.2. If at any time any Collections and/or Deemed
Collections are received by Servicer prior to the Amortization Date, (i)
Servicer shall set aside the Termination Percentage (hereinafter defined) of
Collections allocable to each Terminating Purchase Group (which amount shall be
payable on the next Settlement Date to reduce the Capital then held by the
Terminating Purchasers in such Terminating Purchase Group) and (ii) Seller
hereby requests and the Purchasers (other than the Terminating Purchasers)
(except to the extent contemplated in any Reduction Notice) hereby agree to
make, simultaneously with such receipt, but subject to the conditions precedent
set forth herein, including the conditions set forth in Section 6.2, a
reinvestment (each a “Reinvestment”) with that portion of the balance of each
and every Collection received by Servicer (other than the Termination Percentage
of any Collections allocable to each Terminating Purchase Group and Collections
set aside to reduce the Aggregate Capital outstanding in accordance with Section
1.3), such that after giving effect to such Reinvestment, the Aggregate Capital
immediately after such receipt and corresponding Reinvestment shall be equal to
the amount of Capital immediately prior to such receipt (net of any reduction
contemplated in a Reduction Notice).
(b)    On each Settlement Date prior to the occurrence of the Amortization Date,
Servicer shall remit to each Managing Agent’s account its Purchase Group Share
(or Termination Percentage) of the amounts set aside during the preceding
Accrual Period that have not been subject to a Reinvestment or used for an
Aggregate Reduction pursuant to Section 1.3 and apply such amounts (if not
previously paid in accordance with Section 2.1) to reduce unpaid CP Costs, Yield
and other Obligations, if any, that are then due and owing to the members of
such Group (or Terminating Purchase Group). If such Capital, CP Costs, Yield and
other Obligations shall be reduced to zero, (i) each Managing Agent’s Purchase
Group Share of any additional Collections received by Servicer, if applicable,
shall be remitted to such Managing Agent’s account no later than 11:00 a.m. (New
York time) to the extent required to fund any Aggregate Reduction on such
Settlement Date and (ii) any balance remaining thereafter shall be remitted from
Servicer to Seller on such Settlement Date. Each Terminating Purchase Group
shall be allocated a ratable portion of Collections from the Scheduled Liquidity


17

--------------------------------------------------------------------------------





Termination Date of such Terminating Purchase Group until the Capital of all
Purchasers in such Terminating Purchase Group shall be paid in full. This
ratable portion shall be calculated on the Scheduled Liquidity Termination Date
of each Terminating Purchase Group as a percentage equal to (i) Capital of all
Purchasers in such Terminating Purchase Group outstanding on its Scheduled
Liquidity Termination Date, divided by (ii) the Aggregate Capital outstanding on
such Scheduled Liquidity Termination Date (the “Termination Percentage”). Each
Terminating Purchase Group’s Termination Percentage shall remain constant prior
to the Amortization Date. On and after the Amortization Date, each Termination
Percentage shall be disregarded, and each Purchaser’s Capital thereafter shall
be reduced ratably with all Purchasers in accordance with Section 2.3.
Section 2.3.    Collections Following Amortization. On the Amortization Date and
on each day thereafter, Servicer shall set aside and hold in trust, for the
Purchasers and L/C Issuers, all Collections and/or Deemed Collections received
on such day and an additional amount for the payment of any accrued and unpaid
Obligations owed by Seller and not previously paid by Seller in accordance with
Section 2.1. On and after the Amortization Date, Servicer shall, at any time
upon the request from time to time by (or pursuant to standing instructions
from) the Administrative Agent (i) remit to each Managing Agent’s account the
amounts set aside pursuant to the preceding sentence, and (ii) apply such
amounts to (A) reduce the Aggregate Capital, (B) reduce any outstanding
Reimbursement Obligations, (C) Cash‑Collateralize all outstanding Letters of
Credit and (D) reduce any other Aggregate Unpaids.
Section 2.4.    Application of Collections. If there shall be insufficient funds
on deposit for Servicer to distribute funds in payment in full of the
aforementioned amounts pursuant to Section 2.2 or 2.3 (as applicable), Servicer
shall distribute funds:
first, if MPC LP or one of its Affiliates is not then acting as Servicer, to the
payment of Servicer’s reasonable out-of-pocket costs and expenses in connection
with servicing, administering and collecting the Receivables, including the
Servicing Fee;
second, to the reimbursement of the Administrative Agent’s and the Managing
Agents’ costs of collection and enforcement of this Agreement;
third, to the Administrative Agent, to be distributed to each Managing Agent for
the benefit of the L/C Issuer in its Purchase Group, if any, in payment of all
amounts due and owing to such L/C Issuer from a Defaulting Committed Purchaser
as required under Section 1.5(n);
fourth, to the Administrative Agent, to be distributed to each Managing Agent,
for the benefit of the Purchasers in its Purchase Group, in payment of all
accrued and unpaid fees under the Fee Letter (including, the Commitment Fees and
Undrawn L/C Fees), CP Costs, Fronting Fees, Other L/C Fees, Broken Funding Costs
and Yield then due and payable, ratably in accordance with such amounts owed to
such parties;
fifth, to the Administrative Agent, to be distributed to each Managing Agent,
for the benefit of the Purchasers and L/C Issuer in its Purchase Group, in
reduction of the Aggregate Capital and Reimbursement Obligations then due and
payable, ratably in accordance with each Purchase Group Share;


18

--------------------------------------------------------------------------------





sixth, ratably, (a) at any time there is a Defaulting Committed Purchaser, to
the Administrative Agent, to be held in the L/C Collateral Account for the
benefit of the applicable L/C Issuers and the Purchasers, in an amount
sufficient to Cash-Collateralize such Defaulting Committed Purchaser’s Pro Rata
Share of the L/C Undrawn Amount and (b) to the extent required pursuant to
Section 1.5(o)(iii), to the Administrative Agent, to be held in the L/C
Collateral Account for the benefit of the applicable L/C Issuers and the
Purchasers, in an amount sufficient to Cash-Collateralize all outstanding
Letters of Credit;
seventh, for the ratable payment of all other unpaid Obligations; provided that
to the extent such Obligations relate to the payment of Servicer costs and
expenses, including the Servicing Fee, when MPC LP or one of its Affiliates is
acting as Servicer, such costs and expenses shall not be paid until after the
payment in full of all other Obligations; and
eighth, after the Aggregate Unpaids have been indefeasibly reduced to zero, to
Seller.
Collections applied to the payment of Aggregate Unpaids shall be distributed in
accordance with the aforementioned provisions, and, giving effect to each of the
priorities set forth above in this Section 2.4, shall be shared ratably (within
each priority) among the Administrative Agent, the L/C Issuers and the
Purchasers in accordance with the amount of such Aggregate Unpaids owing to each
of them in respect of each such priority. Each Managing Agent shall distribute
the amounts received pursuant to clauses fourth and fifth above to the
Purchasers, L/C Issuer, if any, and Terminating Purchasers, if any, in its
Purchase Group ratably according to the applicable amounts owed to such
Purchasers and L/C Issuer. On and after the Amortization Date, in the event that
applications of Collections are made on a date other than a Settlement Date, if
any Managing Agent so directs the Administrative Agent, the Administrative Agent
shall set aside from Collections for distribution to such Managing Agent on the
next Settlement Date, the accrued and unpaid fees under the Fee Letter and
accrued and unpaid Yield which are (or will be) due and payable to the Managing
Agents, the L/C Issuer and the Purchasers in the related Purchase Group on the
next Settlement Date.
Section 2.5.    Payment Rescission. No payment of any of the Aggregate Unpaids
shall be considered paid or applied hereunder to the extent that, at any time,
all or any portion of such payment or application is rescinded by application of
law or judicial authority, or must otherwise be returned or refunded for any
reason. Seller shall remain obligated for the amount of any payment or
application so rescinded, returned or refunded, and shall promptly pay to the
Administrative Agent (for application to the Person or Persons who suffered such
rescission, return or refund) the full amount thereof, plus the Default Fee from
the date of any such rescission, return or refunding.
Section 2.6.    Maximum Purchaser Interests. Seller shall ensure that the
Purchaser Interest of the Purchasers and L/C Issuers shall at no time exceed in
the aggregate 100%. If the aggregate of the Purchaser Interest of the Purchasers
and L/C Issuers exceeds 100%, Seller shall pay within one (1) Business Day an
amount to the Administrative Agent (and the Administrative Agent shall promptly
forward the same to each Managing Agent, ratably


19

--------------------------------------------------------------------------------





based upon each such Purchase Group’s Capital which amounts shall be applied by
each Managing Agent to the Capital of the Purchasers in such Managing Agent’s
Purchase Group as directed by Seller (x) to the Capital of the Committed
Purchasers in such Purchase Group ratably in accordance with the amount of
Capital of such Committed Purchasers and/or (y) to the Capital of the Conduit
Purchasers in such Purchase Group ratably in accordance with the Capital of such
Conduit Purchasers) to be applied to reduce the Aggregate Capital such that
after giving effect to such payment (and the application thereof to reduce the
Aggregate Capital) the aggregate of the Purchaser Interest equals or is less
than 100%.
Section 2.7.    Clean Up Call. In addition to Seller’s rights pursuant to
Section 1.3, Seller shall have the right (after providing written notice to the
Managing Agents in accordance with the Required Notice Period), at any time
following the reduction of the Aggregate Capital to a level that is less than
10.0% of the original Purchase Limit, to repurchase from the Managing Agents
all, but not less than all, of the Aggregate Capital. The price to be paid in
respect of such repurchase shall be an amount equal to (i) the Aggregate Unpaids
minus (ii) the L/C Obligations, in each case, through the date of such
repurchase, payable in immediately available funds. Upon the exercise of such
repurchase, Seller shall Cash-Collateralize all of the outstanding L/C
Obligations. Such repurchase shall be without representation, warranty or
recourse of any kind by, on the part of, or against any Purchaser, any L/C
Issuer or the Administrative Agent.
ARTICLE III
CONDUIT PURCHASER FUNDING
Section 3.1.    CP Costs and Yield. (a) Seller shall pay CP Costs with respect
to the Capital of a Conduit Purchaser funded with Commercial Paper for each day
that any such Capital is outstanding. The Capital of a Conduit Purchaser funded
substantially with Pooled Commercial Paper shall accrue CP Costs each day on a
pro rata basis, based upon the percentage share such Capital represents in
relation to all assets held by the applicable Conduit Purchaser and funded
substantially with Pooled Commercial Paper.
(b)    The portion of the Capital of a Conduit Purchaser funded by a source
other than Pooled Commercial Paper or Tranche Funded Commercial Paper
(including, without limitation, each Tranche funded or maintained by a Conduit
Purchaser under a Funding Agreement) shall accrue Yield as described in Article
IV hereof.
Section 3.2.    CP Costs Payments. On each Settlement Date, Seller shall pay to
each Managing Agent (for the benefit of each Conduit Purchaser in its Purchase
Group) an aggregate amount equal to all accrued and unpaid CP Costs in respect
of the Capital of each such Conduit Purchaser funded with Pooled Commercial
Paper or Tranche Funded Commercial Paper for the immediately preceding Accrual
Period in accordance with Article II.
Section 3.3.    Calculation of CP Costs. On or before the fifth (5th) Business
Day immediately preceding each Settlement Date, each Managing Agent shall
calculate the aggregate amount of CP Costs and Yield, if any, due and payable to
each Conduit Purchaser in its Purchase Group for the immediately preceding
Accrual Period and shall notify Seller of such aggregate amount. Such aggregate
amount shall be calculated in respect of each Conduit Purchaser using


20

--------------------------------------------------------------------------------





an estimate of the CP Costs, if necessary, for the remaining days in such
Accrual Period, provided, that such aggregate amount shall be adjusted as
follows: if the Managing Agent of such Conduit Purchaser shall have used an
estimate of CP Costs with respect to the preceding Accrual Period, such Managing
Agent shall compute the actual aggregate CP Costs of such Conduit Purchaser for
such preceding Accrual Period and (i) if the actual aggregate CP Costs of such
Conduit Purchaser so computed are greater than the estimated aggregate CP Costs
calculated for such preceding Accrual Period, the aggregate CP Costs for such
Conduit Purchaser calculated pursuant to the preceding sentence for the current
Accrual Period shall be increased by the amount of such difference, and (ii) if
the actual aggregate CP Costs of such Conduit Purchaser so computed are less
than the estimated aggregate CP Costs for such preceding Accrual Period, the
aggregate CP Costs for such Conduit Purchaser calculated pursuant to the
preceding sentence for the current Accrual Period shall be decreased by the
amount of such difference.
Section 3.4.    Selection and Continuation of Tranche Periods.
(a)    With consultation from (and approval by) the related Managing Agent with
respect to a Purchase Group having one or more Tranche Funding Conduit
Purchasers, Seller may from time to time request Tranche Periods and allocate
Tranches to each selected Tranche Period; provided, that (i) no more than five
(5) Tranche Periods for such Purchase Group shall be outstanding at any time and
(ii) such Managing Agent shall have the ultimate authority to make all
selections of Tranche Periods and the allocation of Tranches to its related
Conduit Purchaser’s Tranche Funded Commercial Paper in its sole and absolute
discretion.
(b)    At least two (2) Business Days prior to the end of a Tranche Period
applicable to any Tranche funded with Tranche Funded Commercial Paper (a
“Terminating CP Tranche”), the related Managing Agent or, upon notice to and
consent by such Managing Agent received at least three (3) Business Days prior
to the last day of such Terminating CP Tranche, Seller, may, effective on the
last day of such Terminating CP Tranche: (i) divide any such Terminating CP
Tranche into multiple Tranches, (ii) combine any such Tranche with one or more
other Tranches funded by such Tranche Funding Conduit Purchasers that have a
Terminating CP Tranche ending on the same day as such Terminating CP Tranche or
(iii) combine any such Tranche with a new Tranche to be purchased by such
Tranche Funding Conduit Purchasers on the day such Terminating CP Tranche ends;
provided, that in no event may a Tranche of any Tranche Funded Conduit Purchaser
be combined with a Tranche of a Committed Purchaser or with a Tranche funded
with Pooled Commercial Paper. If none of the above actions is taken with respect
to such Terminating CP Tranche, such Tranche shall, as of the end of the
applicable Tranche Period, be funded by Pooled Commercial Paper.
ARTICLE IV
COMMITTED PURCHASER FUNDING; CONDUIT PURCHASER FUNDING THROUGH SOURCE OTHER THAN
COMMERCIAL PAPER
Section 4.1.    Committed Purchaser Funding; Conduit Purchaser Funding Through
Source Other Than Commercial Paper. (x) Each Tranche of a Committed Purchaser in
a Commercial Paper Purchase Group, and each Tranche of Conduit Purchaser funded
through a source other than Commercial Paper, shall accrue Yield at either the
Adjusted LIBO Rate or the Alternate Base Rate and (y) each Tranche of a
Committed Purchaser in a Balance Sheet Purchase


21

--------------------------------------------------------------------------------





Group shall accrue Yield at the Adjusted LIBO Rate, for each day during each
Accrual Period in accordance with the terms and conditions hereof. Until Seller
gives timely notice to the Administrative Agent of another Interest Rate in
accordance with Section 4.4, the initial Interest Rate for any Tranche
transferred to a Committed Purchaser in a Commercial Paper Purchase Group
pursuant to the terms and conditions hereof, or funded by a Funding Source
pursuant to the terms and conditions of any Funding Agreement, shall be the
Alternate Base Rate. The initial Interest Rate for any Tranche funded by the
Committed Purchasers and/or Conduit Purchasers to refinance any outstanding
Obligations upon same-day notice shall be the Prime Rate for the date of such
funding and thereafter, Yield and/or CP Costs, as applicable, shall accrue in
respect thereof in accordance with the terms of Article III and this Article IV.
Section 4.2.    Yield Payments. On each Settlement Date, Seller shall pay to
each Managing Agent (for the benefit of the Committed Purchasers, Conduit
Purchasers and Terminating Purchasers, if any, in its Purchase Group, as
applicable) an aggregate amount equal to the accrued and unpaid Yield for each
Tranche Period in accordance with Article II.
Section 4.3.    Selection and Continuation of Tranche Periods.
(a)    At any time that a Tranche which accrues Yield at the Adjusted LIBO Rate
is funded or maintained by a Committed Purchaser in a Commercial Paper Purchase
Group or by a Conduit Purchaser through a source other than Commercial Paper,
Seller shall from time to time request, in consultation with (and approval by)
the related Managing Agent, Tranche Periods for such Tranches, provided, that
each Tranche Period shall end on a Settlement Date.
(b)    Seller, upon notice to and consent by the applicable Managing Agent
received at least three (3) Business Days prior to the last day of a Tranche
Period (the “Terminating Tranche”) for any Tranche may, effective on the last
day of the Terminating Tranche: (i) divide any such Tranche funded by the
Committed Purchasers and Terminating Committed Purchasers in the same Purchase
Group into multiple Tranches, (ii) combine any such Tranche with one or more
other Tranches of a Committed Purchaser or Terminating Committed Purchaser in
the same Purchase Group that have a Terminating Tranche ending on the same day
as such Terminating Tranche or (iii) combine any such Tranche with one or more
other Tranches which either end on such day or are newly created on such day;
provided, that in no event may a Tranche of any Conduit Purchaser be combined
with a Tranche of a Committed Purchaser.
Section 4.4.    Committed Purchaser Interest Rates. Seller may select the
Adjusted LIBO Rate or the Alternate Base Rate for each Tranche of the Committed
Purchasers in a Commercial Paper Purchase Group and each Tranche of Conduit
Purchaser funded through a source other than Commercial Paper. Seller shall by
11:00 a.m. (New York time): (i) at least three (3) Business Days prior to the
expiration of any Terminating Tranche with respect to which the Adjusted LIBO
Rate is being requested as a new Interest Rate and (ii) at least one (1)
Business Day prior to the expiration of any Terminating Tranche with respect to
which the Alternate Base Rate is being requested as a new Interest Rate, give
each Managing Agent irrevocable notice of the new Interest Rate for such
Terminating Tranche. Until Seller gives timely notice to the Administrative
Agent of another Interest Rate, the initial Interest Rate for any Tranche
transferred to the Committed Purchasers or funded by Conduit Purchaser through a
source other than Commercial Paper shall be the Alternate Base Rate.


22

--------------------------------------------------------------------------------





Section 4.5.    Suspension of the Adjusted LIBO Rate. If any Committed Purchaser
or Funding Source notifies the Administrative Agent that it has determined that
funding its interest in the Aggregate Capital at the Adjusted LIBO Rate would
violate any applicable law, rule, regulation, or directive of any governmental
or regulatory authority, whether or not having the force of law, or that (i)
deposits of a type and maturity appropriate to match fund such interest at such
Adjusted LIBO Rate are not available or (ii) such Adjusted LIBO Rate does not
accurately reflect the cost of acquiring, funding or maintaining such interest
in the Aggregate Capital at such Adjusted LIBO Rate, then the Administrative
Agent shall suspend the availability of such Adjusted LIBO Rate and require
Seller to select the Alternate Base Rate for any such interest accruing Yield at
such Adjusted LIBO Rate.
Section 4.6.    LIBO Rate Replacement. If at any time (i) the Administrative
Agent determines (which determination shall be conclusive absent manifest error)
or the Required Managing Agents notify the Administrative Agent that adequate
and reasonable means do not exist for ascertaining the Adjusted LIBO Rate or the
LIBO Rate, as applicable (including, without limitation, because the Reuters
Screen LIBOR01 Page is not available or published on a current basis) and such
circumstances are unlikely to be temporary, (ii) the supervisor for the
administrator of the LIBO Rate or a Governmental Authority having jurisdiction
over the Administrative Agent has made a public statement identifying a specific
date after which the LIBO Rate shall no longer be used for determining interest
rates for loans, or (iii) any applicable interest rate specified herein is no
longer a widely recognized benchmark rate for newly originated loans in the
United States syndicated loan market in the applicable currency, then the
Administrative Agent and the Seller shall endeavor to establish an alternate
rate of interest (the “Replacement Rate”) to the LIBO Rate that gives due
consideration to the then prevailing market convention for determining a rate of
interest for syndicated loans in the United States at such time, and shall enter
into an amendment to this Agreement to reflect such alternate rate of interest
and such other related changes to this Agreement as may be applicable.
Notwithstanding anything to the contrary in Section 14.1, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within five (5) Business Days of the date notice of the Replacement Rate is
provided to the Managing Agents, a written notice from the Required Managing
Agents stating that such Required Managing Agents object to such amendment.
Until the Replacement Rate is determined (but, in the case of the circumstances
described in clause (ii) of the first sentence of this Section 4.6, only to the
extent the LIBO Rate for such Accrual Period is not available or published at
such time on a current basis), (x) any Purchase Notice that requests an
Incremental Purchase at the Adjusted LIBO Rate, such Incremental Purchase shall
be made at the Alternate Base Rate. Notwithstanding anything else herein, any
definition of Replacement Rate shall provide that in no event shall such
Replacement Rate be less than zero for the purposes of this Agreement. To the
extent the Replacement Rate is approved by the Administrative Agent in
connection with this clause, the Replacement Rate shall be applied in a manner
consistent with market practice; provided, that, in each case, to the extent
such market practice is not administratively feasible for the Administrative
Agent, the Replacement Rate shall be applied as otherwise reasonably determined
by the Administrative Agent (it being understood that any such modification by
the Administrative Agent shall not require the consent of, or consultation with,
any of the Managing Agents).


23

--------------------------------------------------------------------------------





ARTICLE V
REPRESENTATIONS AND WARRANTIES
Section 5.1.    Representations and Warranties of the Seller Parties. Each
Seller Party hereby represents and warrants to the Administrative Agent, each
Managing Agent and each Purchaser, as to itself, as of the date hereof and as of
the date of each Credit Event that:
(a)    Corporate Existence and Power. Such Seller Party is a limited liability
company, in the case of Seller, or limited partnership, in the case of MPC LP,
duly organized, validly existing, organized solely and in good standing under
the laws of its state of organization. Such Seller Party is duly qualified to do
business and is in good standing as a foreign limited liability company or
limited partnership, as applicable, and has and holds all limited liability
company or limited partnership power, as applicable, and all governmental
licenses, authorizations, consents and approvals required to carry on its
business in each jurisdiction in which its business is conducted, except in the
case of Servicer only, where the failure to so qualify or be in good standing or
the failure to so have or hold would not reasonably be expected to have a
Material Adverse Effect. Such Seller Party constitutes a “registered
organization” (within the meaning of Section 9-102(a) of the UCC) of its state
of organization.
(b)    Power and Authority; Due Authorization, Execution and Delivery. The
execution and delivery by such Seller Party of this Agreement and each other
Transaction Document to which it is a party, and the performance of its
obligations hereunder and thereunder and, in the case of Seller, Seller’s use of
the proceeds of purchases made hereunder are within its limited liability
company or limited partnership powers and authority, as applicable, and have
been duly authorized by all necessary limited liability company or limited
partnership action, as applicable, on its part. This Agreement and each other
Transaction Document to which such Seller Party is a party has been duly
executed and delivered by such Seller Party.
(c)    No Conflict. The execution and delivery by such Seller Party of this
Agreement and each other Transaction Document to which it is a party, and the
performance of its obligations hereunder and thereunder (i) do not contravene or
violate (A) its certificate of formation or certificate of limited partnership,
as applicable, or its partnership or operating agreement, as applicable, or
other organizational documents, (B) any law, rule or regulation applicable to
it, (C) any restrictions under any agreement, contract or instrument to which it
is a party or by which it or any of its property is bound, or (D) any order,
writ, judgment, award, injunction or decree binding on or affecting it or its
property, except, in the case of clauses (B), (C) and (D) with respect to
Servicer, where such contravention or violation would not reasonably be expected
to have a Material Adverse Effect and (ii) do not result in the creation or
imposition of any Adverse Claim on assets of such Seller Party or its
Subsidiaries (except as created hereunder, under the Receivables Sale Agreement
or under the Receivables Transfer Agreement); and no transaction contemplated
hereby requires compliance with any bulk sales act or similar law.
(d)    Governmental Authorization. Other than (i) the filing of the financing
statements required hereunder, under the Receivables Sale Agreement or under the
Receivables Transfer Agreement, and (ii) such authorizations, approvals,
notices, filings or other actions as have been obtained, made or taken prior to
the date hereof, no authorization or approval or other action by,


24

--------------------------------------------------------------------------------





and no notice to or filing with, any Governmental Authority is required for the
due execution and delivery by such Seller Party of this Agreement and each other
Transaction Document to which it is a party and the performance of its
obligations hereunder and thereunder.
(e)    Actions, Suits. (i) There are no actions, suits or proceedings pending,
or to the knowledge of any officer of Seller, threatened, against or affecting
Seller, or any of its properties, in or before any court, arbitrator or other
body as to which there is a reasonable possibility of an adverse determination
and that, if adversely determined, would reasonably be expected to result in
liability of Seller in excess of $50,000; (ii) there are no actions, suits or
proceedings pending, or to the knowledge of any officer of Servicer, threatened,
against or affecting Servicer, or any of its properties, in or before any court,
arbitrator or other body, as to which there is a reasonable possibility of an
adverse determination and that, if adversely determined, would reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect; (iii) the Seller is not in default with respect to any order of any
Governmental Authority; and (iv) the Servicer is not in default with respect to
any order of any Governmental Authority, which default would reasonably be
expected to result in a Material Adverse Effect.
(f)    Binding Effect. This Agreement and each other Transaction Document to
which such Seller Party is a party constitute the legal, valid and binding
obligations of such Seller Party enforceable against such Seller Party in
accordance with their respective terms, except as such enforcement may be
limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).
(g)    Accuracy of Information. No written reports, financial statements,
certificates or other written information, including, without limitation, any
Monthly Report, Weekly Report or Daily Report (collectively, the “Information”)
furnished by or on behalf of any Seller Party to the Administrative Agent, any
Managing Agent or any Purchaser in connection with the negotiation of this
Agreement, any other Transaction Document, any transaction contemplated hereby
or thereby or otherwise delivered hereunder or thereunder (as modified or
supplemented by other Information so furnished) contained, as of the date such
Information was furnished (or, if such Information expressly related to a
specific date, as of such specific date) any material misstatement of fact or
omitted to state, as of the date such Information was furnished (or, if such
Information expressly related to a specific date, as of such specific date), any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, that with
respect to projected financial information, each Seller Party represents only
that such information was prepared in good faith based upon assumptions believed
by it to be reasonable at the time and provided, further, that no Monthly
Report, Weekly Report or Daily Report furnished to the Administrative Agent will
be deemed to have contained any material misstatement of fact, or to have
omitted any material fact necessary to make statements therein, in light of
circumstances under which they were made, not misleading, as of the date it is
furnished if (i) the Seller subsequently amends, supplements or otherwise
modifies such Monthly Report, Weekly Report or Daily Report to correct an
unintentional error, omission, miscalculation or other inaccuracy contained
therein, (ii) such amended, supplemented or otherwise modified Monthly Report,
Weekly Report or Daily Report is furnished to the Administrative Agent as soon
as reasonably practicable after (but in any event within ten (10) calendar days
of) an Authorized Officer of the Seller’s actual knowledge of the related


25

--------------------------------------------------------------------------------





unintentional error, omission, miscalculation or other inaccuracy, and (iii) as
so amended, supplemented or modified, such Monthly Report, Weekly Report or
Daily Report does not result in a breach by Seller of the covenant contained in
Section 7.2(e) or trigger an Amortization Event pursuant to Section 9.1(f) for
any relevant period.
(h)    Use of Proceeds. No proceeds of any Credit Event hereunder will be used
(i) to purchase or carry “margin stock” as defined in Regulation T, U or X
promulgated by the Board of Governors of the Federal Reserve System from time to
time or in a manner that violates any such regulation or (ii) to acquire any
security in any transaction which is subject to Section 12, 13 or 14 of the
Exchange Act.
(i)    Good Title. Immediately prior to each Credit Event hereunder, Seller
shall be the legal and beneficial owner of the Receivables and Related Security
with respect thereto, free and clear of any Adverse Claim, except for (a) any
Adverse Claim created under this Agreement, under the Receivables Sale Agreement
or under the Receivables Transfer Agreement and (b) Permitted Liens. There have
been duly filed all financing statements or other similar instruments or
documents necessary under the UCC (or any comparable law) of all appropriate
jurisdictions to perfect Seller’s ownership interest in each Receivable and, to
the extent that a security interest therein may be perfected by the filing of
such financing statements, in its Collections and the Related Security.
(j)    Perfection. This Agreement, together with the filing of the financing
statements contemplated hereby, is effective to, and shall, upon each purchase
hereunder, transfer to the Administrative Agent for the benefit of the relevant
Purchaser or Purchasers (and the Administrative Agent for the benefit of such
Purchaser or Purchasers shall acquire from Seller) a valid and perfected first
priority undivided percentage ownership or security interest in each Receivable
existing or hereafter arising and, to the extent that a security interest
therein may be perfected by the filing of such financing statements, in the
Related Security and Collections with respect thereto, free and clear of any
Adverse Claim, except for (a) any Adverse Claim created under this Agreement,
under the Receivables Sale Agreement or under the Receivables Transfer Agreement
and (b) Permitted Liens. There have been duly filed all financing statements or
other similar instruments or documents necessary under the UCC (or any
comparable law) of all appropriate jurisdictions to perfect the Administrative
Agent’s (on behalf of the Purchasers) ownership or security interest in the
Receivables, the Related Security and the Collections. Seller has not, within a
period of one year prior to the date hereof, (i) changed the location of its
principal place of business or chief executive office or its organizational
structure, (ii) changed its legal name, (iii) changed its “location” (within the
meaning of Section 9-307 of the UCC as in effect in all applicable
jurisdictions), or (iv) become a “new debtor” (as defined in Section
9‑102(a)(56) of the UCC as in effect in all applicable jurisdictions) with
respect to a currently effective security agreement previously entered into by
any other Person.
(k)    Places of Business and Locations of Records. The principal places of
business and chief executive office of such Seller Party and the offices where
it keeps all of its Records are located at the address(es) listed on Exhibit III
or such other locations of which the Administrative Agent has been notified in
accordance with Section 7.2(a). Seller’s Federal Employer Identification Number
is correctly set forth on Exhibit III.


26

--------------------------------------------------------------------------------





(l)    Collections. The names and addresses of all Collection Banks, together
with the account numbers of the Collection Accounts of Seller at each Collection
Bank and the post office box number of each Lock-Box, are listed on Exhibit IV
(as such Exhibit IV may be amended or supplemented from time to time by Seller
by delivery of a new Exhibit IV to the Administrative Agent). Seller has not
granted any Person, other than the Administrative Agent as contemplated by this
Agreement, dominion or “control” (within the meaning of Section 9-1-04 of the
UCC of all applicable jurisdictions) of, or the right to give instructions with
respect to the disposition of funds, without the consent of any other Person,
with respect to any Lock-Box or Collection Account, or the right to take
dominion or “control” (within the meaning of Section 9-1-04 of the UCC of all
applicable jurisdictions) of any such Lock-Box or Collection Account at a future
time or upon the occurrence of a future event. The Administrative Agent has a
valid and perfected first priority security interest in each Lock-Box and
Collection Account.
(m)    Material Adverse Effect. (i) Such Seller Party has heretofore furnished
to the Administrative Agent and the Managing Agents Marathon’s consolidated or
combined balance sheet and consolidated or combined statements of income,
comprehensive income, stockholders equity and cash flows (A) as of and for the
fiscal year ended December 31, 2012, reported on by PricewaterhouseCoopers LLP,
independent registered public accounting firm, and (B) as of and for the fiscal
quarter and the portion of the fiscal year most recently ended prior to the date
hereof for which quarterly financial statements of Marathon are available,
certified by its chief financial officer. Such financial statements present
fairly, in all material respects, the financial position and results of
operations and cash flows of Marathon and its consolidated Subsidiaries as of
such dates and for such periods on a consolidated basis in accordance with GAAP,
subject to year end audit adjustments and the absence of footnotes in the case
of the statements referred to in clause (B) above.
(ii)    Since December 31, 2012, in the case of the initial Servicer, and since
the date of its formation, in the case of Seller, no event, condition or other
circumstance in respect of such Seller Party has occurred or exists that would
have a Material Adverse Effect.
(n)    Names. In the past five (5) years, (i) Seller has not used any corporate
names, trade names or assumed names other than the name in which it has executed
this Agreement and (ii) Seller has not been organized in any jurisdiction other
than the jurisdiction in which it is currently organized.
(o)    Ownership of Seller. MPC LP directly owns 100% of the issued and
outstanding equity interests of Seller, free and clear of any Adverse Claim,
other than Permitted Liens. Such equity interests are validly issued, fully paid
and nonassessable, and there are no options, warrants or other rights to acquire
equity interests of Seller.
(p)    Investment Company Act; Volcker Rule. The Seller is neither (i) an
“investment company” or a company “controlled by an investment company” within
the meaning of the Investment Company Act of 1940, as amended, nor (ii) a
“covered fund” under Section 13 of the U.S. Bank Holding Company Act of 1956, as
amended, and the applicable rules and regulations thereunder. In determining
that the Seller is not a covered fund, the Seller is entitled to rely on the
exemption from the definition of “investment company” set forth in Section
3(c)(5) of the Investment Company Act of 1940, as amended.


27

--------------------------------------------------------------------------------





(q)    Compliance with Law. Such Seller Party has complied in all respects with
all applicable laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject, except where the failure to so
comply would not reasonably be expected to have a Material Adverse Effect. Each
Receivable, together with the Contract related thereto, does not contravene any
laws, rules or regulations applicable thereto (including, without limitation,
laws, rules and regulations relating to truth in lending, fair credit billing,
fair credit reporting, equal credit opportunity, fair debt collection practices
and privacy), and no part of such Contract is in violation of any such law, rule
or regulation, except where such contravention or violation would not reasonably
be expected to have a Material Adverse Effect.
(r)    Compliance with Credit and Collection Policy. Such Seller Party has
complied in all material respects with the Credit and Collection Policy with
regard to each Receivable and the related Contract, and has not made any
material change in or material amendment to such Credit and Collection Policy,
except such change or amendment as to which the Administrative Agent has been
notified and any necessary consents have been obtained in accordance with
Section 7.1(a)(vi).
(s)    Payments to Originators. With respect to each Receivable transferred to
Seller under the Receivables Sale Agreement or to MPC LP under the Receivables
Transfer Agreement, the applicable Originator has received reasonably equivalent
value in consideration therefor and such transfer was not made for or on account
of an antecedent debt. No transfer by any Originator of any Receivable under the
Receivables Sale Agreement or the Receivables Transfer Agreement, as applicable,
is or may be voidable as a fraudulent transfer under Section 547 of the Federal
Bankruptcy Code or a voidable preference under Section 548 of the Federal
Bankruptcy Code.
(t)    Enforceability of Contracts. Each Contract with respect to each
Receivable is effective to create, and has created, a legal, valid and binding
obligation of the related Obligor to pay the Outstanding Balance of the
Receivable created thereunder and any accrued interest thereon, enforceable
against the Obligor in accordance with its terms, except as such enforcement may
be limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).
(u)    Eligible Receivables. Each receivable included in the Net Receivables
Balance as an Eligible Receivable on the date of its purchase under the
Receivables Sale Agreement and, if applicable, under the Receivables Transfer
Agreement, was an Eligible Receivable on such purchase date.
(v)    Net Receivables Balance. Seller has determined that, immediately after
giving effect to each purchase hereunder, the Net Receivables Balance is at
least equal to the sum of (i) the Aggregate Capital, plus (ii) the L/C Undrawn
Amount, plus (iii) the Aggregate Reserves.
(w)    Accounting. Such Seller Party treats the transactions contemplated by the
Receivables Sale Agreement as sales and/or capital contributions and the
transactions contemplated by the Receivables Transfer Agreement as sales, for
all purposes, including, without limitation, accounting purposes; provided,
however, that the consolidated financial


28

--------------------------------------------------------------------------------





statements of Marathon and Seller are prepared in accordance with GAAP and, as a
result of the consolidation required by GAAP, the transfers shall be reflected
as a financing by Marathon in its consolidated financial statements, and such
Seller Party, in respect of financial statements that are prepared on or after
the date of this Agreement, (i) has made appropriate notations in any such
consolidated financial statements (or in the accompanying notes) to indicate
that Seller is a separate legal entity from Marathon and to indicate that the
assets and credit of Seller are not available to satisfy the debts and
obligations of Marathon and (ii) has listed the assets of Seller separately on
any balance sheet of such Seller Party prepared on a standalone basis.
(x)    No Amortization Event. No event has occurred and is continuing that
constitutes an Amortization Event or a Potential Amortization Event.
(y)    Solvency. After giving effect to the sale or contribution of Receivables
and any Incremental Purchases and Reinvestments, as applicable, to be made on
such date and to the application of the proceeds therefrom, Seller (i) is not
“insolvent” (as such term is defined in the Federal Bankruptcy Code), (ii) is
able to pay its debts as they become due and (iii) does not have unreasonably
small capital for the business in which it is engaged or for any business or
transaction in which it reasonably expects to engage.
(z)    Taxes. Each of such Seller Party and, in the case of Servicer, its
Subsidiaries has filed or caused to be filed all Tax returns and reports
required to have been filed by it and has paid or caused to be paid all Taxes
required to have been paid by it, except, in the case of Servicer only, (a)
Taxes or the filing of Tax returns or reports that are being contested in good
faith by appropriate proceedings and for which Servicer or such Subsidiary, as
applicable, has set aside on its books adequate reserves or (b) to the extent
that the failure to do so would not reasonably be expected to result in a
Material Adverse Effect. Seller has paid when due any taxes payable by Seller in
connection with the Receivables.
(aa)    ERISA. No ERISA Event has occurred or is reasonably expected to occur
that would reasonably be expected to result in a Material Adverse Effect.
(bb)    Subsidiaries; Business. In the case of Seller, (i) it has no
Subsidiaries, (ii) since its formation, it has conducted no business other than
entering into and performing its obligations under the Prior Receivables
Facility and such other activities incidental to the foregoing, (iii) the
Transaction Documents to which it is a party and such other activities
incidental to the foregoing and (iv) the Transaction Documents to which it is a
party are the only agreements to which it is a party.
(cc)    Anti-Corruption Laws and Sanctions. (i) Such Seller Party has
policiesPolicies and Procedures. Policies and procedures designed andhave been
implemented to promote, in itsand maintained by or on behalf of the Seller that
are designed to achieve, in the reasonable business judgment of the Seller,
compliance by suchthe Seller Party,and its Subsidiaries and Affiliates, and, to
the knowledge of the Seller, their respective directors, officers, employees and
agents with Anti-Corruption Laws, Anti-Terrorism Laws and Sanctions, and the
Seller and its Subsidiaries, Affiliates, officers, employees, directors and
agents (acting in their capacity as agents for such Seller Party or its
Subsidiaries, as applicable) with Anti‑Corruption Laws and applicable Sanctions.
Such Seller Party and its Subsidiaries and,


29

--------------------------------------------------------------------------------





to the knowledge of such Seller Party, their respective directors, officers,
employees and agentsany capacity in connection with or directly benefitting from
the facility established hereby, are in compliance with Anti‑-Corruption Laws,
Anti-Terrorism Laws and applicable Sanctions in all material respects.
(dd)    Anti-Corruption Laws, Anti-Terrorism Laws and Sanctions. (i) None of (a)
suchthe Seller Party, any Subsidiaryor any of its Subsidiaries or Affiliates,
or, to the knowledge of suchthe Seller Party, any of, their respective
directors, officers or, employees, or (b) to the knowledge of such Seller Party,
any agent of such Seller Party or any Subsidiaryagents that will act in any
capacity in connection with or directly benefit from this Agreement, is a
Sanctioned Person. No Purchase, Letter of Credit, use of proceeds or other
transaction contemplated by this Agreement will violate Anti‑the facility
established hereby is a Sanctioned Person, (ii) none of the Seller or any of its
Subsidiaries is organized or resident in a Sanctioned Country, and (iii) the
Seller has not violated or been found in violation of any Anti-Corruption Laws,
Anti-Terrorism Laws or applicableof any Sanctions.
(ee)    Proceeds. No proceeds received by the Seller or any of its Subsidiaries
or Affiliates in connection with any Purchase will be used by the Seller or any
of its Subsidiaries or Affiliates in any manner that will violate
Anti-Corruption Laws, Anti-Terrorism Laws or Sanctions.
(ff)    Beneficial Ownership Rule. The Seller is an entity (other than a bank)
whose common stock or analogous equity interests are listed on the New York
Stock Exchange or the American Stock Exchange or have been designated as a
NASDAQ National Market Security listed on the NASDAQ stock exchange (as used in
this clause, a “listed entity”) or that is organized under the laws of the
United States or of any state and at least 51 percent of whose common stock or
analogous equity interest is owned by a listed entity and is excluded on that
basis from the definition of Legal Entity Customer as defined in the Beneficial
Ownership Rule.
ARTICLE VI
CONDITIONS OF CREDIT EVENTS
Section 6.1.    Conditions Precedent to Effectiveness. The effectiveness of this
Agreement and the initial Credit Event hereunder are subject to the condition
precedent that (a) the Administrative Agent and the Managing Agents shall have
received those documents listed on Schedule B and (b) the Administrative Agent
and the Purchasers shall have received all fees payable on the Closing Date
pursuant to the terms of this Agreement and the Fee Letter.
Section 6.2.    Conditions Precedent to All Credit Events. Each Credit Event
shall be subject to the further conditions precedent that (a) Servicer shall
have delivered to the Administrative Agent on or prior to the date of such
Credit Event, in form and substance satisfactory to the Administrative Agent,
all Daily Reports, Weekly Reports and Monthly Reports as and when due under
Section 8.5; (b) the Facility Termination Date shall not have occurred; and (c)
on the date of each such Credit Event, both before and immediately after giving
effect to such Credit Event, the following statements shall be true (and
acceptance of the proceeds of such Credit Event shall be deemed a representation
and warranty by Seller that such statements are


30

--------------------------------------------------------------------------------





then true; provided, that if an Amortization Event or Potential Amortization
Event shall exist as of the date of any Reinvestment and such Reinvestment
automatically occurs in accordance with the terms of this Section 6.2, no Seller
Party shall be deemed to have made a representation or warranty as to the
absence of such Amortization Event or Potential Amortization Event):
(i)    the representations and warranties set forth in Section 5.1 are true and
correct in all material respects on and as of the date of such Credit Event as
though made on and as of such date (unless such representation or warranty
refers to an earlier date, in which case such representation or warranty shall
be true and correct in all material respects on and as of such earlier date),
except that the materiality standard in this clause (i) shall not apply to any
such representation or warranty that is expressly qualified by a materiality
standard or contains any carve-out or exception based on the absence of a
Material Adverse Effect by its express terms;
(ii)    no event has occurred and is continuing, or would result from such
Credit Event, that will constitute an Amortization Event, and no event has
occurred and is continuing, or would result from such Credit Event, that would
constitute a Potential Amortization Event; and
(iii)    (x) the Aggregate Capital plus the L/C Undrawn Amount does not exceed
the Purchase Limit, (y) the L/C Obligations do not exceed the L/C Sublimit and
(z) the Purchaser Interest does not exceed 100%.
It is expressly understood that each Reinvestment shall, unless otherwise
directed by the Administrative Agent, occur automatically on each day that
Servicer shall receive any Collections without the requirement that any further
action be taken on the part of any Person and notwithstanding the failure of
Seller to satisfy any of the foregoing conditions precedent in respect of such
Reinvestment. The failure of Seller to satisfy any of the foregoing conditions
precedent in respect of any Reinvestment shall give rise to a right of the
Administrative Agent, which right may be exercised at any time on demand of the
Administrative Agent, to rescind the related purchase and direct Seller to pay
the Purchasers an amount equal to the Collections prior to the Amortization Date
that shall have been applied to the affected Reinvestment.
ARTICLE VII
COVENANTS
Section 7.1.    Affirmative Covenants of the Seller Parties. Until the Final
Payout Date, each Seller Party hereby covenants, as to itself, as set forth
below:
(a)    Financial Reporting. Such Seller Party will maintain, for itself and, in
the case of Servicer, each of its Subsidiaries, a system of accounting
established and administered in accordance with GAAP, and furnish or cause to be
furnished to the Administrative Agent (and the Administrative Agent shall
promptly forward the same to each Managing Agent):
(i)    Annual Reporting. (A) Within ninety (90) days after the end of each
fiscal year of Marathon, its audited consolidated balance sheet and related
statements of income, comprehensive income, stockholders’ equity and cash flows
as of the end of and for such year, setting forth in each case in comparative
form the figures for the previous fiscal year, all reported


31

--------------------------------------------------------------------------------





on by PricewaterhouseCoopers LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
Marathon and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied (provided, that the requirements of this Section
7.1(a)(i)(A) with respect to the delivery of financial statements shall be
deemed satisfied by publicly filing Marathon’s Form 10-K for such Fiscal Year
with the SEC, and such financial statements shall be deemed to have been
delivered to each Managing Agent and the Administrative Agent under this Section
7.1(a)(i)(A) on the date such Form 10-K has been posted on the SEC website
accessible through http://www.sec.gov/edgar/searchedgar/webusers.htm or such
successor webpage of the SEC thereto) and (B) within ninety (90) days after the
end of each fiscal year of Seller, unaudited financial statements (which shall
include balance sheets, statements of income and retained earnings and a
statement of cash flows) for Seller for such fiscal year certified, in a manner
reasonably acceptable to the Administrative Agent by an Authorized Officer of
Seller.
(ii)    Quarterly Reporting. (A) Within forty-five (45) days after the end of
the first three (3) quarterly periods of each fiscal year of Marathon, its
unaudited consolidated balance sheet and related statements of income,
comprehensive income, stockholders’ equity and cash flows as of the end of and
for such fiscal quarter and the then elapsed portion of the fiscal year, setting
forth in each case in comparative form the figures for the corresponding period
or periods of (or, in the case of the balance sheet, as of the end of) the
previous fiscal year, all certified by one of its financial officers as
presenting fairly, in all material respects, the financial condition and results
of operation of Marathon and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes (provided, that the requirements
of this Section 7.1(a)(ii)(A) with respect to the delivery of financial
statements shall be deemed satisfied by publicly filing Marathon’s Form 10‑Q for
such fiscal quarter with the SEC, and such financial statements shall be deemed
to have been delivered to each Managing Agent the Administrative Agent under
this Section 7.1(a)(ii)(A) on the date such Form 10-Q has been posted on the SEC
website accessible through http://www.sec.gov/edgar/searchedgar/webusers.htm or
such successor webpage of the SEC thereto) and (B) forty-five (45) days after
the end of the first three (3) quarterly periods of each fiscal year of Seller,
unaudited balance sheets of Seller as at the end of each such period and
statements of income and retained earnings and a statement of cash flows for
Seller for the period from the beginning of such fiscal year to the end of such
quarter, all certified by an Authorized Officer of Seller.
(iii)    Compliance Certificate. Together with the delivery of the financial
statements required under Sections 7.1(a)(i) and (ii), a compliance certificate
in substantially the form of Exhibit V signed by such Seller Party’s Authorized
Officer and dated the date of such annual financial statement or such quarterly
financial statement, as the case may be.
(iv)    Shareholders Statements and Reports and SEC Filings. Promptly after the
same become publicly available, copies of all periodic and other reports, proxy
statements and other materials filed by Marathon with the SEC, or distributed by
Marathon to its shareholders generally, as the case may (i) be (provided, that
that the requirements of this clause (iv) shall be deemed satisfied by publicly
filing such documents with the SEC, and such documents shall be


32

--------------------------------------------------------------------------------





deemed to have been delivered to the Administrative Agent under this clause (iv)
on the date such documents have been posted on the SEC website accessible
through http://www.sec.gov/edgar/searchedgar/webusers.htm or such successor
webpage of the SEC thereto).
(v)    Copies of Notices. Promptly upon its receipt of any notice, request for
consent, certification, report or other communication under or pursuant to any
Transaction Document from any Person other than the Administrative Agent, any
Managing Agent or any Purchaser, copies of the same.
(vi)    Change in Credit and Collection Policy. At least thirty (30) days prior
to the effectiveness of any material change in or material amendment to the
Credit and Collection Policy, a copy of the Credit and Collection Policy then in
effect and a notice (A) indicating such change or amendment, and (B) if such
proposed change or amendment would be reasonably likely to adversely affect the
collectibility of the Receivables generally or of any material portion of the
Receivables or decrease the credit quality of any newly created Receivables
generally or of any material portion of such Receivables, requesting the
Required Managing Agents’ consent thereto.
(vii)    Other Information. Promptly, from time to time, such other information,
documents, Records or reports relating to the Receivables or the condition or
operations, financial or otherwise, of such Seller Party as the Administrative
Agent or any Managing Agent may from time to time reasonably request in order to
protect the interests of the Administrative Agent, the Managing Agents or the
Purchasers under or as contemplated by this Agreement.
(b)    Notices. Such Seller Party will notify the Administrative Agent in
writing of any of the following promptly upon learning of the occurrence
thereof, describing the same and, if applicable, the steps being taken with
respect thereto:
(i)    Amortization Events or Potential Amortization Events. The occurrence of
each Amortization Event and each Potential Amortization Event, in each case of
which any Authorized Officer of a Seller Party obtains knowledge, and a
statement of an Authorized Officer of such Seller Party describing the nature of
such occurrence and the actions, if any, being taken or to be taken in
connection therewith.
(ii)    Judgment and Proceedings. (A) (1) The entry of any judgment or decree
against Servicer or any of its respective Subsidiaries if the aggregate amount
of all judgments and decrees then outstanding against Servicer and its
Subsidiaries exceeds $100,000,000 after deducting (a) the amount with respect to
which Servicer or any such Subsidiary is insured and with respect to which the
insurer has assumed responsibility in writing, and (b) the amount for which
Servicer or any such Subsidiary is otherwise indemnified, and (2) the
institution of any litigation, arbitration proceeding or governmental proceeding
against Servicer as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect; and
(B) the entry of any judgment or decree or, the institution of any litigation,
arbitration proceeding or governmental proceeding against Seller, or the
institution of any investigation of


33

--------------------------------------------------------------------------------





Seller by any Governmental Authority for possible violation of any
Anti-Corruption Laws, Anti-Terrorism Laws or Sanctions.
(iii)    Material Adverse Effect. The occurrence of any event or condition that
has had, or would reasonably be expected to have, a Material Adverse Effect.
(iv)    Termination Date. The occurrence of the “Termination Date” under and as
defined in the Receivables Sale Agreement or the “Termination Date” under and as
defined in the Receivables Transfer Agreement.
(v)    Defaults Under Other Agreements. The occurrence of an event of default or
an event that with the passage of time or giving of notice would give rise to a
payment default or acceleration of indebtedness under any other financing
arrangement (in respect of, in the case of Servicer only, an amount in excess of
$100,000,000) pursuant to which such Seller Party is a debtor or an obligor.
(vi)    Downgrade of Marathon. Any downgrade in the rating of any Indebtedness
of Marathon by S&P or by Moody’s, setting forth the Indebtedness affected and
the nature of such change.
(vii)    Revolving Credit Agreement. Any amendment, restatement, waiver of the
occurrence of an “Event of Default” under, or replacement of the Revolving
Credit Agreement, together with a copy of the same; provided, that the notice
requirements of this Section 7.1(b)(vii) shall be deemed satisfied by publicly
filing a special periodic report with the SEC describing such an amendment,
restatement, waiver of the occurrence of an “Event of Default” under, or
replacement of the Revolving Credit Agreement, and such notice shall be deemed
to have been delivered to the Administrative Agent under this Section
7.1(b)(vii) on the date such special periodic report has been posted on the SEC
website accessible through http://www.sec.gov/edgar/searchedgar/webusers.htm or
such successor webpage of the SEC thereto).
(viii)    Appointment of Independent Manager. The decision to appoint a new
director or manager of Seller as the “Independent Manager” for purposes of this
Agreement, such notice to be issued not less than ten (10) days prior to the
effective date of such appointment and to certify that the designated Person
satisfies the criteria set forth in the definition herein of “Independent
Manager.”
(c)    Compliance with Laws and Preservation of Existence. Such Seller Party
will comply in all respects with all applicable laws, rules, regulations,
orders, writs, judgments, injunctions, decrees or awards to which it may be
subject, except where the failure to so comply would not reasonably be expected
to have a Material Adverse Effect. Such Seller Party will preserve and maintain
its limited liability company or limited partnership existence, as applicable,
and its rights, franchises and privileges in the jurisdiction of its
organization, and qualify and remain qualified in good standing as a foreign
limited liability company or limited partnership, as applicable, in each
jurisdiction in which such qualification is necessary in view of its business
and operations or the ownership of its properties; provided Servicer shall not
be required to so preserve and maintain such rights, franchises and privileges
or to remain so


34

--------------------------------------------------------------------------------





qualified if the failure to do so would not reasonably be expected to have a
Material Adverse Effect.
(d)    Audits. Such Seller Party will furnish to the Administrative Agent from
time to time such information with respect to it and the Receivables as the
Administrative Agent may reasonably request. Such Seller Party will, from time
to time during regular business hours as requested by the Administrative Agent
or any Managing Agent upon reasonable notice and subject to any applicable
restrictions or limitations on access to any facility or information that is
classified or restricted by contract or by law, regulation or governmental
guidelines, and at the sole cost of such Seller Party, permit the Administrative
Agent, the Managing Agents or their respective agents or representatives (i) to
examine and make copies of and abstracts from all Records in the possession or
under the control of such Person relating to the Receivables and the Related
Security, including, without limitation, the related Contracts, and (ii) to
visit the offices and properties of such Person for the purpose of examining
such materials described in clause (i) above, and to discuss matters relating to
such Person’s financial condition or the Receivables and the Related Security or
any Person’s performance under any of the Transaction Documents or any Person’s
performance under the Contracts and, in each case, with any of the officers or
employees of Seller or Servicer having knowledge of such matters; provided, that
at all times other than during the continuation of an Amortization Event, such
Seller Party shall only be required to permit one (1) such visit during any
calendar year and shall only be responsible for the cost of one (1) such visit
during any calendar year; provided, further, that notwithstanding that no
Amortization Event is then continuing, if (x) a visit previously conducted
during any calendar year produced audit results that (A) were not reasonably
satisfactory to the Administrative Agent, (B) were incomplete as a result of the
failure of any Seller Party to furnish information reasonably requested by the
Administrative Agent or (C) otherwise indicated the existence of any
circumstance reasonably warranting additional investigation or (y) the
Administrative Agent notifies such Seller Party of the existence of any
circumstance reasonably warranting additional investigation, then such Seller
Party shall permit one (1) additional visit during such calendar year.
Information obtained during the course of an audit conducted pursuant to this
Section 7.1(d) shall be subject to the provisions of Section 14.5.
(e)    Keeping and Marking of Books and Records.
(i)    Servicer will maintain and implement administrative and operating
procedures (including, without limitation, an ability to recreate Records
evidencing Receivables in the event of the destruction of the originals
thereof), and keep and maintain all documents, books, Records and other
information reasonably necessary or advisable for the collection of all
Receivables (including, without limitation, Records adequate to permit the
immediate identification of each new Receivable and all Collections of and
adjustments to each existing Receivable). Servicer will give the Administrative
Agent (and the Administrative Agent shall forward such written notice to each
Managing Agent) written notice of any material change in the administrative and
operating procedures referred to in the previous sentence.
(ii)    Such Seller Party will on or prior to the date hereof, mark its master
data processing Records and other books and records relating to the Purchaser
Interest with a legend, acceptable to the Administrative Agent, describing the
Purchaser Interest.


35

--------------------------------------------------------------------------------





(f)    Compliance with Contracts and Credit and Collection Policy. Such Seller
Party will timely and fully (i) perform and comply with all provisions,
covenants and other promises required to be observed by it under the Contracts
related to the Receivables, and (ii) comply in all respects with the Credit and
Collection Policy in regard to each Receivable and the related Contract.
(g)    Performance and Enforcement of Receivables Sale Agreement and Receivables
Transfer Agreement. Seller will, and will require MPC LP, as Originator, to,
perform each of their respective obligations and undertakings under and pursuant
to the Receivables Sale Agreement, will acquire Receivables thereunder in
compliance with the terms thereof and will enforce the rights and remedies
accorded to Seller under the Receivables Sale Agreement and to Seller (by
assignment from MPC LP under the Receivables Sale Agreement) under the
Receivables Transfer Agreement. Seller will take all actions to perfect and
enforce its rights and interests (and the rights and interests of the
Administrative Agent, the Managing Agents and the Purchasers as assignees of
Seller) under the Receivables Sale Agreement or the Receivables Transfer
Agreement as the Administrative Agent or any Managing Agent may from time to
time reasonably request, including, without limitation, making claims to which
it may be entitled under any indemnity, reimbursement or similar provision
contained in the Receivables Sale Agreement or the Receivables Transfer
Agreement.
(h)    Ownership. Seller will take all necessary action to (i) vest legal and
equitable title to the Receivables, the Related Security and the Collections
acquired under the Receivables Sale Agreement irrevocably in Seller, free and
clear of any Adverse Claims (other than (a) Permitted Liens and (b) Adverse
Claims in favor of the Administrative Agent and the Purchasers), including,
without limitation, the filing of all financing statements or other similar
instruments or documents necessary under the UCC (or any comparable law) of all
appropriate jurisdictions to perfect Seller’s interest in such Receivables,
Related Security and Collections and such other action to perfect, protect or
more fully evidence the interest of Seller therein as the Administrative Agent
or any Managing Agent may reasonably request, and (ii) establish and maintain,
in favor of the Administrative Agent, for the benefit of the Purchasers, a valid
and perfected first priority undivided percentage ownership interest (and/or a
valid and perfected first priority security interest) in all Receivables,
Related Security and Collections to the full extent contemplated herein, free
and clear of any Adverse Claims (other than (a) Permitted Liens and (b) Adverse
Claims in favor of the Administrative Agent for the benefit of the Purchasers),
including, without limitation, the filing of all financing statements or other
similar instruments or documents necessary under the UCC (or any comparable law)
of all appropriate jurisdictions to perfect the Administrative Agent’s (for the
benefit of the Purchasers) interest in such Receivables, Related Security and
Collections and such other action to perfect, protect or more fully evidence the
interest of the Administrative Agent for the benefit of the Purchasers as the
Administrative Agent or any Managing Agent may reasonably request.
(i)    Purchasers’ Reliance. Seller acknowledges that the Administrative Agent,
the Managing Agents and the Purchasers are entering into the transactions
contemplated by this Agreement in reliance upon Seller’s identity as a legal
entity that is separate from any other Person. Therefore, from and after the
date of execution and delivery of this Agreement, Seller shall take all
reasonable steps, including, without limitation, all steps that the
Administrative Agent, any Managing Agent or any Purchaser may from time to time
reasonably request, to


36

--------------------------------------------------------------------------------





maintain Seller’s identity as a separate legal entity and to make it manifest to
third parties that Seller is an entity with assets and liabilities distinct from
those of each Related Entity and not just a division of any Related Entity.
Without limiting the generality of the foregoing and in addition to the other
covenants set forth herein, Seller will:
(A)    conduct its own business in its own name and require that all full-time
employees of Seller, if any, identify themselves as such and not as employees of
any Related Entity (including, without limitation, by means of providing
appropriate employees with business or identification cards identifying such
employees as Seller’s employees);
(B)    compensate all employees, consultants and agents directly, from Seller’s
own funds, for services provided to Seller by such employees, consultants and
agents and, to the extent any employee, consultant or agent of Seller is also an
employee, consultant or agent of any Related Entity, allocate the compensation
of such employee, consultant or agent between Seller and such Related Entity, on
a basis that reflects the services rendered to Seller and such Related Entity;
(C)    allocate fairly and reasonably any overhead for shared office space;
(D)    use stationery, invoices and checks separate from any other Person;
(E)    conduct all transactions with each Related Entity (including, without
limitation, any delegation of its obligations hereunder as Servicer) strictly on
an arm’s length basis, allocate all overhead expenses (including, without
limitation, telephone and other utility charges) for items shared between Seller
and any Related Entity on the basis of actual use to the extent practicable and,
to the extent such allocation is not practicable, on a basis reasonably related
to actual use;
(F)    at all times have a Board of Managers consisting of three (3) members, at
least one (1) member of which is an Independent Manager;
(G)    observe all limited liability company formalities as a distinct entity,
and ensure that all limited liability company actions relating to (A) the
selection, maintenance or replacement of the Independent Manager, (B) the
dissolution or liquidation of Seller or (C) the initiation of, participation in,
acquiescence in or consent to any bankruptcy, insolvency, reorganization or
similar proceeding involving Seller, are duly authorized by unanimous vote of
its Board of Managers (including the Independent Manager);
(H)    maintain Seller’s books and records separate from those of any Related
Entity and otherwise readily identifiable as its own assets rather than assets
of any Related Entity;
(I)    prepare its financial statements separately from those of each Related
Entity and insure that any consolidated financial statements of any Related
Entity that include Seller and that are filed with the SEC or any other
governmental agency have


37

--------------------------------------------------------------------------------





notes clearly stating that Seller is a separate corporate entity and that its
assets will be available first and foremost to satisfy the claims of the
creditors of Seller;
(J)    except as herein specifically otherwise provided, maintain the funds or
other assets of Seller separate from, and not commingled with, those of any
Related Entity and only maintain bank accounts or other depository accounts to
which Seller alone is the account party, into which Seller (and Servicer on its
behalf) alone makes deposits and from which Seller alone (or Servicer on its
behalf and Administrative Agent hereunder) has the power to make withdrawals;
(K)    pay all of Seller’s operating expenses from Seller’s own assets (except
for certain payments by any Related Entity or other Persons pursuant to
allocation arrangements that comply with the requirements of this Section
7.1(i));
(L)    except for the activities related to the Prior Receivables Facility which
have been terminated, operate its business and activities such that: (i) it does
not engage in any business or activity of any kind, or enter into any
transaction or indenture, mortgage, instrument, agreement, contract, lease or
other undertaking, other than the transactions contemplated and authorized by
the Principal Transaction Documents and activities incidental thereto; and (ii)
does not create, incur, guarantee, assume or suffer to exist any indebtedness or
other liabilities, whether direct or contingent, other than (1) as a result of
the endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business, (2) the incurrence of
obligations under this Agreement, under the Fee Letter or as expressly
contemplated hereby, (3) the incurrence of obligations, as expressly
contemplated in the Receivables Sale Agreement and the Subordinated Note, to
make payment to MPC LP, as an Originator, thereunder for the purchase of
Receivables from MPC LP under the Receivables Sale Agreement, and (4) the
incurrence of operating expenses in the ordinary course of business of the type
otherwise contemplated by this Agreement;
(M)    maintain its organizational documents in conformity with this Agreement,
such that (1) it does not amend, restate, supplement or otherwise modify its
organizational documents in any respect that would impair its ability to comply
with the terms or provisions of any of the Transaction Documents, including,
without limitation, Section 7.1(i) of this Agreement; and (2) its operating
agreement, at all times that this Agreement is in effect, provides for not less
than ten (10) days’ prior written notice to the Administrative Agent of the
replacement or appointment of any director that is to serve as an Independent
Manager for purposes of this Agreement and the condition precedent to giving
effect to such replacement or appointment that Seller certify that the
designated Person satisfies the criteria set forth in the definition herein of
“Independent Manager”, and comply at all times with the terms of such
organizational documents;
(N)    perform its obligations under the Principal Transaction Documents to
which it is a party (other than, with the consent of the applicable L/C Issuer,
a Letter of Credit or Letter of Credit Application);
(O)    maintain its corporate separateness such that it does not merge, divide,
or consolidate with or into, or convey, transfer, lease or otherwise dispose of
(whether in one transaction or in a series of transactions, and except as
otherwise contemplated herein) all or substantially all of its assets (whether
now owned or hereafter acquired) to, or acquire all or substantially all of the
assets of, any Person, nor at any time create, have, acquire, maintain or hold
any interest in any Subsidiary;
(P)    maintain at all times the Required Capital Amount (as defined in the
Receivables Sale Agreement) and refrain from making any dividend, distribution,
redemption of capital stock or payment of any subordinated indebtedness which
would cause the Required Capital Amount to cease to be so maintained; and
(Q)    take such other actions as are necessary on its part to ensure that the
facts and assumptions set forth in the opinion issued by Jones Day, as counsel
for Seller, in connection with the closing or initial Credit Event under this
Agreement and relating to substantive consolidation issues, and in the
certificates accompanying such opinion, remain true and correct in all material
respects at all times.
(j)    Collections. Such Seller Party will (1) direct all Obligors to remit
Collections directly to a Lock‑Box or a Collection Account, (2) cause all
proceeds from all Lock‑Boxes to be directly deposited by a Collection Bank into
a Collection Account and (3) cause each Lock‑Box and Collection Account to be
subject at all times to a Collection Account Agreement that is in full force and
effect. In the event any payments relating to Receivables are remitted directly
to Seller or any Affiliate of Seller, Seller will remit (or will cause all such
payments to be remitted) directly to a Collection Bank and deposited into a
Collection Account within two (2) Business Days following receipt thereof, and,
at all times prior to such remittance, Seller will itself hold or, if
applicable, will cause such payments to be held in trust for the exclusive
benefit of the Administrative Agent, the Managing Agents and the Purchasers.
Seller will maintain exclusive ownership, dominion and control (subject to the
terms of this Agreement) of each Lock‑Box and Collection Account and shall not
grant the right to take dominion and control of any Lock‑Box or Collection
Account at a future time or upon the occurrence of a future event to any Person,
except to the Administrative Agent as contemplated by this Agreement. Each
Seller Party shall take all steps necessary to ensure that the Administrative
Agent has “control” (within the meaning of Section 9‑104 of the UCC of all
applicable jurisdictions) over each Collection Account and Lock‑Box.
(k)    Taxes. Servicer will, and will cause each of its Subsidiaries to, pay its
Tax liabilities and other governmental obligations which, if unpaid, would
reasonably be expected to result in an Adverse Claim upon any property of
Servicer or such Subsidiary before the same shall become delinquent or in
default, except to the extent that (a) the validity or amount thereof is being
contested in good faith by appropriate proceedings and Servicer or such
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP or (b) the failure to make such payment would not
reasonably be expected to result in a Material Adverse Effect. Seller will file
all Tax returns and reports required by law to be filed by it and will promptly
pay all Taxes and other governmental charges at any time owing. Seller will pay
when due any Taxes payable in connection with the Receivables, exclusive of
Taxes on or measured by
income or gross receipts of Conduit Purchaser, the Administrative Agent or any
Committed Purchaser.
(l)    Insurance. Seller will maintain in effect, or cause to be maintained in
effect, at Seller’s expense, such casualty and liability insurance and
self-insured retentions as Seller shall deem appropriate in its good faith
business judgment, provided that Seller may satisfy the insurance requirements
of this Section 7.1(l) by participating as an insured in Marathon’s corporate
wide insurance program.
(m)    Payment to MPC LP, as Originator. With respect to any Receivable
purchased by Seller from MPC LP, such sale shall be effected under, and in
compliance with the terms of, the Receivables Sale Agreement, including, without
limitation, the terms relating to the amount and timing of payments to be made
to MPC LP in respect of the purchase price for such Receivable.
(n)    Accounting. Such Seller Party shall treat the transactions contemplated
by the Receivables Sale Agreement as sales and/or capital contributions and the
transactions contemplated by the Receivables Transfer Agreement as sales, for
all purposes, including, without limitation, accounting purposes,
notwithstanding the fact that the consolidated financial statements of Marathon
and Seller shall be prepared in accordance with GAAP and, as a result of the
consolidation required by GAAP, the transfers will be reflected as a financing
by Marathon in its consolidated financial statements, and such Seller Party
agrees that (i) appropriate notations shall be made in any such consolidated
financial statements (or in the accompanying notes) to indicate that Seller is a
separate legal entity from Marathon and its Affiliates (other than Seller) and
to indicate that the assets and credit of Seller are not available to satisfy
the debts and obligations of Marathon and its Affiliates (other than Seller) and
(ii) the assets of Seller shall be listed separately on any balance sheet of
such Seller Party prepared on a standalone basis.
(o)    Anti-Corruption Laws, Anti-Terrorism Laws and Sanctions. Such Seller
Party will maintain in effect and enforceensure that policies and procedures
designed, in itsare maintained and enforced by or on behalf of the Servicer to
promote and achieve, in the reasonable business judgment, to ensure compliance
by of such Seller Party, compliance by the Servicer and each of its
Subsidiaries, Affiliates and their respective directors, officers, employees and
agents when acting in their capacity as such with Anti-Corruption Laws,
Anti-Terrorism Laws and applicable Sanctions.
Section 7.2.    Negative Covenants of the Seller Parties. Until the Final Payout
Date, each Seller Party hereby covenants, as to itself, that:
(a)    Name Change, Offices and Records. Seller will not make any change to its
name (within the meaning of Sections 9‑503 and 9‑507(c) of any applicable
enactment of the UCC), type or jurisdiction of organization, become a “new
debtor” (as defined in Section 9‑102(a)(56) of any applicable enactment of the
UCC) with respect to a currently effective security agreement previously entered
into by any other Person, change its “location” (within the meaning of Section
9‑307 of any applicable enactment of the UCC) or change the location where the
majority of its books and Records are maintained unless, at least forty‑five
(45) days prior to the effective date of any such name change, change in type or
jurisdiction of organization, or change in location of its books and records,
such Seller Party notifies the Administrative Agent and (except with
respect to a change of location of books and records) delivers to the
Administrative Agent (i) such financing statements (Forms UCC‑1 and UCC‑3) as
the Administrative Agent may reasonably request to reflect such name change or
change in type or jurisdiction of organization, (ii) if the Administrative Agent
or any Managing Agent shall so request, an opinion of counsel, in form and
substance reasonably satisfactory to the Administrative Agent and such Managing
Agent, as to such Seller Party’s valid existence and good standing and the
perfection and priority of the Administrative Agent’s ownership or security
interest in the Receivables, the Related Security and Collections, and (iii)
such other documents and instruments as the Administrative Agent or any Managing
Agent may reasonably request in connection therewith, and has taken all other
steps to ensure that the Administrative Agent, for the benefit of itself and the
Purchasers, continues to have a first priority, perfected ownership or security
interest in the Receivables, the Related Security related thereto and any
Collections thereon.
(b)    Change in Payment Instructions to Obligors.    Except as may be required
by the Administrative Agent pursuant to Section 8.2(b), such Seller Party will
not add or terminate any bank as a (a) Collection Bank, or make any change in
the instructions to Obligors regarding payments to be made to any Lock‑Box or
Collection Account, unless the Administrative Agent shall have received, at
least ten (10) days before the proposed effective date therefor, (i) written
notice of such addition, termination or change and (ii) with respect to the
addition of a Collection Bank or a Collection Account or Lock‑Box, an executed
Collection Account Agreement with respect to the new Collection Account or
Lock‑Box; provided, however, that Servicer may make changes in instructions to
Obligors regarding payments without notice to the Administrative Agent if such
new instructions require such Obligor to make payments to another existing
Collection Account or Lock‑Box.
(c)    Modifications to Contracts and Credit and Collection Policy. Such Seller
Party will not, and will not permit any Originator to, make any material change
in or amendment to the Credit and Collection Policy that would be reasonably
likely to adversely affect the collectability of the Receivables or decrease the
credit quality of any newly created Receivables, except such change or amendment
as to which the Administrative Agent and the Managing Agents have been notified
and any necessary consents have been obtained in accordance with Section
7.1(a)(vi). Except as provided in Section 8.2(c), Servicer will not, and will
not permit any Originator to, extend, amend or otherwise modify the terms of any
Receivable or any Contract related thereto other than in accordance with the
Credit and Collection Policy.
(d)    Sales, Liens. Seller will not sell, assign (by operation of law or
otherwise) or otherwise dispose of, or grant any option with respect to, or
create or suffer to exist any Adverse Claim (other than Permitted Liens) upon
(including, without limitation, the filing of any financing statement) or with
respect to, any Receivable, Related Security or Collections or upon or with
respect to any Contract under which any Receivable arises, or any Lock‑Box or
Collection Account, or assign any right to receive income with respect thereto
(other than, in each case, in favor of the Administrative Agent and the
Purchasers as provided for herein), and Seller will defend the right, title and
interest of the Administrative Agent and the Purchasers in, to and under any of
the foregoing property, against all claims of third parties claiming through or
under Seller or any Originator. Seller will not create or suffer to exist any
mortgage, pledge, security interest, encumbrance, lien, charge or other similar
arrangement on any of its inventory or the financing or lease of which gives
rise to any Receivable.
(e)    Net Receivables Balance. At no time prior to the Amortization Date shall
Seller permit the Net Receivables Balance to be less than an amount equal to the
sum of (i) the Aggregate Capital, plus (ii) the L/C Undrawn Amount, plus (iii)
the Aggregate Reserves.
(f)    Termination Date Determination. Seller will not designate the
“Termination Date” (as defined in the Receivables Sale Agreement), or send any
written notice to MPC LP in respect thereof, without the prior written consent
of the Administrative Agent and the Required Managing Agents, except with
respect to the occurrence of such Termination Date arising pursuant to Section
5.1(d) of the Receivables Sale Agreement.
(g)    Restricted Junior Payments. After the occurrence and during the
continuance of any Amortization Event or any Potential Amortization Event,
Seller will not make any Restricted Junior Payment if, after giving effect
thereto, Seller would fail to meet its obligations set forth in Section 7.2(e).
(h)    Changes to Principal Transaction Documents. In the case of Seller, except
as otherwise permitted herein, it shall not terminate, amend, modify, waive any
breach or default under or otherwise modify any Principal Transaction Document
or grant any waiver, consent or indulgence thereunder without the prior written
consent of (x) in the case of a Principal Transaction Document other than a
Letter of Credit or Letter of Credit Application, the Administrative Agent and
the Required Managing Agents or (y) in the case of a Letter of Credit or Letter
of Credit Application, the applicable L/C Issuer.
(i)    Limitation on Transactions with Affiliates. In the case of Seller, it
shall not enter into, or be a party to any transaction with any of its
Affiliates, except for: (i) the transactions contemplated hereby, by the
Receivables Sale Agreement and by the other Transaction Documents; (ii) capital
contributions by MPC LP to Seller which are in compliance with the Transaction
Documents; (iii) Restricted Junior Payments which are in compliance with
applicable law and this Agreement; and (iv) to the extent not otherwise
prohibited under applicable law and this Agreement, other transactions permitted
by its operating agreement in the nature of employment contracts, directors’ or
manager’s fees and similar ordinary course items, upon fair and reasonable terms
materially no less favorable to it than would be obtained in a comparable
arm’s‑length transaction with a Person not an Affiliate.
(j)    Anti-Corruption Laws, Anti-Terrorism Laws and Sanctions. The Seller will
not request any Purchase, and shall ensure thatuse, or permit its Subsidiaries
and, Affiliates or its or their respective directors, officers, employees andor,
to the knowledge of the Seller, agents shall notto use, theany proceeds of any
Purchase received by it (A) in furtherance of an offer, payment, promise to pay,
or authorization of the payment or giving of money, or anything else of value,
to any Person in violation of any Anti-Corruption Laws or Anti-Terrorism Laws,
(B) for the purpose of funding or financing any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, in
each case to the extent doing so would violate any applicable Sanctions, or (C)
in any other manner that would result in liability to any party heretoPerson
under any applicable Sanctions or result in the violation of any Anti-Corruption
Laws, Anti-Terrorism Laws or Sanctions by any such Person..
(k)    Beneficial Ownership Rule. Promptly following any change that would
result in a change to the status of the Seller as an excluded “Legal Entity
Customer” under the Beneficial Ownership Rule, the Seller shall execute and
deliver to the Administrative Agent a Certification of Beneficial Owner(s)
complying with the Beneficial Ownership Rule.
ARTICLE VIII
ADMINISTRATION AND COLLECTION
Section 8.1.    Designation of Servicer. (a) The servicing, administration and
collection of the Receivables shall be conducted by such Person (the “Servicer”)
so designated from time to time in accordance with this Section 8.1. MPC LP is
hereby designated as, and hereby agrees to perform the duties and obligations
of, Servicer pursuant to the terms of this Agreement. The Administrative Agent
may, at any time after the occurrence and during the continuance of an
Amortization Event, at the direction of the Required Managing Agents, designate
as Servicer (i) any Person to succeed MPC LP or (ii) any successor to such
Servicer that replaced MPC LP; provided, however, that in either case, no such
Person shall be a Marathon Competitor.
(b)    (i) Without the prior written consent of the Administrative Agent and the
Required Managing Agents, MPC LP shall not be permitted to delegate any of its
duties or responsibilities as Servicer to any Person other than (A) Seller; (B)
one or more Affiliates of MPC LP, upon written notice to the Administrative
Agent and the Managing Agents; and (C) with respect to certain Charged‑Off
Receivables, outside collection agencies in accordance with its customary
practices. None of Seller of any such Affiliate shall be permitted to further
delegate to any other Person any of the duties or responsibilities of Servicer
so delegated to it by MPC LP.If at any time the Administrative Agent shall
designate as Servicer any Person other than MPC LP, all duties and
responsibilities theretofore delegated by MPC LP to Seller or any such Affiliate
may, at the discretion of the Administrative Agent, be terminated forthwith on
notice given by the Administrative Agent to MPC LP and to Seller or such
Affiliate, as applicable.
(c)    Notwithstanding any delegation of MPC LP’s duties as Servicer pursuant to
the foregoing subsection (b)(i), (i) MPC LP shall be and remain primarily liable
to the Administrative Agent and the Purchasers for the full and prompt
performance of all duties and responsibilities of Servicer hereunder and (ii)
the Administrative Agent and the Purchasers shall be entitled to deal
exclusively with MPC LP in matters relating to the discharge by Servicer of its
duties and responsibilities hereunder. The Administrative Agent and the
Purchasers shall not be required to give notice, demand or other communication
to any Person other than MPC LP in order for communication to Servicer and its
sub­servicer or other delegate with respect thereto to be accomplished. MPC LP,
at all times that it is Servicer, shall be responsible for providing any
sub‑servicer or other delegate of Servicer with any notice given to Servicer
under this Agreement.
Section 8.2.    Duties of Servicer. (a) Servicer shall take or cause to be taken
all such actions as may be necessary or advisable to collect each Receivable
from time to time, all in
accordance with applicable laws, rules and regulations, with reasonable care and
diligence, and in accordance with the Credit and Collection Policy.
Servicer will instruct all Obligors to pay all Collections directly to a
Lock‑Box or Collection Account. Servicer shall effect a Collection Account
Agreement with each Collection Bank. In the case of any remittances received in
any Lock‑Box or Collection Account that shall have been identified, to the
satisfaction of Servicer, to not constitute Collections or other proceeds of the
Receivables or the Related Security, Servicer shall promptly remit such items to
the Person identified to it as being the owner of such remittances. From and
after the date the Administrative Agent delivers to any Collection Bank a
Collection Notice pursuant to Section 8.3, the Administrative Agent may request
that Servicer, and Servicer thereupon promptly shall instruct all Obligors with
respect to the Receivables, to remit all payments thereon to a new depositary
account specified by the Administrative Agent and, at all times thereafter,
Seller and Servicer shall not deposit or otherwise credit, and shall not permit
any other Person to deposit or otherwise credit to such new depositary account
any cash or payment item other than Collections.
Servicer acknowledges and agrees that, notwithstanding the fact that the title
of the Lock‑Boxes and Collection Accounts may include the name of Marathon
Petroleum Company LP as Servicer, Seller owns all right, title and interest in
and to such Lock‑Boxes and Collection Accounts and such Lock‑Boxes and
Collection Accounts are so titled for administrative convenience only.
(b)    Servicer shall administer the Collections in accordance with the
procedures described herein and in Article II. Servicer shall set aside and hold
in trust for the account of Seller and the Purchasers all Collections in
accordance with Article II. Servicer shall, upon the request of the
Administrative Agent after the occurrence and during the continuance of an
Amortization Event at the direction of the Required Managing Agents, segregate,
in a manner acceptable to the Administrative Agent, all cash, checks and other
instruments received by it from time to time constituting Collections from the
general funds of Servicer or Seller prior to the remittance thereof in
accordance with Article II (which, for the avoidance of doubt, shall not include
amounts subject to a Reinvestment). If Servicer shall be required to segregate
Collections pursuant to the preceding sentence, Servicer shall segregate and
deposit with a bank designated by the Administrative Agent such allocable share
of Collections of Receivables set aside for the Purchasers on the second (2nd)
Business Day following receipt by Servicer of such Collections, duly endorsed or
with duly executed instruments of transfer.
(c)    Servicer may, in accordance with the Credit and Collection Policy, extend
the maturity of any Receivable or adjust the Outstanding Balance of any
Receivable as Servicer determines to be appropriate to maximize Collections
thereof; provided, however, that such extension or adjustment shall not alter
the status of such Receivable as a Delinquent Receivable or Charged‑Off
Receivable or limit the rights of the Administrative Agent, the Managing Agents
or the Purchasers under this Agreement. Notwithstanding anything to the contrary
contained herein, after the occurrence of the Amortization Date, the
Administrative Agent shall have the absolute and unlimited right to direct
Servicer to commence or settle any legal action with respect to any Receivable
or to foreclose upon or repossess any Related Security.
(d)    Servicer shall hold in trust for Seller and the Purchasers all Records
that (i) evidence or relate to the Receivables, the related Contracts and
Related Security or (ii) are otherwise necessary or desirable to collect the
Receivables and shall, as soon as practicable upon demand of the Administrative
Agent, deliver or make available to the Administrative Agent all such Records,
at a place selected by the Administrative Agent. Servicer shall, from time to
time at the request of the Administrative Agent after (b) the occurrence and
during the continuance of an Amortization Event at the direction of the Required
Managing Agents, furnish to the Administrative Agent and the Managing Agents
(promptly after any such request) a calculation of the amounts set aside for the
Purchasers pursuant to Article II.
(e)    Any payment by an Obligor in respect of any indebtedness owed by it to
any Originator or Seller shall, except as otherwise specified by such Obligor or
otherwise required by contract or law, be applied as a Collection of any
Receivable of such Obligor (starting with the oldest such Receivable) to the
extent of any amounts then due and payable thereunder before being applied to
any other receivable or other obligation of such Obligor.
Section 8.3.    Collection Notices. The Administrative Agent is authorized at
any time after the occurrence and during the continuance of an Amortization
Event and upon the written direction of the Required Managing Agents to date and
to deliver to the Collection Banks the Collection Notices. Seller hereby
transfers to the Administrative Agent for the benefit of the Purchasers,
effective when the Administrative Agent delivers such notice, the exclusive
ownership and control of each Lock‑Box and the Collection Accounts. In case any
authorized signatory of Seller whose signature appears on a Collection Account
Agreement shall cease to have such authority before the delivery of such notice,
such Collection Notice shall nevertheless be valid as if such authority had
remained in force. Seller hereby authorizes the Administrative Agent, and agrees
that the Administrative Agent shall be entitled after the occurrence and during
the continuance of an Amortization Event to (i) endorse Seller’s name on checks
and other instruments representing Collections, (ii) enforce the Receivables,
the related Contracts and the Related Security and (iii) take such action as
shall be necessary or desirable to cause all cash, checks and other instruments
constituting Collections of Receivables to come into the possession of the
Administrative Agent rather than Seller.
Section 8.4.    Responsibilities of Seller. Anything herein to the contrary
notwithstanding, the exercise by the Administrative Agent, the Managing Agents
and the Purchasers of their rights hereunder shall not release Servicer, any
Originator or Seller from any of their duties or obligations with respect to any
Receivables or under the related Contracts. None of the Administrative Agent,
the Managing Agents or the Purchasers shall have any obligation or liability
with respect to any Receivables or related Contracts, nor shall any of them be
obligated to perform the obligations of Seller.
Section 8.5.    Reports.
(a)    Servicer shall prepare and forward to the Administrative Agent (and the
Administrative Agent shall promptly forward the same to each Managing Agent) (i)
during a Monthly Reporting Period, on each Monthly Settlement Date, a Monthly
Report, (ii) during a Weekly Reporting Period, on each Monthly Settlement Date,
a Monthly Report and, upon the written request of the Required Managing Agents,
on Tuesday of each calendar week (or if such
day is not a Business Day, on the next succeeding Business Day) (each such date
the “Weekly Reporting Date”), a Weekly Report covering the period from and
including Monday of the preceding week to but excluding Monday of such week and
(iii) during a Daily Reporting Period, on each Monthly Settlement Date, a
Monthly Report and, upon the written request of the Required Managing Agents, on
each Business Day (or such other schedule as may be consented to by the Required
Managing Agents) (each such date the “Daily Reporting Date”), a Daily Report
covering the immediately preceding Business Day (provided, that a Daily Report
covering the first (1st) Business Day following a weekend or holiday or both
shall also cover such weekend or holiday or both), in each case, certified by an
Authorized Officer of Servicer; it being understood that Servicer may provide
interim reporting at any time and from time to time. In the event that Servicer
is required to furnish any Weekly Report or Daily Report as provided herein, and
if the last day of the week covered by such Weekly Report or if the day covered
by such Daily Report, as applicable, occurs during the period commencing on the
day of any calendar month when Crude Oil Receivables generated during the
immediately preceding calendar month are payable and ending on the date of the
following calendar month on which Crude Oil Receivables generated during the
calendar month immediately preceding such following month are invoiced, then the
computation of the Net Receivables Balance set forth in such Weekly Report or
Daily Report, as applicable, shall include the aggregate amount of all Crude Oil
Receivables for which invoices have not yet been issued but which would qualify
as Eligible Receivables had an invoice been issued in respect thereof.
(b)    If the rating system of Moody’s or S&P shall change, or if either such
rating agency shall cease to be in the business of rating corporate debt
obligations, Servicer, the Managing Agents and the Administrative Agent shall
negotiate in good faith to amend, in a manner acceptable to Servicer and the
Required Managing Agents, the reporting obligations of Servicer to reflect such
changed rating system or the unavailability of ratings from such rating agency
and, pending the effectiveness of any such amendment Servicer’s reporting
obligations hereunder shall be determined by reference to the rating most
recently in effect prior to such change or cessation.
Section 8.6.    Servicing Fees. In consideration of MPC LP’s agreement to act as
Servicer hereunder, the Purchasers hereby agree that, so long as MPC LP shall
continue to perform as Servicer hereunder, Seller shall pay over to MPC LP a fee
(the “Servicing Fee”) on each Monthly Settlement Date, in arrears for the
immediately preceding month, equal to one percent (1.0%) per annum of the
average aggregate Outstanding Balance of all Receivables during such period, as
compensation for its servicing activities. Notwithstanding the foregoing, if
Servicer is replaced by the Administrative Agent, the successor Servicer shall
receive a servicing fee in an amount agreed upon by the Administrative Agent and
the successor Servicer which reflects the then prevailing market rates for
servicing similar portfolios of receivables (not to exceed one hundred ten
percent (110%) of the aggregate reasonable costs and expenses incurred by such
Person in connection with the performance of its obligations as Servicer
hereunder).
ARTICLE IX
AMORTIZATION EVENTS
Section 9.1.    Amortization Events. The occurrence of any one or more of the
following events shall constitute an “Amortization Event”:
(a)    (i)    Any Seller Party, any Originator or Marathon shall fail to make
any payment or deposit required hereunder (including, without limitation, a
payment under Section 1.5(n)(ii)) when due and, for any such payment or deposit
which is not in respect of Capital or required under Section 2.6, such failure
continues for three (3) Business Days;
(ii)    Servicer shall fail to deliver any Monthly Report, Weekly Report or
Daily Report as and when required hereunder and such failure shall remain
unremedied for (i) in the case of a Monthly Report, two (2) Business Days and
(ii) in the case of a Weekly Report or Daily Report, one (1) Business Day; or
(iii)    Any Seller Party, any Originator or Marathon shall fail to perform or
observe any term, covenant or agreement hereunder (other than as referred to in
clause (i) of this paragraph (a) and paragraph 9.1(e)) and such failure shall
continue for five (5) consecutive Business Days.
(b)    Any representation or warranty made by any Seller Party, any Originator
or Marathon in this Agreement, any other Transaction Document or any amendment
or modification thereof or waiver thereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with any Transaction Document or any amendment or modification thereof or waiver
thereunder shall prove to have been incorrect in any material respect when made
or deemed made (except that the materiality standard in this clause (b) shall
not apply to any such representation or warranty that is expressly qualified by
a materiality standard or contains any carve‑out or exception based on a
Material Adverse Effect by its express terms).
(c)    (i) Failure of Seller to pay any Indebtedness when due; or (ii) the
failure of Marathon, any Originator or Servicer to make any payment in excess of
$1,000,000 in the aggregate (whether of principal, interest or fees) in respect
of any Indebtedness in an aggregate principal amount exceeding $100,000,000,
when and as the same shall become due and payable, and such failure shall
continue after the applicable grace period, if any, specified in the agreement
or instrument relating to such Indebtedness; or (iii) any event or condition
occurs that results in any Indebtedness of Marathon, any Originator or any
Seller Party in an aggregate principal amount exceeding $100,000,000 becoming
due prior to its scheduled maturity; provided, that this clause (iii) shall not
apply to secured Indebtedness that becomes due as a result of the voluntary sale
or transfer of the property or assets securing such Indebtedness or is
voluntarily prepaid in full.
(d)    (i) Any Seller Party, any Originator or Marathon shall generally not pay
its debts as such debts become due or shall admit in writing its inability to
pay its debts generally or shall make a general assignment for the benefit of
creditors; (ii) any involuntary proceeding shall be instituted by or against any
Seller Party, any Originator or Marathon seeking to adjudicate it
bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief or composition of it or its debts,
or of a substantial part of its assets, under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee, custodian,
sequestrator, conservator or other similar official for it or any substantial
part of its property, in any such case, such proceeding or petition shall
continue undismissed for sixty (60) days or an order or decree approving or
ordering any of the foregoing shall be entered by such court; (iii) any Seller
Party, any Originator or Marathon shall (A) voluntarily commence any proceeding
or file any petition seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief or composition of it or its debts,
or of a substantial part of its assets, under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, (B) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in subclause (ii) of this clause (d), (C) apply
for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or other similar official for it or any substantial
part of its property, or (D) file an answer admitting the material allegations
of a petition filed against it in any such proceeding, or (iv) any Seller Party,
any Originator or Marathon shall take any limited liability company, limited
partnership corporate action, as applicable, to authorize or for the purpose of
effecting any of the actions set forth in clauses (i), (ii) or (iii) above in
this subsection (d).
(e)    Seller shall fail to comply with the terms of Section 2.6 hereof.
(f)    As at the end of any calendar month:
(i)    the average of the Delinquency Ratios as of the end of such calendar
month and the two preceding calendar months shall exceed 1.50%; or
(ii)    the average of the Default Ratios as of the end of such calendar month
and the two preceding calendar months shall exceed 1.00%; or
(iii)    the average of the Dilution Ratios as of the end of such calendar month
and the two preceding calendar months shall exceed 4.00%; or
(iv)    the average of the Turnover Ratios as of the end of such calendar month
and the two preceding calendar months shall exceed 20.00.
(g)    (i) A Change of Control shall occur; (ii) Marathon shall cease to own,
directly or indirectly, 100% of the equity interests of Seller, Servicer (if
Servicer is MPC LP or an Affiliate of Marathon) or any Originator; or (iii) MPC
LP shall cease to directly own 100% of the equity interests of Seller.
(h)    (i) One or more final judgments for the payment of money in excess of
$10,000 shall be entered against Seller or (ii) one or more final judgments for
the payment of money in an amount in excess of $100,000,000, individually or in
the aggregate, shall be entered against Servicer on claims not covered by
insurance or as to which the insurance carrier has denied its responsibility,
and such judgment shall continue unsatisfied and in effect for thirty (30)
consecutive days without a stay of execution.
(i)    (i) The “Termination Date” under and as defined in the Receivables Sale
Agreement shall occur under the Receivables Sale Agreement or MPC LP shall for
any reason cease to transfer, or cease to have the legal capacity to transfer,
or otherwise be incapable of transferring Receivables to Seller under the
Receivables Sale Agreement or (ii) the “Termination Date” under and as defined
in the Receivables Transfer Agreement shall occur under the Receivables Transfer
Agreement or Marathon Canada shall for any reason cease to transfer, or cease to
have the legal capacity to transfer, or otherwise be incapable of transferring
Receivables to MPC LP under the Receivables Transfer Agreement.
(j)    This Agreement or any other Principal Transaction Document shall
terminate in whole or in part (except in accordance with its terms or with the
consent of the parties thereto and, other than with respect to a Letter of
Credit or Letter of Credit Application, the Administrative Agent), or shall
cease to be effective or to be the legally valid, binding and enforceable
obligation of any Seller Party or any Originator, as applicable (except with the
consent of the parties thereto and, other than with respect to a Letter of
Credit or Letter of Credit Application, the Administrative Agent), or any Seller
Party, any Originator or Marathon shall directly or indirectly contest in any
manner such effectiveness, validity, binding nature or enforceability of this
Agreement or any other Principal Transaction Document, or the Administrative
Agent for the benefit of the Purchasers shall cease to have a valid and
perfected first priority security interest in the Receivables, the Related
Security and the Collections with respect thereto and the Collection Accounts,
free and clear of any Adverse Claims, except for (a) any Adverse Claim created
under this Agreement, under the Receivables Sale Agreement or under the
Receivables Transfer Agreement and (b) Permitted Liens.
(k)    Marathon shall fail to perform or observe any term, covenant or agreement
required to be performed by it under the Performance Undertaking, or the
Performance Undertaking shall cease to be effective or to be the legally valid,
binding and enforceable obligation of Marathon, or Marathon shall directly or
indirectly contest in any manner such effectiveness, validity, binding nature or
enforceability.
(l)    Any Person shall be appointed as an Independent Manager of Seller without
prior notice thereof having been given to the Administrative Agent in accordance
with Section 7.l(b)(viii).
(m)    Marathon shall fail to comply with the financial covenant set forth in
Section 6.05 of the Revolving Credit Agreement as in effect from time to time.
(n)    An ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, would reasonably be expected to result in
a Material Adverse Effect.
(o)    The Internal Revenue Service shall file notice of a lien pursuant to
Section 430 or Section 6321 of the Code with regard to any of the assets of any
Seller Party or any of the Receivables, Related Security or Collections in an
amount in excess of $5,000,000 and such lien shall not have been released within
fifteen (15) days; or the PBGC shall, or shall indicate its intention to, file
notice of a lien pursuant to Section 303 or Section 4068 of ERISA with regard to
any of the assets of any Seller Party in an amount in excess of $5,000,000 and
such lien shall not have been released within fifteen (15) days.
Section 9.2.    Remedies. Upon the occurrence and during the continuation of an
Amortization Event, the Administrative Agent, upon the direction of the Required
Managing Agents shall take any of the following actions: (i) replace the Person
then acting as Servicer, (ii) declare the Amortization Date to have occurred,
whereupon the Amortization Date shall forthwith occur, without demand, protest
or further notice of any kind, all of which are hereby expressly waived by each
Seller Party; provided, however, that upon the occurrence of an Amortization
Event described in Section 9.1(d)(ii), or of an actual or deemed entry of an
order for relief with respect to any Seller Party under the Federal Bankruptcy
Code, the Amortization Date shall automatically occur, without demand, protest
or any notice of any kind, all of which are hereby expressly waived by each
Seller Party, (iii) to the fullest extent permitted by applicable law, declare
that the Default Fee shall accrue with respect to any of the Aggregate Unpaids
outstanding at such time, (iv) deliver the Collection Notices to the Collection
Banks, and (v) notify Obligors of the Purchasers’ interest in the Receivables.
The aforementioned rights and remedies shall be without limitation, and shall be
in addition to all other rights and remedies of the Administrative Agent, the
Managing Agents and the Purchasers otherwise available under any other provision
of this Agreement, by operation of law, at equity or otherwise, all of which are
hereby expressly preserved, including, without limitation, all rights and
remedies provided under the UCC, all of which rights shall be cumulative.
ARTICLE X
INDEMNIFICATION
Section 10.1.    Indemnities by the Seller Parties. Without limiting any other
rights that the Administrative Agent, any Managing Agent, any L/C Issuer, any
Funding Source or any Purchaser may have hereunder or under applicable law, (A)
Seller hereby agrees to indemnify (and pay upon demand to) the Administrative
Agent, each Managing Agent, each Funding Source, each L/C Issuer and each
Purchaser and their respective assigns, officers, directors, agents and
employees (each an “Indemnified Party”) from and against any and all damages,
losses, claims, taxes, liabilities, costs or expenses, for all amounts payable,
including any civil penalty or fine assessed by OFAC or any other Governmental
Authority administering any Anti-Terrorism Law, Anti-Corruption Law or
Sanctions, and all reasonable costs and expenses (including reasonable
documented legal fees and disbursements) incurred in connection with defense
thereof by, any Indemnified Party in connection with the Transaction Documents
as a result of any action of the Seller or any of its respective Affiliates and
reasonable attorneys’ fees and disbursements (all of the foregoing being
collectively referred to as “Indemnified Amounts”) awarded against or incurred
by any of them arising out of or as a result of this Agreement or the
acquisition, either directly or indirectly, by a Purchaser or an L/C Issuer of
an interest in the Receivables, and (B) Servicer hereby agrees to indemnify (and
pay upon demand to) each Indemnified Party for Indemnified Amounts awarded
against or incurred by any of them arising out of Servicer’s activities as
Servicer hereunder excluding, however, in all of the foregoing instances under
the preceding clauses (A) and (B):
(i)    Indemnified Amounts to the extent a final judgment of a court of
competent jurisdiction holds that such Indemnified Amounts resulted from gross
negligence or
willful misconduct on the part of the Indemnified Party seeking indemnification
or material breach by such Indemnified Party of the express terms of the
Transaction Documents;
(ii)    Indemnified Amounts to the extent the same includes losses in respect of
Receivables that are uncollectible on account of the insolvency, bankruptcy or
lack of creditworthiness of the related Obligor; or
(iii)    taxes imposed by the jurisdiction in which such Indemnified Party’s
principal executive office is located, on or measured by the overall net income
of such Indemnified Party to the extent that the computation of such taxes is
consistent with the characterization for income tax purposes of the Purchases by
the Administrative Agent, for the benefit of the Purchasers and L/C Issuers as a
loan or loans by the Purchasers to Seller secured by the Receivables, the
Related Security, the Collection Accounts and the Collections;
provided, however, that nothing contained in this sentence shall limit the
liability of any Seller Party or limit the recourse of the Purchasers or the L/C
Issuers to any Seller Party, any Originator or Marathon for amounts otherwise
specifically provided to be paid by such Seller Party, any Originator or
Marathon, as applicable, under the terms of this Agreement or any other
Transaction Document. Without limiting the generality of the foregoing
indemnification, but subject to the exclusions set forth in clauses (i) through
(iii) above, Seller shall indemnify each Indemnified Party for Indemnified
Amounts (including, without limitation, losses in respect of uncollectible
receivables, regardless of whether reimbursement therefor would constitute
recourse to Seller or Servicer) relating to or resulting from:
(i)    any representation or warranty made by any Seller Party, any Originator
or Marathon (or any officers of any such Person) under or in connection with
this Agreement, any other Transaction Document or any other written information
or report delivered by any such Person pursuant hereto or thereto, including,
without limitation, the representations and warranties under Section 5.1(cc)
hereof, which shall have been false or incorrect when made or deemed made;
(ii)    the failure by Seller, Servicer, any Originator or Marathon to comply
with any applicable law, rule or regulation with respect to any Receivable or
Contract related thereto, or the nonconformity of any Receivable or Contract
included therein with any such applicable law, rule or regulation or any failure
of any Originator to keep or perform any of its obligations, express or implied,
with respect to any Contract;
(iii)    any failure of Seller, Servicer, any Originator or Marathon to perform
its duties, covenants or other obligations in accordance with the provisions of
this Agreement or any other Transaction Document;
(iv)    any products liability, personal injury or damage suit, or other similar
claim arising out of or in connection with merchandise, insurance or services
that are the subject of any Contract or any Receivable;
(v)    any dispute, claim, offset or defense (other than discharge in bankruptcy
of the Obligor) of the Obligor to the payment of any Receivable (including,
without
limitation, a defense based on such Receivable or the related Contract not being
a legal, valid and binding obligation of such Obligor enforceable against it in
accordance with its terms), or any other claim resulting from the sale of the
merchandise or service related to such Receivable or the furnishing or failure
to furnish such merchandise or services;
(vi)    the commingling of Collections of Receivables at any time with other
funds;
(vii)    any investigation, litigation or proceeding related to or arising from
this Agreement or any other Transaction Document, the transactions contemplated
hereby, the use of the proceeds of a Credit Event or draw under any Letter of
Credit, the ownership of the Purchaser Interest or any other investigation,
litigation or proceeding relating to Seller, Servicer, any Originator or
Marathon in which any Indemnified Party becomes involved as a result of any of
the transactions contemplated hereby;
(viii)    any inability to litigate any claim against any Obligor in respect of
any Receivable as a result of such Obligor being immune from civil and
commercial law and suit on the grounds of sovereignty or otherwise from any
legal action, suit or proceeding;
(ix)    any Amortization Event described in Section 9.1(d);
(x)    any failure of Seller to acquire and maintain legal and equitable title
to, and ownership of any Receivable and the Related Security and Collections
with respect thereto from MPC LP, free and clear of any Adverse Claim (other
than as created hereunder), or any failure of Seller to give reasonably
equivalent value to MPC LP under the Receivables Sale Agreement in consideration
of the transfer by MPC LP of any Receivable, or any attempt by any Person to
void such transfer under statutory provisions or common law or equitable action;
(xi)    any failure to vest and maintain vested in the Administrative Agent for
the benefit of the Purchasers, or to transfer to the Administrative Agent for
the benefit of the Purchasers, legal and equitable title to, and ownership of, a
first priority perfected undivided percentage ownership interest (to the extent
of the Purchaser Interest contemplated hereunder) or security interest in the
Receivables, the Related Security and the Collections and the Collection
Accounts and Lock‑Boxes, free and clear of any Adverse Claim (except as created
by the Transaction Documents);
(xii)    the failure to have filed, or any delay in filing, financing statements
or other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to any Receivable, the
Related Security and Collections with respect thereto, and the proceeds of any
thereof, whether at the time of any Credit Event or at any subsequent time;
(xiii)    any action or omission (other than as expressly contemplated by this
Agreement or any other Principal Transaction Document) by any Seller Party, any
Originator or Marathon which reduces or impairs the rights of the Administrative
Agent,
the Managing Agents, the L/C Issuers or the Purchasers with respect to any
Receivable or the value of any such Receivable;
(xiv)    any attempt by any Person to void any Credit Event hereunder under
statutory provisions or common law or equitable action;
(xv)    the failure of any Receivable included in the calculation of the Net
Receivables Balance as an Eligible Receivable to be an Eligible Receivable at
the time so included; or
(xvi)    any Letter of Credit issued in connection herewith or the use of the
proceeds thereof by the applicable beneficiary or any affiliate, agent, employee
or assignee thereof. THE FOREGOING INDEMNIFICATION SHALL APPLY WHETHER OR NOT
SUCH LIABILITIES AND COSTS ARE IN ANY WAY OR TO ANY EXTENT, IN WHOLE OR IN PART,
CAUSED BY ANY NEGLIGENT ACT OR OMISSION OF ANY L/C ISSUER, ANY PURCHASER, THE
ADMINISTRATIVE AGENT, ANY MANAGING AGENT OR THEIR RESPECTIVE AFFILIATES.
Section 10.2.    Increased Cost and Reduced Return.
(a)    If any Regulatory Change (i) subjects any Purchaser, any L/C Issuer or
any Funding Source to any charge or withholding on or with respect to any
Funding Agreement or this Agreement or a Purchaser’s, L/C Issuer’s or Funding
Source’s obligations under a Funding Agreement or this Agreement, or on or with
respect to the Receivables, or changes the basis of taxation of payments to any
Purchaser, any L/C Issuer or any Funding Source of any amounts payable under any
Funding Agreement or this Agreement (except for changes in the rate of tax on
the overall net income of a Purchaser, L/C Issuer or Funding Source or taxes
excluded by Section 10.1) or (ii) imposes, modifies or deems applicable any
reserve, assessment, fee, tax, insurance charge, special deposit or similar
requirement against assets of, deposits with or for the account of, or
liabilities of a Funding Source, an L/C Issuer or a Purchaser, or credit
extended by a Funding Source, an L/C Issuer or a Purchaser pursuant to a Funding
Agreement or this Agreement or (iii) imposes any other condition the result of
which is to increase the cost to a Funding Source, an L/C Issuer or a Purchaser
of performing its obligations under a Funding Agreement or this Agreement, or to
reduce the rate of return on a Funding Source’s, an L/C Issuer’s or Purchaser’s
capital as a consequence of its obligations under a Funding Agreement or this
Agreement, or to reduce the amount of any sum received or receivable by a
Funding Source, an L/C Issuer or a Purchaser under a Funding Agreement or this
Agreement, or to require any payment calculated by reference to the amount of
interests or loans held or interest received by it, then, promptly upon
presentation to Seller by the applicable Managing Agent of a certificate setting
forth the basis for such determination in reasonable detail and the additional
amounts reasonably determined by such Managing Agent to compensate such Funding
Source, L/C Issuer or Purchaser, Seller shall pay to such Managing Agent, for
the benefit of the relevant Funding Source, L/C Issuer or Purchaser the amount
set forth on such certificate; provided, that (x) such Funding Source, L/C
Issuer or Purchaser shall have applied consistent return metrics to other
similarly situated borrowers or obligors (after consideration of facility
pricing, structure, usage patterns, capital treatment and relationship) with
respect to such increased costs or reduced returns and (y) to the extent that
any Funding Agreement described in this Section 10.2(a) covers
facilities in addition to this Agreement, each Conduit Purchaser or Funding
Source, as the case may be, shall allocate the liability for any such increased
costs or reductions among Seller and other Persons with whom such Conduit
Purchaser or Funding Source, as the case may be, has entered into agreements to
purchase interests in or finance receivables and other financial assets (“Other
Customers”), and Seller shall not be liable for any such increased costs or
reductions that are attributable to any Other Customer. The term “Regulatory
Change” shall mean (i) the adoption after the date hereof of any applicable law,
rule or regulation (including any applicable law, rule or regulation regarding
capital adequacy) or any change therein after the date hereof, (ii) any change
after the date hereof in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance with any request or
directive (whether or not having the force of law) of any such authority,
central bank or comparable agency, or (iii) the compliance, whether commenced
prior to or after the date hereof, by any Funding Source or Purchaser with the
requirements of (a) the final rule titled Risk‑Based Capital Guidelines; Capital
Adequacy Guidelines; Capital Maintenance: Regulatory Capital; Impact of
Modifications to Generally Accepted Accounting Principles; Consolidation of
Asset‑Backed Commercial Paper Programs; and Other Related Issues, adopted by the
United States bank regulatory agencies on December 15, 2009 (the “FAS 166/167
Capital Guidelines”) or (b) the Dodd‑Frank Wall Street Reform and Consumer
Protection Act, or any existing or future rules, regulations, guidance,
interpretations or directives from the U.S. bank regulatory agencies relating to
the FAS 166/167 Capital Guidelines or the Dodd‑Frank Wall Street Reform and
Consumer Protection Act (whether or not having the force of law).
Notwithstanding the foregoing, from and after the LCR Adoption Date, Seller
shall not be liable for any increased costs or reductions relating to increased
capital charges incurred by reason of a Person’s liquidity coverage ratio to any
Purchase Group the Managing Agent of which has delivered a Delayed Purchase
Notification or notice of its intent to exercise its delayed purchase option
pursuant to Section 1.2(b) (which notice is effective and has not been revoked).
(b)    The certificate of the applicable Purchaser, L/C Issuer or Funding Source
setting forth the amount or amounts necessary to compensate such Purchaser, L/C
Issuer or Funding Source pursuant to paragraph (a) of this Section 10.2 shall be
conclusive absent manifest error.
(c)    Failure or delay on the part of any L/C Issuer, Purchaser or Funding
Source to demand compensation pursuant to this Section shall not constitute a
waiver of such L/C Issuer’s, such Purchaser’s or such Funding Source’s right to
demand such compensation; provided, that Seller shall not be required to
compensate an L/C Issuer, Purchaser or Funding Source pursuant to this Section
for any increased costs or reductions incurred more than 180 days prior to the
date that such L/C Issuer, Purchaser or Funding Source, as the case may be,
notifies Seller in writing of the Regulatory Change giving rise to such
increased costs or reductions and of such L/C Issuer’s, Purchaser’s or Funding
Source’s intention to claim compensation therefor; provided, further, that if
the Regulatory Change giving rise to such increased costs or reductions is
retroactive, then the 180‑day period referred to above shall be extended to
include the period of retroactive effect thereof.
(d)    If any Purchaser, any L/C Issuer or any Funding Source has or anticipates
having any claim for compensation from Seller pursuant to clause (iii) of the
definition of Regulatory Change appearing in paragraph (a) of this Section 10.2,
and such Purchaser, L/C Issuer or
Funding Source reasonably determines, following consultation with Seller, that
having the facility evidenced by this Agreement publicly rated by one credit
rating agency would reduce the amount of such compensation by an amount deemed
by such Purchaser or Funding Source to be material, such Purchaser or Funding
Source (or the related Managing Agent) shall provide written notice to Seller
and Servicer (a “Ratings Request”) that such Purchaser, L/C Issuer or Funding
Source intends to request a public rating of the facility from one credit rating
agency selected by such Purchaser, L/C Issuer or Funding Source and reasonably
acceptable to Seller, of at least “AA’’ from S&P and “Aa2” from Moody’s, or the
equivalent thereof from any other such credit rating agency (the “Required
Rating”). Upon receipt of any such notice, Seller shall promptly notify such
Purchaser, L/C Issuer or Funding Source either (x) that Seller has elected to
pay the compensation giving rise to such request for a Required Rating and
promptly thereafter pay such compensation to such Purchaser, L/C Issuer or
Funding Source, as applicable, or (y) Seller has elected to, and thereafter
Seller and Servicer shall, cooperate with such Purchaser’s, L/C Issuer’s or
Funding Source’s efforts to obtain the Required Rating, and use commercially
reasonable efforts to provide the applicable credit rating agency (either
directly or through distribution to the Administrative Agent, such Purchaser,
L/C Issuer or Funding Source or the related Managing Agent), any information
(subject to the agreement of the credit rating agency to maintain the
confidentiality of any information so provided which relates to any Obligor)
requested by such credit rating agency for purposes of providing and monitoring
the Required Rating; provided, that notwithstanding Seller’s election to
cooperate in connection with obtaining the Required Ratings, neither failure to
obtain the Required Rating nor failure to have the facility rated (if Seller has
acted in good faith to attempt to obtain such rating) shall constitute an
Amortization Event. The requesting Purchaser, L/C Issuer or Funding Source shall
pay the initial fees payable to the credit rating agency for providing the
rating and all ongoing fees payable to the credit rating agency for the
continued monitoring of the rating. Nothing in this Section 10.2(d) shall
preclude any Purchaser, L/C Issuer or Funding Source from demanding compensation
from Seller pursuant to Section 10.2(a) hereof at any time and without regard to
whether the Required Rating shall have been obtained, or shall require any
Purchaser, L/C Issuer or Funding Source to obtain any rating on the facility
prior to demanding any such compensation from Seller; provided, however, in
demanding such compensation the applicable Purchaser, L/C Issuer or Funding
Source shall take into account and give effect to any reduction in amounts
payable under Section 10.2(a) due to the Required Rating(s) having been
obtained.
Section 10.3.    Other Costs and Expenses. Seller shall pay to the
Administrative Agent, the Managing Agents, the L/C Issuers and the Purchasers on
demand all reasonable costs and out-of­pocket expenses in connection with the
preparation, execution, delivery and administration of this Agreement, the
transactions contemplated hereby and the other documents to be delivered
hereunder (including any amendments, restatements, supplements or other
modifications of the foregoing), including without limitation, the cost of
Purchasers’ auditors auditing the books, records and procedures of Seller,
reasonable fees of the rating agencies, reasonable fees and out‑of‑pocket
expenses of legal counsel for to the Administrative Agent, the Managing Agents,
the L/C Issuers and the Purchasers with respect thereto and with respect to
advising to the Administrative Agent, each Managing Agent, each L/C Issuer and
each Purchasers as to their respective rights and remedies under this Agreement
and the other Transaction Documents; provided, that in connection with the
closing of the transactions contemplated hereby and the other Transaction
Documents, Seller shall only be obligated to reimburse the costs and expenses of
one primary law firm serving as external counsel to the
Administrative Agent, the Managing Agents, the L/C Issuers and the Purchasers
and such special local counsel as the Administrative Agent and the Managing
Agents may deem necessary in connection therewith. Seller shall pay to the
Administrative Agent, each Managing Agent, each L/C Issuer and each Purchaser on
demand any and all costs and expenses of the Administrative Agent, the Managing
Agents, the L/C Issuers and the Purchasers, if any, including reasonable counsel
fees and expenses in connection with the enforcement of this Agreement, the
other Transaction Documents and the other documents delivered hereunder and in
connection with any restructuring or workout of this Agreement or such
documents, or the administration of this Agreement following an Amortization
Event.
ARTICLE XI
THE ADMINISTRATIVE AGENT & THE MANAGING AGENTS
Section 11.1.    Authorization and Action. Each Purchaser hereby designates and
appoints (i) BTMUMUFG to act as its agent hereunder and under each other
Transaction Document, and (ii) the Managing Agent in its Purchase Group to act
as its agent hereunder and under each other Transaction Document, and authorizes
the Administrative Agent and such Purchaser’s Managing Agent, as the case may
be, to take such actions as agent on its behalf and to exercise such powers as
are delegated to the Administrative Agent or such Managing Agent by the terms of
this Agreement and the other Transaction Documents together with such powers as
are reasonably incidental thereto. Neither the Administrative Agent nor the
Managing Agents shall have any duties or responsibilities, except those
expressly set forth herein or in any other Transaction Document, or any
fiduciary relationship with any Purchaser, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities on the part of the
Administrative Agent or the Managing Agents shall be read into this Agreement or
any other Transaction Document or otherwise exist for the Administrative Agent
or the Managing Agents. In performing their functions and duties hereunder and
under the other Transaction Documents, (i) the Administrative Agent shall act
solely as agent for the Purchasers, (ii) each Managing Agent shall act solely as
managing agent for the Conduit Purchasers, if any, Committed Purchasers and L/C
Issuer, if any, in its Purchase Group, and (iii) neither the Administrative
Agent nor any Managing Agent shall be deemed to have assumed any obligation or
relationship of trust or agency with or for any Seller Party or any of such
Seller Party’s successors or assigns. Neither the Administrative Agent nor any
Managing Agent shall be required to take any action that exposes the
Administrative Agent or such Managing Agent to personal liability or that is
contrary to this Agreement, any other Transaction Document or applicable law.
The appointment and authority of the Administrative Agent and the Managing
Agents hereunder shall terminate upon the Final Payout Date. Each Purchaser
hereby authorizes the Administrative Agent to file each of the UCC financing
statements on behalf of such Purchaser (the terms of which shall be binding on
such Purchaser).
Section 11.2.    Delegation of Duties. The Administrative Agent and the Managing
Agents may execute any of their respective duties under this Agreement and each
other Transaction Document by or through agents or attorneys in fact and shall
be entitled to advice of counsel concerning all matters pertaining to such
duties. Neither the Administrative Agent nor any Managing Agent shall be
responsible for the negligence or misconduct of any agents or attorneys in fact
selected and maintained by it with reasonable care.
Section 11.3.    Exculpatory Provisions. None of the Administrative Agent, the
Managing Agents or any of their respective directors, officers, agents or
employees shall be (i) liable for any action lawfully taken or omitted to be
taken by it or them under or in connection with this Agreement or any other
Transaction Document (except for its, their or such Person’s own gross
negligence or willful misconduct), or (ii) responsible in any manner to any of
the Purchasers or any L/C Issuer for any recitals, statements, representations
or warranties made by any Seller Party, any Originator or Marathon contained in
this Agreement, any other Transaction Document or any certificate, report,
statement or other document referred to or provided for in, or received under or
in connection with, this Agreement, or any other Transaction Document or for the
value, validity, effectiveness, genuineness, enforceability or sufficiency of
this Agreement, or any other Transaction Document or any other document
furnished in connection herewith or therewith, or for any failure of any Seller
Party, any Originator or Marathon to perform its obligations hereunder or
thereunder, or for the satisfaction of any condition specified in Article VI, or
for the perfection, priority, condition, value or sufficiency of any collateral
pledged in connection herewith. Neither the Administrative Agent nor any
Managing Agent shall be under any obligation to any Purchaser or any L/C Issuer
to ascertain or to inquire as to the observance or performance of any of the
agreements or covenants contained in, or conditions of, this Agreement or any
other Transaction Document, or to inspect the properties, books or records of
the Seller Parties, the Originators or Marathon. Neither the Administrative
Agent nor any Managing Agent shall be deemed to have knowledge of any
Amortization Event or Potential Amortization Event unless the Administrative
Agent or such Managing Agent, as applicable, has received notice from Seller or
a Purchaser. No Managing Agent shall have any responsibility hereunder to any
Purchaser other than the Purchasers in its Purchase Group.
Section 11.4.    Reliance by Administrative Agent.
(a)    The Administrative Agent shall in all cases be entitled to rely, and
shall be fully protected in relying, upon any document or conversation believed
by it to be genuine and correct and to have been signed, sent or made by the
proper Person or Persons and upon advice and statements of legal counsel
(including, without limitation, counsel to Seller), independent accountants and
other experts selected by the Administrative Agent. The Administrative Agent
shall in all cases be fully justified in failing or refusing to take any action
under this Agreement or any other Transaction Document unless it shall first
receive such advice or concurrence of the Managing Agents, the Required Managing
Agents or all of the Purchasers, as applicable, as it deems appropriate and it
shall first be indemnified to its satisfaction by the Purchasers, provided that
unless and until the Administrative Agent shall have received such advice, the
Administrative Agent may take or refrain from taking any action, as the
Administrative Agent shall deem advisable and in the best interests of the
Purchasers. The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, in accordance with a request of the
Managing Agents, the Required Managing Agents or all of the Purchasers, as
applicable, and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Purchasers.
(b)    Each Managing Agent shall in all cases be entitled to rely, and shall be
fully protected in relying, upon any document or conversation believed by it to
be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including,
without limitation, counsel to Seller), independent
accountants and other experts selected by such Managing Agent. Each Managing
Agent shall in all cases be fully justified in failing or refusing to take any
action under this Agreement or any other Transaction Document unless it shall
first receive such advice or concurrence or the Purchasers in its related
Purchase Group, as it deems appropriate and it shall first be indemnified to its
satisfaction by such Purchasers, provided that unless and until such Managing
Agent shall have received such advice, such Managing Agent may take or refrain
from taking any action, as such Managing Agent shall deem advisable and in the
best interests of the Purchasers in its related Purchase Group. Each Managing
Agent shall in all cases be fully protected in acting, or in refraining from
acting, in accordance with a request of the Purchasers in its related Purchase
Group, and such request and any action taken or failure to act pursuant thereto
shall be binding upon all such Purchasers.
Section 11.5.    Non-Reliance on Administrative Agent, Managing Agents, L/C
Issuers and Other Purchasers. Each Purchaser expressly acknowledges that none of
the Administrative Agent, the Managing Agents, L/C Issuers, other Purchasers or
any of their respective officers, directors, employees, agents, attorneys in
fact or Affiliates has made any representations or warranties to it and that no
act by the Administrative Agent, any Managing Agent, any L/C Issuer or any other
Purchaser hereafter taken, including, without limitation, any review of the
affairs of any Seller Party, any Originator or Marathon, shall be deemed to
constitute any representation or warranty by the Administrative Agent, such
Managing Agent, such L/C Issuer or such other Purchaser. Each Purchaser
represents and warrants to the Administrative Agent, the Managing Agents, the
L/C Issuer and the other Purchasers that it has and will, independently and
without reliance upon the Administrative Agent, any Managing Agent, any L/C
Issuer or any other Purchaser and based on such documents and information as it
has deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, prospects, financial and other conditions and
creditworthiness of Seller and the other Seller Parties, the Originators or
Marathon and made its own decision to enter into this Agreement, the other
Transaction Documents and all other documents related hereto or thereto.
Section 11.6.    Reimbursement and Indemnification. The Committed Purchasers
agree to reimburse and indemnify the Administrative Agent and each L/C Issuer,
and the Committed Purchasers in each Purchase Group agree to reimburse the
Managing Agent for such Purchase Group, and their respective officers,
directors, employees, representatives and agents ratably according to their (a)
Pro Rata Shares (in the case of any reimbursement and indemnity obligations
owing to its Managing Agent) or (b) ratable shares of the Purchase Limit (in the
case of any reimbursement and indemnity obligations owing to the Administrative
Agent or the L/C Issuer), to the extent not paid or reimbursed by the Seller
Parties, the Originators or Marathon (i) for any amounts for which the
Administrative Agent, in its capacity as Administrative Agent, or such Managing
Agent, acting in its capacity as a Managing Agent, is entitled to reimbursement
by the Seller Parties, the Originators or Marathon hereunder or under any other
Transaction Document, (ii) for any other expenses incurred by the Administrative
Agent, in its capacity as Administrative Agent, or any Managing Agent, acting in
its capacity as a Managing Agent, and acting on behalf of its related
Purchasers, in connection with the administration and enforcement of this
Agreement and the other Transaction Documents, (iii) for any amounts for which
any L/C Issuer, acting in its capacity as L/C Issuer, is entitled to
reimbursement by the Seller Parties, the Originators or Marathon hereunder and
(iv) to any L/C Issuer, for any other expenses incurred by
the L/C Issuer, in its capacity as L/C Issuer, in connection with the
administration and enforcement of this Agreement and the other Transaction
Documents.
Section 11.7.    Administrative Agent in its Individual Capacity. The
Administrative Agent, each Managing Agent and each of their respective
Affiliates may make loans to, accept deposits from and generally engage in any
kind of business with Seller or any Affiliate of Seller as though it were not
the Administrative Agent or a Managing Agent hereunder. With respect to the
Purchases pursuant to this Agreement, the Administrative Agent and each Managing
Agent shall have the same rights and powers under this Agreement in its
individual capacity as any Purchaser and may exercise the same as though it were
not the Administrative Agent or a Managing Agent, and the terms “Committed
Purchaser”, “Purchaser”, “Committed Purchasers”, “L/C Issuer” and “Purchasers”
shall include the Administrative Agent and each Managing Agent in its individual
capacity.
Section 11.8.    Successor Administrative Agent. The Administrative Agent may,
upon thirty (30) days’ prior notice to Seller and the Managing Agents, and the
Administrative Agent shall, upon the direction of all of the Purchasers (other
than the Administrative Agent, in its individual capacity) resign as
Administrative Agent. Each Managing Agent may, upon thirty (30) days’ prior
notice to Seller, the Administrative Agent, the Purchasers in its Purchase
Group, and each Managing Agent shall, upon the direction of all of the
Purchasers in its Purchase Group (other than the Managing Agent, in its
individual capacity), resign as a Managing Agent. If the Administrative Agent
shall resign, then the Required Managing Agents during such thirty‑day period
shall appoint from among the Purchasers a successor Administrative Agent. If a
Managing Agent shall resign, then the Purchasers in its Purchase Group shall
appoint a successor managing agent during such thirty‑day period. If for any
reason no successor Administrative Agent or Managing Agent is so appointed
during such thirty‑day period, then effective upon the termination of such
thirty‑day period, the Purchasers shall perform all of the duties of the
Administrative Agent or the Purchasers in the applicable Purchase Group shall
perform all of the duties of such Managing Agent, as applicable, hereunder and
under the other Transaction Documents and Seller and Servicer (as applicable)
shall make all payments in respect of the Aggregate Unpaids directly to the
applicable Purchasers and for all purposes shall deal directly with the
Purchasers. After the effectiveness of any retiring Managing Agent’s or any
Administrative Agent’s resignation hereunder as Managing Agent or Administrative
Agent, the retiring Managing Agent or Administrative Agent shall be discharged
from its duties and obligations hereunder and under the other Transaction
Documents and the provisions of this Article XI and Article X shall continue in
effect for its benefit with respect to any actions taken or omitted to be taken
by it while it was Managing Agent or Administrative Agent under this Agreement
and under the other Transaction Documents.
Section 11.9.    UCC Filings. The Purchasers, the L/C Issuers, the Managing
Agents, the Seller and the Servicer expressly recognize and agree that the
Administrative Agent may be listed as the assignee or secured party of record
on, and the Managing Agents, the Purchasers, the L/C Issuers, expressly
authorize the Administrative Agent to be their representative for the purposes
of Section 9-503 of the UCC and named on the UCC financing statements required
to be made hereunder and under the Transaction Documents in order to perfect the
sale and assignment of undivided percentage ownership interests in the
Receivables, the Related Security and Collections with respect thereto and all
proceeds of the foregoing from
the Seller to the Managing Agents, for the benefit of the Purchasers and the L/C
Issuers, that such listing and/or execution shall be for administrative
convenience only in creating a record or nominee owner to take certain actions
hereunder on behalf of the Managing Agents, the Purchasers and the L/C Issuers
or to execute UCC filings on behalf of the Managing Agents, the Purchasers and
the L/C Issuers and that such listing and/or execution will not affect in any
way the status of the Managing Agents, and the Purchasers and the L/C Issuers as
the beneficial owners of, and secured parties with respect to, their respective
undivided percentage ownership interests in the Receivables, the Related
Security and Collections with respect thereto and all proceeds of the foregoing.
In addition, such listing or execution shall impose no duties on the
Administrative Agent other than those expressly and specifically undertaken in
accordance with this Article XI. In furtherance of the foregoing, each Managing
Agent, Purchaser and L/C Issuer shall be entitled to enforce their respective
rights created under this Agreement without the need to conduct such enforcement
through the Administrative Agent except as provided herein.
ARTICLE XII
ASSIGNMENTS; PARTICIPATIONS
Section 12.1.    Assignments. (a) The parties hereto hereby agree and consent to
the complete or partial assignment by each Conduit Purchaser of all or any
portion of its rights under, interest in, title to and obligations under this
Agreement (i) to the Committed Purchasers pursuant to this Agreement or to a
Funding Source pursuant to a Funding Agreement, (ii) to any other Purchaser, any
Managing Agent or the Administrative Agent or any of their respective Affiliates
(other than an issuer of commercial paper notes or other entity which obtains
funds from such an issuer of commercial paper notes), (iii) to any other issuer
of commercial paper notes or other entity which obtains funds from such an
issuer of commercial paper notes, which in either case (x) is sponsored or
administered by the Managing Agent of such Conduit Purchaser’s Purchase Group or
administered by any Affiliate of such Managing Agent and (y) has a short‑term
debt rating of “A‑1” or better by S&P and “P‑1” or better by Moody’s or (iv) to
any other Person with the consent of Seller (which consent shall not be
unreasonably withheld, conditioned or delayed); provided that, if an
Amortization Event has occurred and is continuing, consent of Seller shall not
be required for any such assignment pursuant to this clause (iv); provided,
further, that in no event shall any Conduit Purchaser assign any of its rights,
interests or obligations under this Agreement to a Marathon Competitor, and upon
any such assignment, such Conduit Purchaser shall be released from its
obligations so assigned. Further, Seller, Servicer, the Administrative Agent,
the related Managing Agent and each related Committed Purchaser hereby agree
that any assignee of a Conduit Purchaser of this Agreement or all or any of the
interests of any Conduit Purchaser shall have all of the rights and benefits
under this Agreement as if the term “Conduit Purchaser” explicitly referred to
such party, and no such assignment shall in any way impair the rights and
benefits of any Conduit Purchaser hereunder. Neither Seller nor Servicer shall
have the right to assign its rights or obligations under this Agreement (other
than the delegation by Servicer of its duties or responsibilities as Servicer as
permitted under and in accordance with Section 8.1(b)(i)). The Seller
acknowledges that each Conduit Purchaser may assign a security interest in or
pledge this Agreement and any rights such Conduit Purchaser may have hereunder
to a Conduit Trustee for its commercial paper program to secure obligations of
such Conduit
Purchaser, in each case without notice to or consent of the Seller; provided,
that no such assignment by any Conduit Purchaser shall relieve such Conduit
Purchaser of any of its obligations hereunder.
(b)    Any Committed Purchaser may at any time and from time to time assign to
one or more Persons (“Purchasing Committed Purchasers”) all or any part of its
rights and obligations under this Agreement pursuant to an assignment agreement,
substantially in the form set forth in Exhibit VII hereto (the “Assignment
Agreement”) executed by such Purchasing Committed Purchaser and such selling
Committed Purchaser; provided that Seller’s consent (which consent shall not be
unreasonably withheld, conditioned or delayed) shall be required for any such
assignment unless: (i) such assignment is to any other Purchaser, any Managing
Agent or the Administrative Agent or any of their respective Affiliates, (ii)
such assignment is to any issuer of commercial paper notes or other entity which
obtains funds from such an issuer of commercial paper notes, which in either
case is sponsored or administered by the Managing Agent of such Committed
Purchaser’s Purchase Group or administered by any Affiliate of such Managing
Agent or (iii) an Amortization Event has occurred and is continuing; provided,
further, that the consent of each L/C Issuer shall be required for any
assignment by a Committed Purchaser of its Commitment or any portion thereof;
provided, further, that in no event shall any Committed Purchaser assign any of
its rights, interests or obligations under this Agreement to a Marathon
Competitor. The consent of the Managing Agent and any L/C Issuer for such
Committed Purchaser’s Purchase Group shall be required prior to the
effectiveness of any such assignment. Each assignee of a Committed Purchaser
must (i) have a short-term debt rating of “A‑1” or better by S&P and “P‑1” by
Moody’s and (ii) agree to deliver to the Administrative Agent, promptly
following any request therefor by the Administrative Agent or any Conduit
Purchaser in its Purchase Group, an enforceability opinion in form and substance
satisfactory to the Administrative Agent and such Conduit Purchaser. Upon
delivery of the executed Assignment Agreement to the Administrative Agent and
the related Managing Agent, such selling Committed Purchaser shall be released
from its obligations hereunder to the extent of such assignment. Thereafter the
Purchasing Committed Purchaser shall for all purposes be a Committed Purchaser
party to this Agreement and shall have all the rights and obligations of a
Committed Purchaser under this Agreement to the same extent as if it were an
original party hereto and no further consent or action by Seller, the
Purchasers, the Managing Agents or the Administrative Agent shall be required.
Section 12.2.    Participations. Any Committed Purchaser may, in the ordinary
course of its business at any time sell to one or more Persons (each a
“Participant”) participating interests in its Pro Rata Share of the Capital of
the Committed Purchasers, its Commitment or any other interest of such Committed
Purchaser hereunder. Notwithstanding any such sale by a Committed Purchaser of a
participating interest to a Participant, such Committed Purchaser’s rights and
obligations under this Agreement shall remain unchanged, such Committed
Purchaser shall remain solely responsible for the performance of its obligations
hereunder, and Seller, the Purchasers, the Managing Agents and the
Administrative Agent shall continue to deal solely and directly with such
Committed Purchaser in connection with such Committed Purchaser’s rights and
obligations under this Agreement. Each Committed Purchaser agrees that any
agreement between such Committed Purchaser and any such Participant in respect
of such participating interest shall not restrict such Committed Purchaser’s
right to agree to any amendment,
supplement, waiver or modification to this Agreement, except for any amendment,
supplement, waiver or modification described in Section 14.1(b)(i).
Section 12.3.    Federal Reserve. Notwithstanding any provision herein to the
contrary, any Purchaser may at any time pledge or grant a security interest in
all or any portion of its rights (including, without limitation, any interests
in the Purchaser Interest and any rights to payment of Capital and Yield) under
this Agreement to secure obligations of such Purchaser to a Federal Reserve
Bank, without notice to or consent of any Seller Party, the Administrative
Agent, any Managing Agent or any other Purchaser; provided that no such pledge
or grant of a security interest shall release a Purchaser from any of its
obligations hereunder, or substitute any such pledgee or grantee for such
Purchaser as a party hereto.
Section 12.4.    Replacement of Purchase Groups. If (i) any Purchaser or Funding
Source requests compensation under Section 10.2(a), (ii) any Committed Purchaser
becomes a Defaulting Committed Purchaser or ceases to have a short-term debt
rating of “A‑1” or better by S&P or “P‑1” or better by Moody’s (in the case of
Fifth Third Bank, “A‑2” or better by S&P or “P‑2” or better by Moody’s) (iii) a
Managing Agent delivers a Delayed Purchase Notification on behalf of its
Purchase Group, or (iv) any Managing Agent or Purchaser fails to consent to any
proposed amendment, modification, waiver or consent with respect to any
provision hereof that requires the unanimous approval of all Managing Agents or
Purchasers, or the approval of each of the Managing Agents or Purchasers
affected thereby (in each case in accordance with Section 14.1), and the consent
of the Required Managing Agents shall have been obtained with respect to such
amendment, modification, waiver or consent, then Seller may, at its sole expense
and effort (including payment of any applicable processing and recordation
fees), upon notice to the related Managing Agent and the Administrative Agent,
require each Purchaser in such Managing Agent’s Purchase Group to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 12.1), all of its interests, rights and obligations under
this Agreement to an assignee that shall assume such obligations (which assignee
may be another Conduit Purchaser or Committed Purchaser, as applicable, if a
Conduit Purchaser or Committed Purchaser accepts such assignment); provided,
that (x) Seller shall have received the prior written consent of the
Administrative Agent with respect to any assignee that is not already a member
of a Purchase Group hereunder, which consent shall not unreasonably be withheld,
conditioned or delayed, (y) each member of such assigning Purchase Group shall
have received payment of an amount equal to all outstanding Capital, L/C
Obligations, accrued CP Costs and Yield in respect thereof, accrued fees and all
other Aggregate Unpaids payable to it hereunder, from the assignee (to the
extent of such outstanding Capital) or Seller (in the case of all other amounts)
and (z) in the case of any such assignment resulting from a claim for
compensation under Section 10.2(a), such assignment will result in a reduction
in such compensation or payments. A Purchaser shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Purchaser or otherwise, the circumstances entitling Seller to require such
assignment and delegation cease to exist.
ARTICLE XIII
EXTENSION OF TERM; TERMINATING PURCHASE GROUPS
Section 13.1.    Extension of Term; Terminating Purchase Groups. (a) Seller may,
at any time during the period which is no more than ninety (90) days or less
than sixty (60) days
immediately preceding the Liquidity Termination Date (as such date may have
previously been extended pursuant to this Section 13.1(a)), request that the
then applicable Liquidity Termination Date (the “Scheduled Liquidity Termination
Date”) be extended for up to 364 days. Any such request shall be in writing and
delivered to the Administrative Agent and each Managing Agent, and shall be
subject to the following conditions: (i) no Committed Purchaser shall have an
obligation to extend the Liquidity Termination Date at any time, and (ii) any
such extension with respect to any Committed Purchaser shall be effective only
upon the written agreement of the Administrative Agent, the applicable Managing
Agent, such Committed Purchaser, Seller and Servicer. Each Managing Agent shall
respond to any such request on behalf of the Committed Purchasers in its
Purchase Group no later than the fifteenth (15th) day prior to the Scheduled
Liquidity Termination Date (the “Response Deadline”) and a failure by any
Managing Agent to respond by the Response Deadline shall be deemed to be a
rejection of the requested extension. In the event that at least one Committed
Purchaser agrees to extend the Scheduled Liquidity Termination Date, the Seller
Parties, the Administrative Agent, the extending Committed Purchasers, the
applicable Managing Agent or Managing Agents and the applicable Conduit
Purchaser or Conduit Purchasers shall enter into such documents as such
extending Committed Purchasers may deem necessary or appropriate to reflect such
extension, and all reasonable costs and expenses incurred by such Committed
Purchasers, Conduit Purchasers and Managing Agents and the Administrative Agent
(including reasonable attorneys’ fees) shall be paid by Seller (provided, that
Seller shall not, in connection with any such extension, be liable for the fees
and expenses of more than one separate law firm at any one time for the
Committed Purchasers, Conduit Purchasers, Managing Agents and the Administrative
Agent collectively). In the event that any Committed Purchaser declines the
request to extend the Liquidity Termination Date (each such Committed Purchaser
being referred to herein as a “Terminating Committed Purchaser” and, together
with its related Conduit Purchaser, being referred to herein as a “Terminating
Purchaser”; the Purchase Group of each Terminating Purchaser being referred to
herein as a “Terminating Purchase Group”), and the Commitment of such
Terminating Committed Purchaser is not assigned to another Person in accordance
with the terms of Article XII prior to the Scheduled Liquidity Termination Date,
the Commitment of such Terminating Committed Purchaser shall automatically
terminate on the Scheduled Liquidity Termination Date, and the Purchase Limit
shall be reduced by an amount equal to each such Terminating Committed
Purchaser’s Commitment on the Scheduled Liquidity Termination Date.
(b)    Upon reduction to zero of the Capital of all interests in the Purchaser
Interest of a Terminating Purchase Group (after application of Collections
thereto pursuant to Sections 2.2 and 2.3) (i) all rights and obligations of the
Managing Agent and Purchasers in such Terminating Purchase Group hereunder shall
be terminated, (ii) such Terminating Purchase Group shall cease to be a
“Purchase Group” hereunder and (iii) the related Terminating Committed Purchaser
shall no longer be a “Committed Purchaser” hereunder; provided, however, that
the provisions of Article X shall continue in effect for the benefit of the
Managing Agent and of each Purchaser in such Terminating Purchase Group with
respect to Capital held by such Purchasers prior to such termination.
ARTICLE XIV
MISCELLANEOUS
Section 14.1.    Waivers and Amendments. (a) No failure or delay on the part of
the Administrative Agent, any Managing Agent, any L/C Issuer or any Purchaser in
exercising any power, right or remedy under this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any such power,
right or remedy preclude any other further exercise thereof or the exercise of
any other power, right or remedy. The rights and remedies herein provided shall
be cumulative and nonexclusive of any rights or remedies provided by law. Any
waiver of this Agreement shall be effective only in the specific instance and
for the specific purpose for which given.
(b)    No provision of this Agreement may be amended, supplemented, modified or
waived except in writing in accordance with the provisions of this Section
14.1(b). Seller, Servicer, the Administrative Agent and the Required Managing
Agents, may enter into written amendments, supplements, modifications or waivers
of any provisions of this Agreement, provided, however, that no such amendment,
supplement, modification or waiver shall:
(i)    without the consent of each affected Purchaser, (A) extend the Liquidity
Termination Date or the date of any payment or deposit of Collections by Seller
or Servicer, (B) reduce the rate or extend the time of payment of Yield or any
CP Costs (or any component of Yield or CP Costs), (C) reduce any fee payable to
any Managing Agent or the Administrative Agent for the benefit of the
Purchasers, (D) except pursuant to Article XII hereof, change the amount of the
Capital of any Purchaser, any Committed Purchaser’s Pro Rata Share (except
pursuant to Section 13.1) or any Committed Purchaser’s Commitment, (E) amend,
modify or waive any provision of the definition of Required Managing Agents or
this Section l4.1(b), (F) consent to or permit the assignment or transfer by
Seller of any of its rights and obligations under this Agreement, (G) change the
definition of “Aggregate Reserves,” “Default Ratio,” “Delinquency Ratio,”
“Dilution Floor Reserve,” “Dilution Ratio,” “Dilution Reserve,” “Dilution
Reserve Floor,” “Eligible Receivable,” “Loss Floor Reserve,” “Loss Reserve,”
“Loss Reserve Floor,” “Loss Percentage,” “Purchaser Interest,” “Turnover Ratio”
or “Yield and Servicing Reserve”, (H) amend or modify any defined term (or any
defined term used directly or indirectly in such defined term) used in clauses
(A) through (G) above in a manner that would circumvent the intention of the
restrictions set forth in such clauses or (I) release the lien of the
Administrative Agent for the benefit of the Purchasers on all or substantially
all of the Receivables; or
(ii)    without the written consent of any L/C Issuer, amend, modify or waive
any provision of this Agreement if the effect thereof is to affect the rights or
duties of such L/C Issuer; or
(iii)    without the written consent of the then Administrative Agent or any
Managing Agent, as applicable, amend, modify or waive any provision of this
Agreement if the effect thereof is to affect the rights or duties of such
Administrative Agent or Managing Agent.
Notwithstanding the foregoing, Seller, Servicer, the Administrative Agent and
the Required Managing Agents may enter into amendments to modify any of the
terms or provisions of Article
XI, Article XII, or any other provision of this Agreement without the consent of
any L/C Issuer, provided that such amendment has no negative impact upon such
L/C Issuer. Any modification or waiver made in accordance with this Section 14.1
shall apply to each of the Purchasers equally and shall be binding upon Seller,
Servicer, the Managing Agents, the L/C Issuers, the Purchasers and the
Administrative Agent.
Section 14.2.    Notices. Except as provided in this Section 14.2, all
communications and notices provided for hereunder shall be in writing (including
email, telecopy or electronic facsimile transmission or similar writing) and
shall be given to the other parties hereto at their respective addresses or
telecopy numbers set forth on Schedule D hereto or at such other address,
facsimile or telecopy number or email address as such Person may hereafter
specify for the purpose of notice to each of the other parties hereto. Each such
notice or other communication shall be effective (i) if given by email or
telecopy, upon the receipt thereof, (ii) if given by mail, three (3) Business
Days after the time such communication is deposited in the mail with first class
postage prepaid or (iii) if given by any other means, when received at the
address set forth on Schedule D hereto or as otherwise specified pursuant to
this Section 14.2. Seller hereby authorizes the Administrative Agent and each
Managing Agent to effect purchases and each Managing Agent to make Tranche
Period and Interest Rate selections based on telephonic notices made by any
Person whom the Administrative Agent or such Managing Agent, as applicable, in
good faith believes to be acting on behalf of Seller. Seller agrees to deliver
promptly to the Administrative Agent (and the Administrative Agent shall
promptly forward such written confirmation to each Managing Agent) a written
confirmation of each telephonic notice signed by an Authorized Officer of
Seller; provided, however, the absence of such confirmation shall not affect the
validity of such notice. If the written confirmation differs from the action
taken by the Administrative Agent or any Managing Agent, the records of the
Administrative Agent or such Managing Agent, as applicable, shall govern absent
manifest error.
Section 14.3.    Setoff; Ratable Payments. (a) Right of Setoff. If an
Amortization Event shall have occurred and be continuing, each Purchaser is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, but excluding Cash-Collateral which shall
be applied in accordance with the terms of this Agreement only) at any time held
and other obligations at any time due and owing by such Purchaser to or for the
credit or the account of Seller against any of and all the obligations of Seller
now or hereafter existing under this Agreement held by such Purchaser,
irrespective of whether or not such Purchaser shall have made any demand under
this Agreement and although such obligations may be unmatured. The rights of
each Purchaser under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Purchaser may have. Each Purchaser
agrees to promptly notify Seller and the Administrative Agent after any such
setoff and application by such Purchaser.
(b)    If any Purchaser or L/C Issuer, whether by setoff or otherwise, has
payment made to it with respect to any portion of the Aggregate Unpaids owing to
such Purchaser or such L/C Issuer (other than payments received pursuant to
Section 10.2 or 10.3) in a greater proportion than that received by any other
Purchaser or other L/C Issuer, as applicable, entitled to receive a ratable
share of such Aggregate Unpaids, each such Purchaser and L/C Issuer agrees,
promptly upon demand, to purchase for cash without recourse or warranty a
portion of such Aggregate Unpaids held by the other Purchasers or other L/C
Issuers so that after such purchase each
Purchaser will hold its ratable proportion of such Aggregate Unpaids; provided
that if all or any portion of such excess amount is thereafter recovered from
such Purchaser or L/C Issuer, as applicable, such purchase shall be rescinded
and the purchase price restored to the extent of such recovery, but without
interest.
Section 14.4.    Protection of Ownership Interests of the Purchasers. (a) Each
Seller Party agrees that from time to time, at Seller’s expense, it will
promptly execute and deliver all instruments and documents, and take all
actions, that may be necessary or desirable, or that the Administrative Agent or
any Managing Agent may request, to perfect, protect or more fully evidence the
Purchaser Interest, or to enable the Administrative Agent, the Managing Agents
or the Purchasers to exercise and enforce their rights and remedies hereunder.
At any time after the occurrence of the Amortization Date, the Administrative
Agent shall, at the written direction of the Required Managing Agents, direct
Seller or Servicer to, notify the Obligors of Receivables, at Seller’s expense,
of the ownership or security interests of the Purchasers under this Agreement
and may also direct that payments of all amounts due or that become due under
any or all Receivables be made directly to the Administrative Agent or its
designee. Seller or Servicer (as applicable) shall, at any Purchaser’s request,
withhold the identity of such Purchaser in any such notification.
(b)    If any Seller Party fails to perform any of its obligations hereunder,
the Administrative Agent, any Managing Agent or any Purchaser may (but shall not
be required to) perform, or cause performance of, such obligations, and the
Administrative Agent’s, such Managing Agent’s or such Purchaser’s costs and
expenses incurred in connection therewith shall be payable by Seller as provided
in Section 10.3. Each Seller Party irrevocably authorizes the Administrative
Agent at any time and from time to time in the sole discretion of the
Administrative Agent, and appoints the Administrative Agent as its
attorney-in-fact, to act on behalf of such Seller Party (i) to execute on behalf
of Seller as debtor and to file financing statements necessary or desirable in
the Administrative Agent’s sole discretion to perfect and to maintain the
perfection and priority of the interest of the Purchasers in the Receivables and
(ii) to file a carbon, photographic or other reproduction of this Agreement or
any financing statement with respect to the Receivables as a financing statement
in such offices as the Administrative Agent in its sole discretion deems
necessary or desirable to perfect and to maintain the perfection and priority of
the interests of the Purchasers in the Receivables. This appointment is coupled
with an interest and is irrevocable. The Administrative Agent agrees that it
shall not exercise the rights under the foregoing appointment except after the
occurrence and during the continuance of an Amortization Event.
Section 14.5.    Confidentiality. (a) Each of the Administrative Agent, the
Managing Agents, the L/C Issuers and the Purchasers agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) upon the request or demand of any regulatory
authority having jurisdiction over such Administrative Agent, Managing Agent,
L/C Issuer or Purchaser, as applicable, or its Affiliates (in which case such
Person shall, except with respect to any audit or examination conducted by bank
accountants or any governmental bank regulatory authority exercising
examination or regulatory authority, (i) promptly notify Seller in advance of
such disclosure, to the extent permitted by law, and (ii) so furnish only that
portion of such information which the applicable Person is legally required to
disclose), (c) to the extent required by any legal, judicial, administrative
proceeding or other process or otherwise as required by applicable laws or
regulations or by any subpoena or similar legal process (in which case such
Administrative Agent, Managing Agent, L/C Issuer or Purchaser, as applicable,
shall (i) promptly notify Seller in advance of such disclosure, to the extent
permitted by law, and (ii) so furnish only that portion of such information
which the applicable Person is legally required to disclose), (d) to any other
party to this Agreement, (e) in connection with the exercise of any remedies
hereunder or any suit, action or proceeding relating to this Agreement or the
enforcement of rights hereunder, (f) subject to an agreement containing
provisions no less restrictive than those of this Section, to any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, (g) to the rating agencies, any
commercial paper dealer, providers of credit enhancement or liquidity to any
Conduit Purchaser, any equity investor in any Conduit Purchasers, and any
Conduit Trustee, (h) to a nationally recognized statistical rating organization
in compliance with Rule 17g-5 under the Exchange Act (or to any other rating
agency in compliance with any similar rule or regulation in any relevant
jurisdiction), (i) with the consent of Seller, or (j) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, any Managing
Agent, any L/C Issuer or any Purchaser on a nonconfidential basis from a source
other than a Seller Party or one of its Affiliates; provided, that
(notwithstanding the foregoing) no such nonpublic information which contains
projections or forecasts with respect to a Seller Party or any of its Affiliates
shall be disclosed, disseminated or otherwise made available pursuant to clause
(f) above. For the purposes of this Section, “Information” means all information
received from Marathon or any of its Subsidiaries relating to Marathon or any of
its Affiliates or their business, other than any such information that is
available to the Administrative Agent, any Managing Agent, any L/C Issuer or any
Purchaser on a nonconfidential basis prior to disclosure by Marathon or any of
its Affiliates. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
(b)    Each Seller Party, each Managing Agent and each Purchaser shall maintain
and shall cause each of its directors, officers, employees and agents to
maintain the confidentiality of this Agreement, the Fee Letter, the other
Transaction Documents and the other confidential or proprietary information with
respect to the Administrative Agent, each Managing Agent, each L/C Issuer and
each Purchaser and their respective businesses obtained by it or them in
connection with the structuring, negotiating and execution of the transactions
contemplated herein, except that such Seller Party, such Managing Agent, such
L/C Issuer and such Purchaser and its officers and employees may disclose such
information to such Seller Party’s, such Managing Agent’s, such L/C Issuer’s and
such Purchaser’s external accountants and attorneys and as required by any
applicable law or order of any judicial or administrative proceeding, and each
Purchaser may disclose such information in accordance with the provisions of
Section 14.5(a). Anything herein to the contrary notwithstanding, each Seller
Party, each Purchaser, each Managing Agent, each L/C Issuer, the Administrative
Agent, each Indemnified Party and any successor or assign of any of the
foregoing (and each employee, representative or other agent of any of the
foregoing) may disclose to any and all Persons, without limitation of any kind,
the “tax
treatment” and “tax structure” (in each case, within the meaning of Treasury
Regulation Section 1.6011-4) of the transactions contemplated herein and all
materials of any kind (including opinions or other tax analyses) that are or
have been provided to any of the foregoing relating to such tax treatment or tax
structure, and it is hereby confirmed that each of the foregoing have been so
authorized since the commencement of discussions regarding the transactions.
Section 14.6.    Bankruptcy Petition. Seller, Servicer, the Administrative
Agent, each Managing Agent, each L/C Issuer and each Purchaser hereby covenants
and agrees that, prior to the date that is one year and one day after the
payment in full of all outstanding senior indebtedness of any Conduit Purchaser
or, if applicable, any Related CP Issuer, it will not institute against, or join
any other Person in instituting against, such Conduit Purchaser or any Related
CP Issuer any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or other similar proceeding under the laws of the United States or
any state of the United States.
Section 14.7.    Limited Recourse. Notwithstanding anything to the contrary
contained herein, the obligations of any Conduit Purchaser under this Agreement
are solely the obligations of such Conduit Purchaser and shall be payable at
such time as funds are received by or are available to such Conduit Purchaser in
excess of funds necessary to pay in full all outstanding Commercial Paper and,
if applicable, all obligations and liabilities of such Conduit Purchaser to any
Related CP Issuer, and, to the extent funds are not available to pay such
obligations, the claims relating thereto shall not constitute a claim against
such Conduit Purchaser but shall continue to accrue. Each party hereto agrees
that the payment of any claim (as defined in Section 101 of the Federal
Bankruptcy Code) of any such party shall be subordinated to the payment in full
of all Commercial Paper.
No recourse under any obligation, covenant or agreement of any Conduit Purchaser
contained in this Agreement shall be had against any member, manager, officer,
director, employee or agent of such Conduit Purchaser, the Administrative Agent,
the Managing Agents, the L/C Issuers, the other Purchasers or any of their
respective Affiliates (solely by virtue of such capacity) by the enforcement of
any assessment or by any legal or equitable proceeding, by virtue of any statute
or otherwise; it being expressly agreed and understood that this Agreement is
solely an obligation of such Conduit Purchaser individually, and that no
personal liability whatever shall attach to or be incurred by any incorporator,
stockholder, officer, director, member, employee or agent of such Conduit
Purchaser, the Administrative Agent, the Managing Agents, the L/C Issuers, the
other Purchasers or any of their respective Affiliates (solely by virtue of such
capacity) or any of them under or by reason of any of the obligations, covenants
or agreements of such Conduit Purchaser contained in this Agreement, or implied
therefrom, and that any and all personal liability for breaches by such Conduit
Purchaser of any of such obligations, covenants or agreements, either at common
law or at equity, or by statute, rule or regulation, of every such member,
manager, officer, director, employee or agent is hereby expressly waived as a
condition of and in consideration for the execution of this Agreement; provided
that the foregoing shall not relieve any such Person from any liability it might
otherwise have as a result of fraudulent actions taken or omissions made by
them.
Section 14.8.    Limitation of Liability. No claim may be made by any Seller
Party or any other Person against the Administrative Agent, any Managing Agent,
any Purchaser, any
L/C Issuer, any Funding Source or their respective Affiliates, directors,
officers, employees, attorneys or agents for any special, indirect,
consequential or punitive damages in respect of any claim for breach of contract
or any other theory of liability arising out of or related to the transactions
contemplated by this Agreement, or any act, omission or event occurring in
connection therewith; and each Seller Party hereby waives, releases, and agrees
not to sue upon any claim for any such damages, whether or not accrued and
whether or not known or suspected to exist in its favor.
Section 14.9.    CHOICE OF LAW. THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (INCLUDING
SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK BUT OTHERWISE WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES).
Section 14.10.    CONSENT TO JURISDICTION. (a) EACH SELLER PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING
IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT
PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY MANAGING AGENT, ANY L/C ISSUER OR ANY PURCHASER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
AGAINST ANY SELLER PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
(b)    EACH SELLER PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (a) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
(a)    EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS
IN THE MANNER PROVIDED FOR NOTICES IN SECTION 14.2.
NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.
Section 14.11.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY ANY SELLER PARTY PURSUANT TO THIS
AGREEMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER OR THEREUNDER.
Section 14.12.    Integration; Binding Effect; Survival of Terms.
(a)    This Agreement and each other Transaction Document contain the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.
(b)    This Agreement shall create and constitute the continuing obligations of
the parties hereto in accordance with its terms and shall remain in full force
and effect until terminated in accordance with its terms; provided, however,
that the rights and remedies with respect to (i) any breach of any
representation and warranty made by any Seller Party pursuant to Article V, (ii)
the indemnification and payment provisions of Article X, Article XI and Sections
14.5, 14.6, 14.7 and 14.8 shall be continuing and shall survive any termination
of this Agreement. This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and permitted assigns
(including any trustee in bankruptcy).
Section 14.13.    Counterparts; Severability; Section References. This Agreement
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
Agreement. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile or electronic mail in .pdf format shall be effective as
delivery of a manually executed counterpart of this Agreement. Any provisions of
this Agreement which are prohibited or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. Unless otherwise
expressly indicated, all references herein to “Article,” “Section,” “Schedule”
or “Exhibit” shall mean articles and sections of, and schedules and exhibits to,
this Agreement.
Section 14.14.    Agent Roles. (a) Each of the Managing Agents, the L/C Issuers
and the Purchasers acknowledges that BTMUMUFG acts, or may in the future act,
(i) as Administrative Agent for the Purchasers, (ii) as Managing Agent for one
or more Conduit Purchasers and Committed Purchasers in its Purchase Group, (iii)
as administrative agent for any Conduit Purchaser or any Committed Purchaser,
(iv) as issuing and paying agent for certain Commercial Paper, (v) to provide
credit or liquidity enhancement for the timely payment for
certain Commercial Paper and (vi) to provide other services from time to time
for certain Conduit Purchaser and/or certain Committed Purchaser (collectively,
the “BTMUMUFG Roles”). Without limiting the generality of this Section 14.14,
each Committed Purchaser hereby acknowledges and consents to any and all
BTMUMUFG Roles and agrees that in connection with any BTMUMUFG Role, BTMUMUFG
may take, or refrain from taking, any action that it, in its discretion, deems
appropriate, including, without limitation, in its role as administrative agent
for any such Conduit Purchaser.
(b)    Managing Agent Institution Roles. Each of the Purchasers and L/C Issuers
acknowledges that each Person that serves as a Managing Agent hereunder (a
“Managing Agent Institution”) acts, or may in the future act, (i) as Managing
Agent for one or more Conduit Purchasers and Committed Purchasers in its
Purchase Group, (ii) as issuing and paying agent for each such Conduit
Purchaser’s Commercial Paper, (iii) to provide credit or liquidity enhancement
for the timely payment for each such Conduit Purchaser’s Commercial Paper and
(iv) to provide other services from time to time for some or all of the Conduit
Purchasers (collectively, the “Managing Agent Institution Roles”). Without
limiting the generality of this Section 14.14(b), each Committed Purchaser
hereby acknowledges and consents to any and all Managing Agent Institution Roles
and agrees that in connection with any Managing Agent Institution Role, the
applicable Managing Agent Institution may take, or refrain from taking, any
action that it, in its discretion, deems appropriate, including, without
limitation, in its role as administrative agent for the related Conduit
Purchaser.
Section 14.15.    Characterization. (a) It is the intention of the parties
hereto that each Purchase hereunder shall constitute and be treated as an
absolute and irrevocable sale, which purchase shall provide the applicable
Purchaser with the full benefits of ownership of the applicable interest in the
Purchaser Interest. Except as specifically provided in this Agreement, each
Purchase hereunder is made without recourse to Seller; provided, however, that
(i) Seller shall be liable to each Purchaser, each Managing Agent and the
Administrative Agent for all representations, warranties, covenants and
indemnities made by Seller pursuant to the terms of this Agreement, and (ii)
such sale does not constitute and is not intended to result in an assumption by
any Purchaser, any Managing Agent or the Administrative Agent or any assignee
thereof of any obligation of Seller or any Originator or any other Person
arising in connection with the Receivables, the Related Security, or the related
Contracts, or any other obligations of Seller or any Originator.
(b)    In addition to any ownership interest which the Administrative Agent, on
behalf of the Purchasers, may from time to time acquire pursuant hereto, Seller
hereby grants to the Administrative Agent, for the ratable benefit of the
Purchasers and the other Indemnified Parties, a valid and perfected security
interest in all of Seller’s right, title and interest in, to and under all
Receivables now existing or hereafter arising, the Collections, each Lock-Box,
each Collection Account, all Related Security, all other rights and payments
relating to such Receivables, all of Seller’s rights, title, and interest in, to
and under the Receivables Sale Agreement (including, without limitation, (a) all
rights to indemnification arising thereunder, (b) all rights of MPC LP under the
Receivables Transfer Agreement transferred to Seller pursuant to the Receivables
Sale Agreement and (c) all UCC financing statements filed pursuant thereto), all
amounts paid to Cash-Collateralize any Letter of Credit, all proceeds of any of
the foregoing and all other assets in which the Administrative Agent has
acquired, may hereafter acquire and/or purports to have
acquired an interest hereunder, prior to all other liens on and security
interests therein to secure the prompt and complete payment of the Aggregate
Unpaids. The Administrative Agent and the Purchasers shall have, in addition to
the rights and remedies that they may have under this Agreement, all other
rights and remedies provided to a secured creditor under the UCC and other
applicable law, which rights and remedies shall be cumulative.
(c)    If, notwithstanding the intention of the parties expressed above, any
sale or transfer by Seller hereunder shall be characterized as a secured loan
and not a sale or such sale shall for any reason be ineffective or unenforceable
(any of the foregoing being a “Recharacterization”), then this Agreement shall
be deemed to constitute a security agreement under the UCC and other applicable
law. In the case of any Recharacterization, Seller represents and warrants that
each remittance of Collections to the Administrative Agent or the Purchasers
hereunder will have been (i) in payment of a debt incurred in the ordinary
course of its business or financial affairs and (ii) made in the ordinary course
of its business or financial affairs.
Section 14.16.    USA PATRIOT Act. Each Committed Purchaser that is subjectof
the Administrative Agent and each of the Managing Agents hereby notifies the
Seller and the Servicer that pursuant to the requirements of the USA PATRIOT
Act, (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“PATRIOT Act”) hereby notifies the Seller Parties that pursuant to the
requirements of the PATRIOT Act and the customer due diligence requirements for
financial institutions of the Financial Crimes Enforcement Network (as published
at 81 FR 29397, 31 CFR 1010, 1020, 1023, 1024, and 1026), it is (the “PATRIOT
Act”), the Administrative Agent and the Managing Agents may be required to
obtain, verify and record information that identifies each Seller Partythe
Seller, the Originators, the Servicer and Marathon, as provider of the
Performance Undertaking, which information includes the name and, address of
each Seller Party and other information that will allow each such Committed
Purchaser to identify from time to time each Seller Party in accordance with the
PATRIOT Act and the customer due diligence requirements for financial
institutions of the Financial Crimes Enforcement Network, tax identification
number and other information regarding the Seller, the Originators, the Servicer
and Marathon, as provider of the Performance Undertaking, that will allow the
Administrative Agent and the Managing Agents to identify the Seller, the
Originators, the Servicer and Marathon, as provider of the Performance
Undertaking, in accordance with the PATRIOT Act. This notice is given in
accordance with the requirements of the PATRIOT Act. Each of the Seller and the
Servicer agrees to provide the Administrative Agent and each Managing Agent,
from time to time, with all documentation and other information required by bank
regulatory authorities under “know your customer” and anti-money laundering
rules and regulations, including the PATRIOT Act.
Section 14.17.    Consent to Amendment of Receivables Sale Agreement and
Performance Undertaking and Receivables Transfer Agreement. By its signature
hereto, the Administrative Agent and each Managing Agent consents to the terms
of (1) the Second Amended and Restated Receivables Sale Agreement of even date
herewith between MPC LP, as seller and the Seller, as buyer, (2) the Performance
Undertaking of even date herewith by Marathon in favor of the Seller and (3) the
Amended and Restated Receivables Transfer Agreement of even date herewith
between Marathon Canada, as seller and MPC LP, as buyer.


[SIGNATURE PAGES FOLLOW]




38

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date hereof.
MPC TRADE RECEIVABLES COMPANY LLC, as Seller
 
 
By:
 
 
Name:
 
Title:
 
 
 
 
MARATHON PETROLEUM COMPANY LP, as Servicer
 
 
By:
MPC Investment LLC, its general partner
 
 
By:
 
 
Name:
 
Title:
 
 
 
 
 
 






--------------------------------------------------------------------------------







MUFG BANK, LTD., as Administrative Agent
 
 
By:
 
 
Name:
 
Title:
 
 
 
 










--------------------------------------------------------------------------------





VICTORY RECEIVABLES CORPORATION, as a Conduit Purchaser
 
 
By:
 
 
Name:
 
Title:
 
 
 
 










--------------------------------------------------------------------------------





THEMUFG BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as a Committed
Purchaser
 
 
By:
 
 
Name:
 
Title:
 
 
 
 

THEMUFG BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as a Managing Agent
 
 
By:
 
 
Name:
 
Title:
 
 
 
 

THEMUFG BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as an L/C Issuer
 
 
By:
 
 
Name:
 
Title:
 
 
 
 










--------------------------------------------------------------------------------





THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as Administrative Agent
 
 
By:
 
 
Name:    
 
Title:    
 
 
 
 










--------------------------------------------------------------------------------





FIFTH THIRD BANK, as a Committed Purchaser, as a Managing Agent and as an L/C
Issuer
 
 
By:
 
 
Name:
 
Title:
 
 
 
 








--------------------------------------------------------------------------------





MIZUHO BANK, LTD., as a Committed Purchaser, as a Managing Agent and as an L/C
Issuer
 
 
By:
 
 
Name:
 
Title:
 
 
 
 










--------------------------------------------------------------------------------





PNC BANK, NATIONAL ASSOCIATION, as a Committed Purchaser, as a Managing Agent
and as an L/C Issuer
 
 
By:
 
 
Name:
 
Title:
 
 
 
 










--------------------------------------------------------------------------------





LIBERTY STREET FUNDING LLC, as a Conduit Purchaser
 
 
By:
 
 
Name:
 
Title:
 
 
 
 

THE BANK OF NOVA SCOTIA, as a Committed Purchaser, as a Managing Agent and as an
L/C Issuer
 
 
By:
 
 
Name:
 
Title:
 
 
 
 










--------------------------------------------------------------------------------





OLD LINE FUNDING, LLC, as a Conduit Purchaser
 
 
By:
Royal Bank of Canada, as attorney in fact
 
 
By:
 
 
Name:
 
Title:
 
 
 
 

ROYAL BANK OF CANADA, as a Committed Purchaser, as a Managing Agent and as an
L/C Issuer
 
 
By:
 
 
Name:
 
Title:
 
 
By:
 
 
Name:
 
Title:
 
 










--------------------------------------------------------------------------------





MANHATTAN ASSET FUNDING COMPANY LLC, as a Conduit Purchaser
 
 
By:
MAF Receivables Corp., its sole member
 
 
By:
 
 
Name:
 
Title:
 
 
 
 

SUMITOMO MITSUI BANKING CORPORATION, as a Committed Purchaser
 
 
By:
 
 
Name:
 
Title:
 
 

SMBC NIKKO SECURITIES AMERICA, INC., as a Managing Agent
 
 
By:
 
 
Name:
 
Title:
 
 










--------------------------------------------------------------------------------





COMPUTERSHARE TRUST COMPANY OF CANADA, in its capacity as Trustee of RELIANT
TRUST, by its U.S. Financial Services Agent, THE TORONTO-DOMINION BANK, as a
Conduit Purchaser for The Toronto-Dominion Bank's Purchase Group
 
 
By:
 
 
Name:
 
Title:
 
 

THE TORONTO-DOMINION BANK, as a Committed Purchaser, as a Managing Agent and as
an L/C Issuer
 
 
By:
 
 
Name:
 
Title:
 
 










--------------------------------------------------------------------------------





WELLS FARGO BANK, N.A., as a Committed Purchaser, as a Managing Agent and as an
L/C Issuer
 
 
By:
 
 
Name:
 
Title:
 
 







 







--------------------------------------------------------------------------------






EXHIBIT I
DEFINITIONS
As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):
“Accrual Period” means (i) in respect of each Tranche of a Committed Purchaser
in a Commercial Paper Purchase Group for which Yield accrues by reference to the
Adjusted LIBO Rate and each Tranche of a Conduit Purchaser funded by Tranche
Funded Commercial Paper, the entire Tranche Period thereof and (ii) in respect
of each Tranche of a Conduit Purchaser funded by Pooled Commercial Paper, each
Tranche of a Committed Purchaser in a Balance Sheet Purchase Group and each
Tranche of a Committed Purchaser for which Yield accrues by reference to the
Alternate Base Rate, each calendar month; provided that the initial Accrual
Period hereunder means the period from (and including) the date of the initial
Credit Event hereunder to (and including) the last day of the calendar month
thereafter.
“Adverse Claim” means, with respect to any asset, (a) any mortgage, deed of
trust, lien, pledge, hypothecation, assignment for security, encumbrance, charge
or security interest in, on or of such asset or (b) any other similar right or
claim in, to or on such asset.
“Adjusted LIBO Rate” means, (x) with respect to any Tranche of a Committed
Purchaser for any Tranche Period, the weighted average (rounded upward, if
necessary, to the next 1/16 of 1%) equal to the product of (a) the LIBO Rate for
such Tranche Period multiplied by (b) the Statutory Reserve Rate; and (y) with
respect to any Committed Purchaser in a Balance Sheet Purchase Group, on any day
during an Accrual Period, the rate (rounded upward, if necessary, to the next
1/16 of 1%) equal to (a) LMIR for such day multiplied by (b) the Statutory
Reserve Rate.
“Administrative Agent” has the meaning set forth in the preamble to this
Agreement.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. As used in
this definition, “Control” means the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of a
Person, whether through the ability to exercise voting power, by contract or
otherwise, and “Controlling” and “Controlled” have meanings correlative thereto.
“Aggregate Capital” means, on any date of determination, the aggregate amount of
Capital outstanding on such date.
“Aggregate Reduction” has the meaning set forth in Section 1.3.
“Aggregate Reserves” means, on any date of determination, the sum of the Loss
Reserve,(i) the greater of (a) the sum of the Dilution Reserve plus the Loss
Reserve and (b) the sum of the Dilution Floor Reserve plus the Loss Floor
Reserve plus (ii) the Yield and Servicing Reserve.
Marathon – Exhibit I to RPA (Definitions)(Conformed through FirstSecond
Amendment to Receivables Purchase Agreement, dated as of July 20, 201619, 2019)


Exh. I-1





--------------------------------------------------------------------------------





“Aggregate Unpaids” means, at any time, an amount equal to the sum of all
accrued and unpaid fees under the Fee Letter, CP Costs, Yield, Fronting Fees,
Other L/C Fees, Aggregate Capital, all L/C Obligations and all other unpaid
Obligations (whether due or accrued) at such time.
“Agreement” means this Receivables Purchase Agreement, as it may be amended,
restated, supplemented or otherwise modified and in effect from time to time.
“Alternate Base Rate” means for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1%, and (c) the Adjusted LIBO Rate for a
one month Tranche Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%; provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing
on Reuters Screen LIBOR01 page on the Reuters Service (or such other page as may
replace the LIBOR01 page on that service or such other service as may be
nominated by the ICE Benchmark Administration (or the successor thereto if the
ICE Benchmark Administration is no longer making LIBOR available), in each case,
for the purpose of displaying London interbank offered rates of major banks) at
approximately 11:00 a.m. London time on such day. Any change in the Alternate
Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
the Adjusted LIBO Rate shall be effective from and including the effective date
of such change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate, respectively.
“Amortization Date” means the earliest to occur of (i) the Business Day
immediately prior to the occurrence of an Amortization Event set forth in
Section 9.1(d)(ii), (ii) the Business Day specified in a written notice from the
Administrative Agent delivered at the direction of the Required Managing Agents
following the occurrence of any other Amortization Event, (iii) the date which
is fifteen (15) days after the Administrative Agent’s receipt of written notice
from Seller that it wishes to terminate the facility evidenced by this
Agreement, (iv) the Liquidity Termination Date, (v) the “Termination Date” under
and as defined in the Receivables Sale Agreement and (vi) the “Termination Date”
under and as defined in the Receivables Transfer Agreement.
“Amortization Event” has the meaning set forth in Section 9.1.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to theany Seller PartiesParty or any of their respective
Subsidiaries from time to time concerning or relating to bribery or corruption,
including, without limitation, the U.S. Foreign Corrupt Practices Act of 1977,
as amended, the UK Bribery Act 2010, and any other applicable law or regulation
implementing the OECD Convention on Combating Bribery of Foreign Public
Officials in International Business Transactions.
“Anti-Terrorism Laws” means each of: (a) the Executive Order; (b) the PATRIOT
Act; (c) the Money Laundering Control Act of 1986, 18 U.S.C. Sect. 1956 and any
successor statute thereto; (d) the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada); (e) the Bank Secrecy Act, and the rules and
regulations promulgated thereunder; and (f) any other Applicable Law of the
United States, Canada or any member


Exh. I-2





--------------------------------------------------------------------------------





state of the European Union now or hereafter enacted to monitor, deter or
otherwise prevent: (i) terrorism or (ii) the funding or support of terrorism or
(iii) money laundering.
“Applicable Margin” has the meaning set forth in the Fee Letter.
“Asphalt Products” means asphalt cement, asphalt cement binders, cutback
asphalt, flux, asphalt emulsions, polymer modified asphalt cement, polymer
modified asphalt emulsions, micro‑surfacing emulsions, chemically modified
asphalt, crack sealant products and related high performance products,
excluding, for the avoidance of doubt, wellsite fluids, tops and distillate.
“Asphalt Receivable” means a Receivable that relates to a Contract (a) which has
an original payment due date that is more than thirty (30) days but less than
ninety‑one (91) days after the invoice date and (b) pursuant to or under which
the Obligor is obligated to pay for Asphalt Products.
“Assignment Agreement” has the meaning set forth in Section 12.1(b).
“Authorized Officer” means, with respect to any Person, its president, any vice
president, manager, corporate controller, assistant controller, treasurer,
assistant treasurer or chief financial officer, or of its general partner or
managing member, if applicable.
“Auto‑Extension Letter of Credit” has the meaning set forth in Section
1.5(e)(ii).
“Balance Sheet Purchase Group” means each Purchase Group that does not include a
Conduit Purchaser and is identified on Schedule A hereto (or in the Assignment
Agreement pursuant to which such Purchase Group became party hereto) as a
“Balance Sheet Purchase Group”, or which has been designated in writing to
Seller and the Administrative Agent as a “Balance Sheet Purchase Group” by the
Managing Agent thereof.
“Beneficial Ownership Rule” means 31 C.F.R. § 1010.230.
“Broken Funding Costs” means for any Tranche which: (i) has its Capital reduced
without compliance by Seller with the notice requirements hereunder, (ii) does
not become subject to an Aggregate Reduction following the delivery of any
Reduction Notice, (iii) is assigned to the Committed Purchasers pursuant to the
Funding Agreement or (iv) otherwise is terminated prior to the date on which it
was originally scheduled to end; an amount equal to the excess, if any, of (A)
the CP Costs or Yield (as applicable) that would have accrued during the
remainder of the Tranche Periods or the tranche periods for Commercial Paper
determined by the applicable Managing Agent to relate to such Tranche (as
applicable) subsequent to the date of such reduction, assignment or termination
(or in respect of clause (ii) above, the date such Aggregate Reduction was
designated to occur pursuant to the Reduction Notice) of the Capital of such
Tranche if such reduction, assignment or termination had not occurred or such
Reduction Notice had not been delivered, over (B) the sum of (x) to the extent
all or a portion of such Capital is allocated to another Tranche, the amount of
CP Costs or Yield actually accrued during the remainder of such period on such
Capital for the new Tranche, and (y) to the extent such Capital is not allocated
to another Tranche, the income, if any, actually received during the remainder
of such period by the holder of such Tranche from investing the portion of such


Exh. I-3





--------------------------------------------------------------------------------





Capital not so allocated. In the event that the amount referred to in clause (B)
exceeds the amount referred to in clause (A), the relevant Purchaser or
Purchasers agree to pay to Seller the amount of such excess. All Broken Funding
Costs shall be due and payable hereunder on the first Settlement Date after
demand.
“BTMU” means The Bank of Tokyo-Mitsubishi UFJ, Ltd., in its individual capacity
and its successors.
“Business Day” means any day on which banks are not authorized or required to
close in New York, New York, Charlotte, North Carolina, Cincinnati, Ohio or
Pittsburgh, Pennsylvania, and, if the applicable Business Day relates to any
computation or payment to be made with respect to the Adjusted LIBO Rate, any
day on which dealings in dollar deposits are carried on in the London interbank
market.
“Capital” of any Purchaser or L/C Issuer means, at any time, (A) the portion of
the Purchase Price paid by such Purchaser to Seller in consideration of an
Incremental Purchase plus (B) the aggregate amount paid by such Purchaser to an
L/C Issuer pursuant to Section 1.5 plus (C) with respect to an L/C Issuer, the
aggregate amount of Reimbursement Obligations owing to such L/C Issuer minus (D)
sum of the aggregate amount of Collections and other payments received by the
Administrative Agent, the Managing Agents or the Purchasers in respect thereof
which in each case are applied to reduce such Capital in accordance with the
terms and conditions of this Agreement; provided that such Capital shall be
restored (in accordance with Section 2.5) in the amount of any Collections or
other payments so received and applied if at any time the distribution of such
Collections or payments are rescinded, returned or refunded for any reason.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP (as GAAP was in effect on December 31,
2012), and the amount of such obligations shall be the capitalized amount
thereof determined in accordance with GAAP (as GAAP was in effect on December
31, 2012).
“Cash‑Collateralize” means to pledge to the Administrative Agent, for the
benefit of the applicable L/C Issuer (and the participating Purchasers), and
deposit into the L/C Collateral Account, as collateral for the L/C Obligations,
immediately available funds (x) unless otherwise expressly provided herein, in
an amount equal to the Required Cash‑Collateral Amount and (y) pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the applicable L/C Issuer; and “Cash‑Collateral” shall have a correlative
meaning.
“Change of Control” means the occurrence of any of the following: (a) the
acquisition of ownership, directly or indirectly, beneficially or of record, by
any Person or group (within the meaning of Rule 13d‑5 of the Exchange Act as in
effect on the date hereof), of Equity Interests representing more than 35% of
the aggregate ordinary voting power represented by the issued and outstanding
Equity Interests of Marathon entitled to vote in the election of directors
(other than such Equity Interests having such power only by reason of the
happening of a contingency


Exh. I-4





--------------------------------------------------------------------------------





which contingency has not yet happened); or (b) during any period of twenty‑five
consecutive months, commencing on or after September 14, 2012, a majority of the
members of the board of directors of Marathon ceases to be composed of
individuals (i) who were members of such board on the first day of such period,
(ii) whose election, nomination or appointment to such board was approved by
individuals referred to in clause (i) above constituting at the time of such
election, nomination or appointment at least a majority of such board or (iii)
whose election, nomination or appointment to such board was approved by
individuals referred to in clauses (i) and (ii) above constituting at the time
of such election, nomination or appointment at least a majority of such board.
For purposes of this definition, the following term shall have the following
meaning:
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest (other than any debt security which by its terms is convertible
at the option of the holder into Equity Interests, to the extent such holder has
not so converted such debt security).
“Charged‑Off Receivable” means a Receivable: (i) as to which the Obligor thereof
has taken any action, or suffered any event to occur, of the type described in
Section 9.1(d) (as if references to Seller Party therein refer to such Obligor),
(ii) as to which the Obligor thereof, if a natural person, is deceased, (iii)
which, consistent with the Credit and Collection Policy, would be written off
Servicer’s or Seller’s books as uncollectible, (iv) which has been identified by
Servicer or Seller as uncollectible or (v) as to which any payment, or part
thereof, remains unpaid for more than ninety (90) days past invoice for such
payment.
“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time.
“Collection Account” means each concentration account, depositary account,
lock‑box account or similar account in which any Collections are collected or
deposited and which is listed on Exhibit IV.
“Collection Account Agreement” means an agreement in form and substance
acceptable to the Administrative Agent, by and among Seller, the Administrative
Agent, Servicer (if applicable) and the applicable Collection Bank.
“Collection Bank” means, at any time, any of the banks holding one or more
Collection Accounts.
“Collection Notice” means a notice, in substantially the form attached to, or
otherwise conforming the requirements set forth in, the applicable Collection
Account Agreement, from the Administrative Agent to a Collection Bank.
“Collections” means, with respect to any Receivable, all cash collections and
other cash proceeds in respect of such Receivable, including, without
limitation, all yield, principal, Finance


Exh. I-5





--------------------------------------------------------------------------------





Charges, recoveries or other related amounts accruing in respect thereof and all
cash proceeds of Related Security with respect to such Receivable and any Deemed
Collections.
“Commercial Paper” means, with respect to any Conduit Purchaser, the promissory
notes issued by such Conduit Purchaser or, if applicable, its Related CP Issuer,
in the commercial paper market.
“Commercial Paper Purchase Group” means, each Purchase Group listed on Schedule
A hereto (or in the Assignment Agreement pursuant to which such Purchase Group
became party hereto) as a “Commercial Paper Purchase Group”, or which has been
designated in writing to Seller and the Administrative Agent as a “Commercial
Paper Purchase Group” by the Managing Agent thereof.
“Committed Purchasers” has the meaning set forth in the preamble to this
Agreement.
“Commitment” means, for each Committed Purchaser, the commitment of such
Committed Purchaser to fund its Pro Rata Share of each Purchase and to incur its
Pro Rata Share of participation interests in respect of L/C Purchases under
Section 1.5(f), such Pro Rata Share not to exceed, in the aggregate, the amount
set forth opposite such Committed Purchaser’s name on Schedule A to this
Agreement or, in the case of a Committed Purchaser that becomes a party to this
Agreement pursuant to an Assignment Agreement, the amount set forth therein as
such Committed Purchaser’s “Commitment”, in each case, as such amount may be
modified in accordance with the terms hereof.
“Commitment Fee” has the meaning set forth in the Fee Letter.
“Conduit Purchaser” has the meaning set forth in the preamble to this Agreement.
“Conduit Trustee” means, with respect to each Conduit Purchaser, the trustee or
security trustee, if any, appointed under the program documents of such Conduit
Purchaser, for the benefit of the holders of its Commercial Paper.
“Concentration Limit” means, at any time, for any Obligor, an amount equal to
the product of (a) the highest of the following, as applicable: (i) one quarter
of the Loss Reserve Floor (the “Standard Concentration Limit”); (ii) with
respect to any Obligor with a Short Term Debt Rating of A-2 or better by S&P and
P-2 or better by Moody’s or, if a Short Term Debt Rating by either S&P or
Moody’s is not available for such Obligor, a Long Term Debt Rating of “BBB+” or
better by S&P and “Baa1” or better by Moody’s (a “Tier I Concentration Limit”),
8.0%; (iii) with respect to any Obligor with a Short Term Debt Rating of A-3 or
better by S&P and P-3 or better by Moody’s or, if a Short Term Debt Rating by
either S&P or Moody’s is not available for such Obligor, a Long Term Debt Rating
of “BBB-” or better by S&P and “Baa3” or better by Moody’s (a “Tier II
Concentration Limit”), 4.0%; or (iv) with respect to any Obligor that does not
have a Short Term Rating by either S&P or Moody’s but has a Long Term Debt
Rating of BB+ or lower by S&P and Ba1 or lower by Moody’s (a “Tier III
Concentration Limit”), 2.0% and (b) the Eligible Receivables Balance at such
time; provided, that in the case of an Obligor and any Affiliate of such
Obligor, the Concentration Limit shall be calculated as if such


Exh. I-6





--------------------------------------------------------------------------------





Obligor and such Affiliate are one Obligor, including with respect to the
ratings assigned to such Obligor and any of its Affiliates, as applicable.
“Contra Account” means a credit or offset against a Receivable because of a
corresponding obligation of an Originator thereof owing to the Obligor thereof,
in any case, solely to the extent that such credit or offset arises in the
ordinary course of business.
“Contra Account Amount” means, on any date of determination, an amount equal to
(i) during any Level 1 Ratings Period, the aggregate balance of Contra Accounts
with respect to the fifteen (15) largest Obligors (based on the Outstanding
Balance of Receivables and the outstanding payables balance as described below)
as of such date of determination or (ii) during any Level 2 Ratings Period or
Level 3 Ratings Period, the aggregate balance of all Contra Accounts with
respect to all Obligors (and any subsidiaries thereof). For the purposes of
calculating the Contra Account Amount specified in clause (i) above in respect
of determining Eligible Receivables Balance, the Contra Account Amount shall be
the sum of the following:
—(x) for each of the top fifteen (15) largest Obligors based on the Outstanding
Balance of Receivables, the lesser of (A) such Obligor’s payables balance and
(B) such Obligor’s Outstanding Balance of Receivables
plus
—(y) for each of the top fifteen (15) largest Obligors based on payables balance
(but only to the extent that such Obligors are not included as one of the top
fifteen (15) largest Obligors based on Outstanding Balance of Receivables in
clause (x) above), the lesser of (C) such Obligor’s payables balance and (D)
such Obligor’s Outstanding Balance of Receivables.
For the purposes of determining the fifteen (15) largest Obligors only, the
Outstanding Balance of Receivables and payables of each Obligor shall be
aggregated with the Outstanding Balance of Receivables and payables, if any, of
such Obligor’s Affiliates; provided, however, that for purposes of calculating
the Contra Account Amount in accordance with clauses (x) and (y) above, the
payables balance owed to each specific Obligor only shall be deducted from the
Outstanding Balance of Receivables owed by such Obligor without regard to the
payables balance, if any, or the Outstanding Balance of Receivables, if any, of
such Obligor’s Affiliates.
“Contract” means, with respect to any Receivable, any and all instruments,
agreements, invoices or other writings pursuant to which such Receivable arises
or which evidences such Receivable.
“CP Costs” means,
(a) (a) with respect to Pooled Commercial Paper issued by any Conduit Purchaser
other than Reliant Trust for any day, the sum of (i) discount or yield accrued
on Pooled Commercial Paper of such Conduit Purchaser on such day, plus (ii) any
and all accrued commissions in respect of placement agents and Commercial Paper
dealers, and issuing and paying agent fees incurred, in respect of such Pooled
Commercial Paper for such day, plus (iii)


Exh. I-7





--------------------------------------------------------------------------------





other costs associated with funding received by Conduit Purchaser pursuant to
any program liquidity facilities, swing line facilities or other credit
facilities in connection with receivable purchase facilities which are funded by
Pooled Commercial Paper for such day, plus (iv) other costs associated with
funding small or odd‑-lot amounts with respect to all receivable purchase
facilities which are funded by Pooled Commercial Paper for such day, minus (v)
any accrual of income net of expenses received on such day from investment of
collections received under all receivable purchase facilities funded
substantially with Pooled Commercial Paper, minus (vi) any payment received on
such day net of expenses in respect of Broken Funding Costs related to the
prepayment of any Capital funded or maintained by a Conduit Purchaser pursuant
to the terms of any receivable purchase facilities funded substantially with
Pooled Commercial Paper;
(b)    for Reliant Trust, as Conduit Purchaser, for any day, LMIR; and
(b) (c) with respect to any Tranche Funded Commercial Paper for any day, a rate
of interest equal to the per annum rate (expressed as a percentage and an
interest yield equivalent and calculated on the basis of a 360‑-day year)
equivalent to the weighted average of the per annum rates (as determined by the
related Managing Agent) paid or payable by such Tranche Funding Conduit
Purchaser from time to time as interest on or otherwise in respect of Commercial
Paper that is allocated, in whole or in part, by its related Managing Agent to
fund the purchase or maintenance of any Capital (and which may also be allocated
in part to the funding of other assets of such Tranche Funding Conduit
Purchaser) during such Tranche Period (or portion thereof) as determined by the
related Managing Agent, which rates shall reflect and give effect to (i) certain
documentation and transaction costs (including dealer and placement agent
commissions) associated with the issuance of the Commercial Paper and (ii) other
borrowings by such Tranche Funding Conduit Purchaser, including borrowings to
fund small or odd dollar amounts that are not easily accommodated in the
commercial paper market, to the extent such amounts are allocated, in whole or
in part, by the related Managing Agent to fund such Tranche Funding Conduit
Purchaser’s purchase or maintenance of Capital during such Tranche Period.
“Credit and Collection Policy” means MPC LP’s credit and collection policies and
practices relating to Contracts and Receivables existing on the date hereof and
attached as Schedule C hereto, as modified from time to time in accordance with
this Agreement.
“Credit Event” means (i) a Purchase, (ii) the renewal, extension, increase,
decrease or other modification of a Letter of Credit or (iii) any Reinvestment.
“Crude Oil Receivable” means any Receivable arising from the sale of crude oil
or the rendering of services in connection therewith.
“Daily Report” means a report, in form and substance mutually agreed upon by
Servicer and the Managing Agents (appropriately completed), furnished by
Servicer to the Managing Agents and the Administrative Agent pursuant to Section
8.5.
“Daily Reporting Period” means any Level 3 Ratings Period.


Exh. I-8





--------------------------------------------------------------------------------





“Deemed Collections” means the aggregate of all amounts Seller shall have been
deemed to have received as a Collection of a Receivable. Seller shall be deemed
to have received a Collection (i) if at any time the Outstanding Balance of any
such Receivable is either (x) reduced as a result of any defective or rejected
goods or services, any discount or any adjustment or otherwise by Seller or any
Originator (other than cash Collections on account of the Receivables) or (y)
reduced or canceled as a result of a setoff in respect of any claim by any
Person (whether such claim arises out of the same or a related transaction or an
unrelated transaction), such Deemed Collection being equal to the amount of such
reduction, discount or other adjustment, (ii) if at any time any of the
representations or warranties in clauses (i), (j), (q), (r), (s), (t), (u) and
(z) of Section 5.1 are no longer true with respect to any Receivable, or (iii)
any such Receivable is subject to an insurance claim pursuant to Section 1.6, in
each case in an amount equal to the Outstanding Balance of such Receivable.
“Default Fee” means with respect to any amount due and payable by Seller in
respect of any Aggregate Unpaids, an amount equal to interest on any such unpaid
Aggregate Unpaids at a rate per annum equal to the sum of (a) 2.00%, (b) the
Applicable Margin and (c) the Alternate Base Rate.
“Default Ratio” means, for any calendar month, a percentage equal to (i) the
aggregate Outstanding Balance of all Receivables (without duplication) which
remain unpaid for more than sixty (60) but less than ninety‑one (91) days past
invoice as of the end of such month (other than any Asphalt Receivable which is
not past due) plus the aggregate Outstanding Balance of all Receivables (without
duplication) which, consistent with the Credit and Collection Policy, were or
should have been written off Seller’s books as uncollectible during such month
divided by (ii) the aggregate Outstanding Balance of all Receivables as of the
end of such month; provided, that any Receivable that would otherwise be
included in the calculation of the “Default Ratio” because such Receivable has
aged the specified number of days past invoice, may be netted, for the purposes
of this calculation, with any credits (x) that have been issued for the purpose
of writing off a portion of such Receivable due to the bankruptcy of the Obligor
thereof and (y) that are specifically denoted as applying to the invoice that
gave rise to such Receivable.
“Defaulting Committed Purchaser” means any Committed Purchaser that, as
determined by the Administrative Agent, (a) has failed to fund any of its
obligations to participate in any Letter of Credit or reimburse any L/C Issuer,
including in respect of Incremental Purchases to pay any Reimbursement
Obligations, within three (3) Business Days of the date required to be funded by
it hereunder, (b) has notified any Seller Party, the Administrative Agent, any
Managing Agent or any other Purchaser that it does not intend to comply with
such funding obligations or has made a public statement to that effect with
respect to such funding obligations hereunder or under other agreements in which
it commits to extend credit, (c) has failed, within three (3) Business Days
after request by the Administrative Agent, to confirm in a manner satisfactory
to the Administrative Agent that it will comply with such funding obligations,
or (d) has, or has a direct or indirect parent company that has, taken any
action, or suffered any event to occur, of the type described in Section 9.1(d)
(as if references to Seller Party therein refer to such Committed Purchaser or
such direct or indirect parent company); provided, that a Committed Purchaser
should not be deemed Defaulting Committed Purchaser hereunder solely by virtue
of any control of or ownership interest in, or the acquisition of any ownership
interest in, such Person or the exercise of control over such Person by a
Governmental Authority or instrumentality thereof if


Exh. I-9





--------------------------------------------------------------------------------





and for so long as such ownership interest does not result in or provide such
Person with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Person (or such governmental authority or instrumentality) to reject,
repudiate, disavow or disaffirm obligations such as those under this Agreement.
“Delayed Funding Purchase Group” means each Purchase Group, if any, that has
identified itself as such by providing notice written to the Seller, the
Servicer, and the Administrative Agent pursuant to Section 1.2(b).
“Delayed Purchase Date” shall mean, with respect to a Purchase Notice, the
thirty-fifth (35th) day following the date such Purchase Notice is delivered (or
if such day is not a Business Day, then the next succeeding Business Day).
“Delayed Purchase Notification” shall have the meaning set forth in Section 1.2
hereof.
“Delayed Purchase Price” has the meaning set forth in Section 1.2(b).
“Delinquency Ratio” means, for any calendar month, a percentage equal to (i) the
aggregate Outstanding Balance of all Receivables that were Delinquent
Receivables as of the end of such month divided by (ii) the aggregate
Outstanding Balance of all Receivables as of the end of such month; provided
that any Receivable that would otherwise be included in the calculation of the
“Delinquency Ratio” because such Receivable has aged more than sixty (60) days
past invoice, may be netted, for the purposes of this calculation, with any
credits (i) that have been issued for the purpose of writing off a portion of
such Receivable due to the bankruptcy of the Obligor thereof and (ii) that are
specifically denoted as applying to the invoice that gave rise to such
Receivable.
“Delinquent Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for more than sixty (60) days past invoice (other than
an Asphalt Receivable which is not past due).
“Dilution Floor Reserve” means, on any date, an amount equal to the Dilution
Reserve Floor at such time multiplied by the Net Receivables Balance at such
time.
“Dilution Horizon Ratio” means, as of any date, a ratio computed as of the last
day of the most recently ended calendar month by dividing (i) one half of the
aggregate amount of gross sales of the Originators generated during the most
recently ended calendar month by (ii) the Net Receivables Balance as of the most
recently ended calendar month.
“Dilution Ratio” means, as of the end of any calendar month, the ratio
(expressed as a percentage) computed as of the last day of such calendar month
by dividing (i) the aggregate amount of Dilutions (other than Discount Credits
and Rebate Credits) which occurred during such calendar month by (ii) the
aggregate amount of gross sales of the Originators generated during the most
recently ended calendar month.
“Dilution Reserve” means, on any date, an amount equal to the Dilution Reserve
Percentage at such time multiplied by the Net Receivables Balance at such time.


Exh. I-10





--------------------------------------------------------------------------------





“Dilution Reserve Floor” means 8.0%., for any calendar month, the greater of (i)
2.0% and (ii) the product (expressed as a percentage), computed as of the last
day of such calendar month by multiplying (a) the average Dilution Ratio for the
twelve (12) most recent calendar months, times (b) the Dilution Horizon Ratio
for such calendar month.
“Dilution Reserve Percentage” means, on any date, the greater of (i) the
Dilution Reserve Floor and (ii) the amount expressed as a percentage and
calculated in accordance with the following formula:
DRP
=    {(SF x ED) + ((DS ‑ ED) x (DS/ED))} x DHR

where:
SF
=    2.25.2.00.

ED
=    the average of the Dilution Ratios for the twelve (12) most recently ended
calendar months.

DS
=    the highest Dilution Ratio during the twelve (12) most recently ended
calendar months.

DHR
=    the Dilution Horizon Ratio at such time.

“Dilutions” means, at any time, the aggregate amount of reductions or
cancellations described in clause (i) of the definition of “Deemed Collections”.
“Discount Credits” means, credits issued by Servicer or any Originator to
Obligors in respect of early pay discounts.
“Discount Credits Ratio” means, for any calendar month, the ratio (expressed as
a percentage) computed as of the last day of such month by dividing (i) the
aggregate amount of Discount Credits for such month by (ii) the aggregate amount
of gross sales of the Originators generated during such month.
“Discount Proxy Amount” means, as of any date, an amount equal to the highest
Discount Credits Ratio during the six (6) most recently ended calendar months
multiplied by the aggregate amount of gross sales of the Originators generated
during the most recently ended calendar month.
“Drawing Date” has the meaning set forth in Section 1.5(f)(i).
“Eligible Investments” shall mean:
(a)    direct obligations of, or guaranteed as to the full and timely payment of
principal and interest by, the United States or obligations of any agency or
instrumentality thereof, if such obligations are backed by the full faith and
credit of the United States;


Exh. I-11





--------------------------------------------------------------------------------





(b)    federal funds, certificates of deposit, time deposits, demand deposits,
notes and bankers’ acceptances of any United States depository institution or
trust company organized under the laws of the United States or any state thereof
and subject to examination and supervision by federal or state financial
institutions regulatory authorities; provided, however, that the short‑term
obligations of such depository institution or trust company are rated “A‑1+” by
S&P and “P‑1” by Moody’s;
(c)    commercial paper, demand notes, master notes, promissory notes or other
short‑term debt obligations of any corporation incorporated under the laws of
the United States or any state thereof which on the date of the acquisition are
rated “A‑1+” by S&P and “P‑1” by Moody’s;
(d)    investment in money market funds rated “Aam” or better by S&P and “Aa” or
better by Moody’s; and
(e)    any other investment approved in writing by the Administrative Agent in
consultation with Seller.
“Eligible Receivable” means, at any time, a Receivable:
(i)    the Obligor of which:
(a)    if a natural person, is a resident of the United States or, if a
corporation or other business organization, (w) is organized under the laws of
the United States or any political subdivision thereof, is a resident of the
United States or any political subdivision thereof and has a place of business
within the United States, (x) if the Obligor thereof is a resident of, or
organized under the laws of, Canada, the Outstanding Balance of which, when
added to the aggregate Outstanding Balance of all other Eligible Receivables the
Obligor of which is a resident of, or organized under the laws of, Canada, does
not exceed twenty percent (20.0%) of the aggregate Outstanding Balance of all
Receivables at such time, (y) if a Foreign Obligor, the Outstanding Balance of
which, when added to the aggregate Outstanding Balance of all other Eligible
Receivables owing by Foreign Obligors, does not exceed eight percent (8.0%) of
the aggregate Outstanding Balance of all Receivables at such time, or (z) if a
Foreign Obligor domiciled in a country with a sovereign credit rating below
“BBB-” from S&P or below “Baa3” from Moody’s, the Outstanding Balance of which,
when added to the Outstanding Balance of all other Eligible Receivables owing by
Foreign Obligors domiciled in countries with sovereign credit ratings below
“BBB-” from S&P or below “Baa3” from Moody’s, does not exceed four percent
(4.0%) of the aggregate Outstanding Balance of all Receivables at such time;
(b)    is not an Affiliate of any of the Seller Parties; and
(c)    is either (x) a Governmental Authority at the state or local level of a
State within the United States or (y) a United States Federal Governmental
Authority, so long as the Outstanding Balance of such Receivable when added to


Exh. I-12





--------------------------------------------------------------------------------





the aggregate Outstanding Balance of all other Eligible Receivables the Obligor
of which is a United States Federal Governmental Authority, does not exceed five
percent (5.0%) of the aggregate Outstanding Balance of all Receivables at such
time,
(ii)    the Obligor of which is not the Obligor of Charged‑Off Receivables, the
balance of which exceeds twenty‑five percent (25%) or more of all Receivables of
such Obligor,
(iii)    which is not a Charged‑Off Receivable or a Receivable as to which any
payment, or part thereof, remains unpaid for more than thirty (30) days past
invoice (other than an Asphalt Receivable which is not past due),
(iv)    which is either (x) due and payable by its terms within thirty (30) days
of the original billing date therefor or (y) is an Asphalt Receivable which is
not past due, so long as the Outstanding Balance of such Asphalt Receivable,
when added to the aggregate Outstanding Balance of all other Asphalt
Receivables, does not exceed five percent (5.0%) of the aggregate Outstanding
Balance of all Receivables at such time, and, in each case, has not had its
payment terms extended,
(v)    which is an “account” or “chattel paper” within the meaning of Section
9‑102(2) and Section 9‑102(11), respectively, of the UCC of all applicable
jurisdictions,
(vi)    which is denominated and payable either (x) only in United States
dollars in the United States or (y) only in Canadian dollars in Canada, so long
as the Outstanding Balance of such Receivable, when added to the aggregate
Outstanding Balance of all other Eligible Receivables which are denominated and
payable in Canadian dollars in Canada does not exceed 2.5% of the aggregate
Outstanding Balance of all Receivables at such time,
(vii)    which arises under a Contract which, together with such Receivable, is
in full force and effect and constitutes the legal, valid and binding obligation
of the related Obligor enforceable against such Obligor in accordance with the
terms of such Contract,
(viii)    which arises under a Contract which does not contain any enforceable
restriction on assignability of such Receivable that is effective under
applicable law (taking into account the applicable UCC),
(ix)    which arises under a Contract that contains an obligation to pay a
specified sum of money, contingent only upon the sale of goods or the provision
of services by the applicable Originator,
(x)    which, together with the Contract related thereto, does not contravene
any law, rule or regulation applicable thereto (including, without limitation,
any law, rule and regulation relating to truth in lending, fair credit billing,
fair credit reporting, equal credit opportunity, fair debt collection practices,
privacy, trading with the enemy and trade and similar sanctions) and with
respect to which no part of the Contract related thereto is in violation of any
such law, rule or regulation,


Exh. I-13





--------------------------------------------------------------------------------





(xi)    which satisfies all material requirements of the Credit and Collection
Policy,
(xii)    which was generated in the ordinary course of the applicable
Originator’s business,
(xiii)    which arises solely from the sale of goods or the provision of
services to the related Obligor by the applicable Originator, and not by any
other Person (in whole or in part),
(xiv)    which is not subject to (A) any right of rescission, set off (excluding
offsets pursuant to credit balance arrangements, net‑outs, setoff of delivery or
payment obligations, customer deposits held at the applicable Originator,
potential excise tax offsets and other similar customary contractual
arrangements between such Originator and the related Obligor), counterclaim or
any other defense (including defenses arising out of violations of usury laws)
of the applicable Obligor against the applicable Originator or (B) any other
Adverse Claim (other than Permitted Liens), and in each case the Obligor thereon
holds no right as against the applicable Originator to cause such Originator to
repurchase the goods or merchandise the sale of which shall have given rise to
such Receivable (except with respect to sale discounts effected pursuant to the
Contract, or defective goods returned in accordance with the terms of the
Contract),
(xv)    as to which the applicable Originator has satisfied and fully performed
all obligations on its part with respect to such Receivable required to be
fulfilled by it, and no further action is required to be performed by any Person
with respect thereto other than payment thereon by the applicable Obligor, and
(xvi)    all right, title and interest to and in which has been validly
transferred (A) in the case of a Receivable originated by Marathon Canada, (i)
by Marathon Canada directly to MPC LP under and in accordance with the
Receivables Transfer Agreement and (ii) thereafter by MPC LP directly to Seller
under and in accordance with the Receivables Sale Agreement and (B) in the case
of a Receivable originated by MPC LP, by MPC LP directly to Seller under and in
accordance with the Receivables Sale Agreement, and, in each such case, Seller
has good and marketable title thereto free and clear of any Adverse Claim (other
than Permitted Liens); and
(xvii)    no Obligor of which (i) is a Sanctioned Person, (ii) is a natural
Person acting in its individual capacity or (iii) is subject to a bankruptcy or
insolvency proceeding that has occurred and is continuing.
“Eligible Foreign Country” means, at any time, any country that that satisfies
each of the following: (i) is not a Sanctioned Country, (ii) is not the United
States of America, (iii) is an OECD Country and (iv) the Servicer is able to
service, administer, collect and


Exh. I-14





--------------------------------------------------------------------------------





enforce the Receivables owing by Obligors of such country to the same extent as
Receivables owing from Obligors located in the United States of America.
“Eligible Receivables Balance” means the aggregate Outstanding Balance of all
Eligible Receivables less the sum of (i) the Discount Proxy Amount, (ii) the
Rebate Accrual Amount, and (iii) the Contra Account Amount.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with Marathon, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) a failure by any Plan
to satisfy the “minimum funding standards” (as defined in Section 412 of the
Code or Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by Marathon or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (e) the receipt
by Marathon or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to an intention to terminate any Plan or Plans or to appoint a
trustee to administer any Plan; (f) the incurrence by Marathon or any of its
ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan; or (g) the receipt by Marathon
or any ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan
from Marathon or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.
“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.
“Facility Termination Date” means the earlier of (i) the Liquidity Termination
Date and (ii) the Amortization Date.
“Federal Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as amended and any successor statute thereto.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received


Exh. I-15





--------------------------------------------------------------------------------





by the Administrative Agent from three Federal funds brokers of recognized
standing selected by it.
“Fee Letter” means that certain letter agreement dated as of December 18, 2013,
by and among Seller, the Managing Agents and the Administrative Agent, as it may
be amended, restated, supplemented or otherwise modified and in effect from time
to time.
“Final Payout Date” means the date on which the Commitments hereunder shall have
expired or terminated, the Aggregate Unpaids have been indefeasibly paid in full
in cash, all Letters of Credit have terminated or expired or have been
Cash‑Collateralized and this Agreement terminates in accordance with its terms.
“Finance Charges” means, with respect to a Contract, any finance, interest, late
payment charges or similar charges owing by an Obligor pursuant to such
Contract.
“Foreign Obligor” means an Obligor that is a resident of, or organized under the
laws of, a country other than the United States or Canada.
“Fronting Fees” has the meaning set forth in Section 1.5(k).
“Funding Agreement” means this Agreement and any agreement or instrument
executed by any Funding Source with or for the benefit of a Conduit Purchaser
or, if applicable, its Related CP Issuer.
“Funding Source” means (i) any Committed Purchaser, (ii) any insurance company,
bank or other funding entity providing liquidity, credit enhancement or back‑up
purchase support or facilities to a Conduit Purchaser, (iii) any agent,
administrator or manager of a Conduit Purchaser, or (iv) any holding company in
respect of any of the foregoing.
“GAAP” means generally accepted accounting principles in effect in the United
States of America as in effect from time to time.
“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi‑governmental, judicial, regulatory, public or statutory
instrumentality, authority, body, agency, bureau or entity (including any zoning
authority, the Comptroller of the Currency or the Federal Reserve Board, any
central bank or any comparable authority).
“Group L/C Sublimit” means, with respect to any Purchase Group, the amount set
forth on Schedule A hereto (or in the Assignment Agreement pursuant to which
such Purchase Group became party hereto) subject to assignment pursuant to
Section 12.1.
“Group Purchase Limit” means, with respect to any Purchase Group, the amount set
forth on Schedule A hereto (or in the Assignment Agreement pursuant to which
such Purchase Group became party hereto) subject to assignment pursuant to
Section 12.1, as such amount may be reduced in accordance with Section 1.1(b) or
increased in accordance with Section 1.1(c).


Exh. I-16





--------------------------------------------------------------------------------





“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
“Incremental Purchase” has the meaning set forth in Section 1.1(a).
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding (i) accounts
payable and accrued liabilities incurred in the ordinary course of business and
(ii) amounts which are being contested in good faith and for which reserves in
conformity with GAAP have been provided), (e) all Indebtedness of others secured
by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Adverse Claim on property owned
or acquired by such Person (other than, in the case of property owned or
acquired by Marathon or any Subsidiary thereof, Adverse Claims on equity
interests in joint ventures which are permitted under the Revolving Credit
Agreement), whether or not the Indebtedness secured thereby has been assumed,
but only to the extent of such property’s fair market value, (f) all Guarantees
by such Person of Indebtedness of others, (g) all Capital Lease Obligations of
such Person, (h) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty and (i)
all obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances. The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is legally liable therefor as a result of
such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor. The Indebtedness of any Person shall not include
endorsements of checks, bills of exchange and other instruments for deposit or
collection in the ordinary course of business.
“Indemnified Amounts” has the meaning set forth in Section 10.1.
“Indemnified Party” has the meaning set forth in Section 10.1.
“Independent Manager” shall mean a member of the Board of Managers of Seller who
(x) (i) shall not have been at the time of such Person’s appointment or at any
time during the preceding five years, and shall not be as long as such Person is
a manager of Seller, (A) a


Exh. I-17





--------------------------------------------------------------------------------





director, officer, employee, partner, shareholder, member, manager or Affiliate
of any of the following Persons (collectively, the “Independent Parties”):
Servicer, any Originator, Marathon or any of their respective Subsidiaries or
Affiliates (other than Seller), (B) a supplier to any of the Independent
Parties, (C) a Person controlling or under common control with any partner,
shareholder, member, manager, Affiliate or supplier of any of the Independent
Parties, or (D) a member of the immediate family of any director, officer,
employee, partner, shareholder, member, manager, Affiliate or supplier of any of
the Independent Parties; (ii) has prior experience as an independent director or
manager for a corporation or limited liability company whose charter documents
required the unanimous consent of all independent directors or managers thereof
before such corporation or limited liability company could consent to the
institution of bankruptcy or insolvency proceedings against it or could file a
petition seeking relief under any applicable federal or state law relating to
bankruptcy; and (iii) has at least three years of employment experience with one
or more entities that provide, in the ordinary course of their respective
businesses, advisory, management or placement services to issuers of
securitization or structured finance instruments, agreements or securities or
(y) has been approved in writing by the Administrative Agent and the Managing
Agents.
“Interest Rate” means, the Adjusted LIBO Rate or the Alternate Base Rate, as
applicable, with respect to each Tranche funded or maintained by a Committed
Purchaser or a Conduit Purchaser other than through the issuance of Commercial
Paper.
“L/C Collateral Account” has the meaning set forth in Section 1.5(o)(i).
“L/C Issuer” means, each Person listed on Schedule A hereto (or in the
Assignment Agreement pursuant to which such Person became party hereto) as an
“L/C Issuer”, or which has been designated in writing to Seller and the
Administrative Agent as an “L/C Issuer” by the related Managing Agent, together
with their respective successors and permitted assigns hereunder.
“L/C Obligations” means, at any time, the sum, without duplication, of (a) the
L/C Undrawn Amount at such time plus (b) the aggregate unpaid amount at such
time of all Reimbursement Obligations.
“L/C Purchase” has the meaning set forth in Section 1.1(a).
“L/C Sublimit” means, initially, $750,000,000, and as may be revised from time
to time.
“L/C Undrawn Amount” means, at any time, the aggregate undrawn amount of all
outstanding Letters of Credit at such time.
“LCR Adoption Date” means the date on which the Federal Reserve Board, the
Federal Deposit Insurance Corporation and the Office of the Comptroller of the
Currency publish final regulations in the Federal Register (or, with respect to
a relevant entity domiciled in Canada, the Office of the Superintendent of
Financial Institutions publishes its final regulations) relating to liquidity
coverage ratio (the ratio of high quality liquid assets to 30-day total net cash
outflow requirements) standards and related consequences to capital requirements
for financial institutions, in furtherance of partial implementation of the
international regulatory framework


Exh. I-18





--------------------------------------------------------------------------------





for banking capital and liquidity measurements, standards and monitoring
collectively known as “Basel III,” adopted by The Basel Committee on Banking
Supervision.
“Letter of Credit” means a stand‑by letter of credit issued by an L/C Issuer
pursuant to this Agreement in United States Dollars for the account of MPC LP or
an Affiliate of MPC LP at the request of MPC LP under and pursuant to the
Receivables Sale Agreement.
“Letter of Credit Application” has the meaning set forth in Section 1.5(b).
“Letter of Credit Request” has the meaning set forth in Section 1.5(b).
“Level 1 Ratings Period” means any period of time during which the Long Term
Debt Rating of Marathon is (i) “BBB‑” or higher by S&P or (ii) “Baa3” or higher
by Moody’s; provided, that if the ratings of S&P and Moody’s differ by more than
one level, the rating one level below the higher of the two ratings shall
control.
“Level 2 Ratings Period” means any period of time, other than a Level 3 Rating
Period, during which the Long Term Debt Rating of Marathon is (i) lower than
“BBB‑“ by S&P and (ii) lower than “Baa3” by Moody’s; provided, that if the
ratings of S&P and Moody’s differ by more than one level, the rating one level
below the higher of the two ratings shall control.
“Level 3 Ratings Period” means any period of time during which (A) the Long Term
Debt Rating of Marathon is (i) “BB‑“ or lower by S&P or (ii) “Ba3” or lower by
Moody’s; provided, that if the ratings of S&P and Moody’s differ by more than
one level, the rating one level below the higher of the two ratings shall
control, or (B) Marathon ceases to have a Long Term Debt Rating by S&P or
Moody’s (other than by reason of such rating agency ceasing to be in the
business of rating corporate debt obligations).
“LIBO Rate” means, with respect to any Capital for any Tranche Period, the
greater of (i) 0.00% per annum and (ii) the rate appearing on Reuters Screen
LIBOR01 page on the Reuters Service (or such other page as may replace the
LIBOR01 page on that service or such other service as may be nominated by the
ICE Benchmark Administration (or the successor thereto if the ICE Benchmark
Administration is no longer making LIBOR available), in each case, for the
purpose of displaying London interbank offered rates of major banks) at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Tranche Period, as the rate for dollar deposits with a
maturity comparable to such Tranche Period. In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Capital for such Tranche Period shall be the greater of (i) 0.00% per annum and
(ii) the rate at which dollar deposits of $5,000,000 and for a maturity
comparable to such Tranche Period are offered by the principal London office of
the Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two (2) Business Days prior to
the commencement of such Tranche Period.
“Liquidity Termination Date” means July 19, 2019,16, 2021, subject to the
extension thereof with respect to all or part of the Commitments pursuant to
Section 13.1.


Exh. I-19





--------------------------------------------------------------------------------





“LMIR” means, for any day, the one‑month “Eurodollar Rate” for deposits in
dollars as reported on Reuters Screen LIBOR01 Page or on any successor or
substitute page of such service, or any successor or substitute for such
service, for the purpose of displaying offered rates of leading banks for London
interbank deposits in United States dollars, as of 11:00 a.m. (London time) on
such date, or if such day is not a Business Day, then the immediately preceding
Business Day (or if not so reported, then as determined by the relevant Managing
Agent from another recognized source for interbank quotation), in each case,
changing when and as such rate changes.
“Lock‑Box” means each locked postal box with respect to which a bank who has
executed a Collection Account Agreement has been granted exclusive access for
the purpose of retrieving and processing payments made on the Receivables and
which is listed on Exhibit IV.
“Long Term Debt Rating” means, with respect to any Person at any time, the
senior unsecured long‑term debt rating assigned by S&P or Moody’s for such
Person, in each case without giving effect to any third party credit
enhancement.
“Loss Floor Reserve” means, on any date, an amount equal to the Loss Reserve
Floor at such time multiplied by the Net Receivables Balance at such time.
“Loss Horizon Ratio” means, as of any date, a ratio computed as of the last day
of the most recently ended calendar month by dividing (i) the aggregate amount
of gross sales of the Originators during the most recently ended calendar month
by (ii) the Net Receivables Balance as of the last day of such calendar month.
“Loss Percentage” means, at any time, the greater of (i) the Loss Reserve Floor
and (ii) the amount expressed as a percentage and calculated in accordance with
the following formula:
LP
=    LR x LHR x SF

where:
LR
=    the greatest three‑month average Loss Ratio during the immediately
preceding 12‑month period.

LHR
=    the Loss Horizon Ratio at such time.

SF
=    2.25.2.00.

“Loss Ratio” means, on any date, the ratio (expressed as a percentage) computed
as of the last day of the most recently ended calendar month equal to (i) the
aggregate Outstanding Balance of all Receivables (without duplication) which
remain unpaid for more than sixty (60) but less than ninety‑one (91) days past
invoice plus the aggregate Outstanding Balance of all Receivables (without
duplication) which, consistent with the Credit and Collection Policy, were or
should have been written off Seller’s books as uncollectible during the most
recently ended calendar month plus the aggregate Outstanding Balance of all
Receivables (without duplication) with respect to which the related Obligors are
subject to a proceeding of the type described in Section 9.1(d) but which have
not yet been written off Seller’s


Exh. I-20





--------------------------------------------------------------------------------





books as uncollectible, divided by (ii) the aggregate amount of gross sales of
the Originators generated during the calendar month which ended two (2) calendar
months prior to such last day.
“Loss Reserve” means, on any date, an amount equal to the product of (a) the
Loss Percentage multiplied by (b) the Net Receivables Balance as of the close of
business of Servicer on such date.
“Loss Reserve Floor” means 8.0%.
“Managing Agent” has the meaning set forth in the preamble to this Agreement.
“Marathon” means Marathon Petroleum Corporation, a Delaware corporation.
“Marathon Canada” means Marathon Petroleum Trading Canada LLC, a Delaware
limited liability company.
“Marathon Competitor” means any competitor of Marathon engaged in the business
of refining, trading, marketing or producing petroleum or petroleum products
(other than a financial institution or an Affiliate thereof).
“Material Adverse Effect” means a material adverse effect on (i) the financial
condition or operations of any Seller Party and its Subsidiaries, taken as a
whole, (ii) the ability of any Seller Party to perform its obligations under
this Agreement or Marathon to perform its obligations under the Performance
Undertaking, (iii) the legality, validity or enforceability of this Agreement or
any other Transaction Document, (iv) any Purchaser’s interest in the Receivables
generally or in any significant portion of the Receivables, the Related Security
or the Collections with respect thereto, or (v) the collectibility of the
Receivables generally or of any material portion of the Receivables.
“Monthly Report” means a report, in substantially the form of Exhibit VI hereto
(appropriately completed), furnished by Servicer to the Administrative Agent
pursuant to Section 8.5.
“Monthly Reporting Period” means any Level 1 Ratings Period.
“Monthly Settlement Date” means the 20th day of each calendar month (or if such
day is not a Business Day, on the next succeeding Business Day).
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“MPC LP” has the meaning set forth in the preamble to this Agreement.
“MUFG” means MUFG Bank, Ltd., in its individual capacity and its successors.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.


Exh. I-21





--------------------------------------------------------------------------------





“Net Receivables Balance” means, at any time, the Eligible Receivables Balance
at such time reduced by the aggregate amount by which the Outstanding Balance of
all Eligible Receivables of each Obligor and its Affiliates exceeds the
Concentration Limit for such Obligor.
“Non-Extension Notice Date” has the meaning set forth in Section 1.5(e)(ii).
“Obligations” shall have the meaning set forth in Section 2.1.
“Obligor” means a Person obligated to make payments pursuant to a Contract.
“OFAC” means the Office of Foreign Assets Control of the U.S. Department of
Treasury.
“Originator” means each of (i) MPC LP, in its capacity as seller under the
Receivables Sale Agreement and (ii) Marathon Canada, in its capacity as seller
under the Receivables Transfer Agreement.
“Other Customer” has the meaning set forth in Section 10.2(a).
“Other L/C Fees” has the meaning set forth in Section 1.5(k).
“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof.
“Participant” has the meaning set forth in Section 12.2.
“PATRIOT Act” has the meaning set forth in Section 14.16.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Performance Undertaking” means that certain Performance Undertaking, dated as
of December 18, 2013, by Marathon in favor of Seller, as the same may be further
amended, restated, supplemented or otherwise modified from time to time.
“Permitted Liens” means any liens (a) for taxes, assessments and governmental
charges or levies in such case are either (i) not overdue or (ii) the validity
or amount thereof is being contested in good faith by appropriate proceedings
and as to which adequate reserves are set aside in accordance with GAAP and (b)
of a collecting bank in the ordinary course of processing items for payment.
“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were


Exh. I-22





--------------------------------------------------------------------------------





terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.
“Pooled Commercial Paper” means Commercial Paper notes of a Conduit Purchaser
(or, if applicable, its Related CP Issuer) subject to any particular pooling
arrangement by such Conduit Purchaser, but excluding Commercial Paper issued by
such Conduit Purchaser (or, if applicable, its Related CP Issuer) for a tenor
and in an amount specifically requested by any Person in connection with any
agreement effected by such Conduit Purchaser.
“Potential Amortization Event” means an event which, with the passage of time or
the giving of notice, or both, would constitute an Amortization Event.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by BTMUMUFG as its prime rate in effect at its office located in New
York City; each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.
“Principal Transaction Documents” has the meaning set forth in the definition of
“Transaction Documents”.
“Prior Receivables Facility” means the receivables financing facility provided
to the Seller pursuant to the Receivables Purchase Agreement, dated as of July
1, 2011 (as amended and restated on October 1, 2011, and as otherwise amended or
modified from time to time), by and among the Seller, MPC LP, the conduit
purchasers party thereto, the committed purchasers party thereto, the managing
agents party thereto, the letter of credit issuers party thereto and JPMorgan
Chase Bank, N.A., as administrative agent, and the other transaction documents
related thereto.
“Pro Rata Share” means, for each Committed Purchaser, a percentage (expressed
out to five decimal places) equal to (i) the Commitment of such Committed
Purchaser, divided by (ii) the aggregate amount of all Commitments of all
Committed Purchasers hereunder, adjusted as necessary to give effect to the
application of the terms of Section 1.5(n). If all of the Commitments have
terminated or expired, the Pro Rata Shares shall be determined based upon the
Commitments most recently in effect.
“Purchase” means an Incremental Purchase or an L/C Purchase.
“Purchase Group” means each group consisting of a Managing Agent, one or more
related Committed Purchasers, any related Conduit Purchasers and a related L/C
Issuer, if any.
“Purchase Group Share” means, with respect to any Purchase Group, the percentage
(expressed out to five decimal places) equivalent to the fraction, the numerator
of which is the aggregate Commitments of all Committed Purchasers in such
Purchase Group and the denominator of which is the Purchase Limit. If all of the
Commitments have terminated or expired, the Purchase Group Shares shall be
determined based upon the Commitments most recently in effect.


Exh. I-23





--------------------------------------------------------------------------------





“Purchase Limit” means $750,000,000, adjusted as necessary to give effect to any
reduction pursuant to Section 1.1(b) or any increase pursuant to Section 1.1(c).
“Purchase Notice” has the meaning set forth in Section 1.2.
“Purchase Price” means, with respect to any Incremental Purchase, the amount
paid to or for the benefit of Seller in connection therewith (including in
satisfaction of Reimbursement Obligations in respect of any Letter of Credit),
which shall not exceed the least of (i) the amount requested by Seller in the
applicable Purchase Notice, as applicable, (ii) the unused portion of the
Purchase Limit on the applicable purchase date and (iii) the excess, if any, of
the Net Receivables Balance (less the Aggregate Reserves) on the applicable
purchase date over the sum of the Aggregate Capital and the L/C Undrawn Amount
determined as of the date of the most recent Daily Report, Weekly Report or
Monthly Report, as applicable.
“Purchasers” means each Conduit Purchaser, each Committed Purchaser and each L/C
Issuer.
“Purchaser Interest” means, at any time, the undivided percentage ownership
interest (computed as set forth below) of the Purchasers and L/C Issuers in (i)
each Receivable arising prior to the time of the most recent computation or
recomputation of such undivided interest, (ii) all Related Security with respect
to each such Receivable, and (iii) all Collections with respect to, and other
proceeds of, each such Receivable. Such undivided percentage interest shall
equal:
AC + UA
NRB ‑ AR
where:
AC
=    Aggregate Capital.

UA
=    L/C Undrawn Amount less the amount of Cash‑Collateral on deposit in the L/C
Collateral Account.

AR
=    the Aggregate Reserves.

NRB
=    the Net Receivables Balance.

The Purchaser Interest shall be computed from time to time pursuant to Section
1.1(d) hereof.
“Purchasing Committed Purchaser” has the meaning set forth in Section 12.1(b).
“Rebate Accrual Amount” means, as of any date, the amount of accruals set forth
on the balance sheet of Servicer or any Originator relating to volume rebates on
such date.
“Rebate Credits” means credits issued by Servicer or the applicable Originator
to Obligors in respect of volume rebates.


Exh. I-24





--------------------------------------------------------------------------------





“Receivable” means all indebtedness and other obligations owed to Seller or the
applicable Originator (at the time it arises, and before giving effect to any
transfer or conveyance under the Receivables Transfer Agreement, the Receivables
Sale Agreement or hereunder) or in which Seller or the applicable Originator has
a security interest or other interest, including, without limitation, any
indebtedness, obligation or interest constituting an account, chattel paper,
instrument or general intangible, arising in connection with the sale of crude
oil, condensate or refined petroleum products or the rendering of services in
connection therewith by such Originator, and further includes, without
limitation, the obligation to pay any Finance Charges with respect thereto.
Indebtedness and other rights and obligations arising from any one transaction,
including, without limitation, indebtedness and other rights and obligations
represented by an individual invoice, shall constitute a Receivable separate
from a Receivable consisting of the indebtedness and other rights and
obligations arising from any other transaction; provided further, that any
indebtedness, rights or obligations referred to in the immediately preceding
sentence shall be a Receivable regardless of whether the account debtor or
Seller treats such indebtedness, rights or obligations as a separate payment
obligation.
“Receivables Sale Agreement” means that certain Second Amended and Restated
Receivables Sale Agreement, dated as of December 18, 2013, by and between MPC
LP, as seller, and Seller, as buyer, as the same may be further amended,
restated or otherwise modified from time to time.
“Receivables Transfer Agreement” means that certain Amended and Restated
Receivables Transfer Agreement, dated as of December 18, 2013, by and between
Marathon Canada, as seller, and MPC LP, as buyer, as the same may be amended,
restated or otherwise modified from time to time.
“Records” means, with respect to any Receivable, all Contracts and other
documents, books, records and other information (including, without limitation,
computer programs, tapes, disks, punch cards, data processing software and
related property and rights) relating to such Receivable, any Related Security
therefor and the related Obligor.
“Reduction Notice” has the meaning set forth in Section 1.3.
“Regulatory Change” has the meaning set forth in Section 10.2(a).
“Reimbursement Obligations” shall mean all outstanding matured reimbursement or
repayment obligations of Seller to any L/C Issuer (and the participating
Purchasers) with respect to amounts drawn on a Letter of Credit, whether
pursuant to Section 1.5 or otherwise.
“Reinvestment” has the meaning set forth in Section 2.2(a).
“Related CP Issuer” means, with respect to any Conduit Purchaser, any asset
backed commercial paper conduit that issues Commercial Paper to provide funding
to such Conduit Purchaser in connection with its Capital hereunder.


Exh. I-25





--------------------------------------------------------------------------------





“Related Entity” means Marathon, Servicer (so long as Servicer is MPC LP or an
Affiliate of Marathon), each Originator and each of their respective Affiliates
and their respective successors.
“Related Security” means, with respect to any Receivable:
(i)    all of Seller’s interest in the inventory and goods (including returned
or repossessed inventory or goods), if any, the sale, financing or lease of
which by the applicable Originator gave rise to such Receivable, and all
insurance contracts with respect thereto,
(ii)    all other security interests or liens and property subject thereto from
time to time, if any, purporting to secure payment of such Receivable, whether
pursuant to the Contract related to such Receivable or otherwise, together with
all financing statements and security agreements describing any collateral
securing such Receivable,
(iii)    all guaranties, letters of credit, letter of credit rights, “supporting
obligations” (within the meaning of Section 9‑102(a) of all applicable
enactments of the UCC), insurance and other agreements or arrangements of
whatever character from time to time supporting or securing payment of such
Receivable whether pursuant to the Contract related to such Receivable or
otherwise,
(iv)    all service contracts and other contracts and agreements associated with
such Receivable,
(v)    all Records related to such Receivable,
(vi)    all of Seller’s right, title and interest in, to and under the
Receivables Sale Agreement in respect of such Receivable (including, without
limitation, any rights of MPC LP under the Receivables Transfer Agreement
transferred to Seller under the Receivables Sale Agreement) and all of Seller’s
right, title and interest in, to and under the Performance Undertaking, and
(vii)    all proceeds of any of the foregoing.
“Replacement Rate” has the meaning set forth in Section 4.6.
“Required Cash‑Collateral Amount” means, with respect to a Letter of Credit, the
sum of (x) the Stated Amount of such Letter of Credit plus (y) the amount of any
interest or fees accrued or to accrue on each Letter of Credit through the
stated expiration thereof, including, without limitation, Undrawn L/C Fees,
Fronting Fees and Other L/C Fees.
“Required Managing Agents” means, at any time, the Managing Agents whose Group
Purchase Limits together exceed fifty percent (50%) of the Purchase Limit at
such time.
“Required Notice Period” means, (x) with respect to any Aggregate Reduction, in
a proposed amount which is equal to or less than $400,000,000, no later than
3:00 p.m. (New York time) on the Business Day that is two (2) Business Days
immediately prior to the Business Day


Exh. I-26





--------------------------------------------------------------------------------





on which such Aggregate Reduction is to occur and (y) with respect to any
Aggregate Reduction, in a proposed amount which is greater than $400,000,000, no
later than 3:00 p.m. (New York time) on the Business Day that is four (4
occurring pursuant to Section 1.3, no later than 3:00 p.m. (New York time) on
the Business Day that is one (1) Business Day immediately prior to the Business
Day on which such Aggregate Reduction is to occur and (y) with respect to any
Aggregate Reduction occurring pursuant to Section 2.7, no later than 3:00 p.m.
(New York time) on the Business Day that is two (2) Business Days immediately
prior to the Business Day on which such Aggregate Reduction is to occur.
“Required Rating” has the meaning set forth in Section 10.2(d).
“Response Deadline” has the meaning set forth in Section 13.1(a).
“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of equity interests of Seller
now or hereafter outstanding, except a dividend payable solely in shares of that
class of equity interests or in any junior class of equity interests of Seller,
(ii) any redemption, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any shares of any class of
equity interests of Seller now or hereafter outstanding, (iii) any payment or
prepayment of principal of, premium, if any, or interest, fees or other charges
on or with respect to, and any redemption, purchase, retirement, defeasance,
sinking fund or similar payment and any claim for rescission with respect to the
Subordinated Loans (as defined in the Receivables Sale Agreement), (iv) any
payment made to redeem, purchase, repurchase or retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of equity interests of Seller now or hereafter outstanding,
and (v) any payment of management fees by Seller (except for reasonable
management fees to any Originator or its Affiliates in reimbursement of actual
management services performed).
“Revolving Credit Agreement” means that certain Five-Year Revolving Credit
Agreement dated as of September 14, 2012, as amended by that certain First
Amendment to the Revolving Credit Agreement dated as of December 20, 2012, and
as may be further amended or, dated as of August 28, 2018, as may be amended,
restated, supplemented, renewed, refinanced, or otherwise modified from time to
time, each by and among Marathon, the Lenders party thereto and JPMorgan Chase
Bank, N.A., as administrative agent.
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and any successor thereto.
“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctionsthat is or whose government is subject to a
U.S. sanctions program that broadly prohibits dealings with that country,
territory or government.
“Sanctioned Person” means, at any time, (a) any Person currently the subject or
the target of any Sanctions, including any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the TreasuryOFAC (or any successor
thereto) or the U.S. Department of State, and (b) any Person controlled by any
such Personor as otherwise published from time to time; (b) that is


Exh. I-27





--------------------------------------------------------------------------------





fifty-percent or more owned, directly or indirectly, in the aggregate by one or
more Persons described in clause (a) above; (c) that is operating, organized or
resident in a Sanctioned Country; (d) with whom engaging in trade, business or
other activities is otherwise prohibited or restricted by Sanctions; or (e) (i)
an agency of the government of a Sanctioned Country, (ii) an organization
controlled by a Sanctioned Country, or (iii) a Person resident in a Sanctioned
Country, to the extent subject to a sanctions program administered by OFAC.
“Sanctions” means the laws, rules, regulations and executive orders promulgated
or administered to implement economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time (a) by the U.S.United States
government, including those administered by the Office of Foreign Assets Control
of the U.S. Department of the Treasury, the U.S.OFAC, the US State Department,
the U.S.US Department of Commerce, or the U.S. Department of the Treasury or (b)
by the United Nations Security Council, the European Union or Her Majesty’s
Treasury of the United Kingdom or (c) by other relevant sanctions authorities to
the extent compliance with the sanctions imposed by such other authorities would
not entail a violation of applicable law.
“Scheduled Liquidity Termination Date” has the meaning set forth in Section
13.1.
“SEC” means the United States Securities and Exchange Commission or any
Governmental Authority succeeding to the functions of said Commission.
“Seller” has the meaning set forth in the preamble to this Agreement.
“Seller Parties” has the meaning set forth in the preamble to this Agreement.
“Servicer” means at any time the Person (which may be the Administrative Agent)
then designated as such pursuant to Article VIII to service, administer and
collect Receivables. The initial Servicer hereunder is MPC LP.
“Servicing Fee” has the meaning set forth in Section 8.6.
“Settlement Date” means each of (i) each Monthly Settlement Date, (ii) the last
day of the relevant Tranche Period in respect of Capital funded by a Conduit
Purchaser with Tranche Funded Commercial Paper and (iii) the last day of the
relevant Tranche Period in respect of Capital funded or maintained by any
Committed Purchaser.
“Short Term Debt Rating” means, with respect to any Person at any time, the
senior unsecured short‑term debt rating assigned by S&P or Moody’s for such
Person, in each case without giving effect to any third party credit
enhancement.
“Standard Concentration Limit” has the meaning set forth in the definition of
“Concentration Limit”.
“Stated Amount” means, with respect to any Letter of Credit at any time, the
maximum amount that may be drawn thereunder in accordance with its terms at such
time.


Exh. I-28





--------------------------------------------------------------------------------





“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Tranches for which Yield is calculated based on
the Adjusted LIBO Rate shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Committed Purchaser under such Regulation D or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.
“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, association, limited liability company, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
“Terminating Committed Purchaser” has the meaning set forth in Section 13.1(a).
“Terminating CP Tranche” has the meaning set forth in Section 3.4(b).
“Terminating Purchaser” has the meaning set forth in Section 13.1(a).
“Terminating Purchase Group” has the meaning set forth in Section 13.1(a).
“Terminating Tranche” has the meaning set forth in Section 4.3(b).
“Termination Percentage” has the meaning set forth in Section 2.2(b).
“Tier I Concentration Limit” has the meaning set forth in the definition of
“Concentration Limit”.
“Tier II Concentration Limit” has the meaning set forth in the definition of
“Concentration Limit”.
“Tier III Concentration Limit” has the meaning set forth in the definition of
“Concentration Limit”.
“Tranche” means any portion of Capital funded or maintained (x) by a Conduit
Purchaser either through the issuance of Pooled Commercial Paper, through the
issuance of Tranche Funded Commercial Paper or pursuant to a Funding Agreement
(but not any combination


Exh. I-29





--------------------------------------------------------------------------------





thereof) and, if applicable, with a single Tranche Period, or (y) by a Committed
Purchaser which accrues Yield by reference to a single Interest Rate type and,
if applicable, with a single Tranche Period.
“Tranche Funded Commercial Paper” means Commercial Paper issued by a Conduit
Purchaser for a tenor and in an amount specifically requested by Seller
hereunder.
“Tranche Funding Conduit Purchaser” means each Conduit Purchaser that is
identified as a “Tranche Funding Conduit Purchaser” on Schedule A hereto or in
the Assignment Agreement pursuant to which it becomes a party hereto.
“Tranche Period” means, with respect to a Tranche:
(a)
if Yield for such Tranche is calculated on the basis of the Adjusted LIBO Rate,
a period of one, two, three or six months, or such other period as may be
mutually agreeable to the related Managing Agent and Seller, which other period
may be open-ended, commencing on a Business Day selected by Seller or the
related Managing Agent pursuant to this Agreement. Such Tranche Period shall end
on the day in the applicable succeeding calendar month which corresponds
numerically to the beginning day of such Tranche Period, provided, however, that
if there is no such numerically corresponding day in such succeeding month, such
Tranche Period shall end on the last Business Day of such succeeding month; or

(b)
in the case of any Tranche of a Conduit Purchaser funded through the issuances
of Tranche Funded Commercial Paper, a period not less than sixty (60), and not
more than two hundred seventy (270) days commencing on a Business Day selected
by Seller and agreed to by the related Managing Agent; provided, that after the
Facility Termination Date, each such Tranche Period shall end on or prior to the
next succeeding Settlement Date.

If any Tranche Period would end on a day which is not a Business Day, such
Tranche Period shall end on the next succeeding Business Day, provided, however,
that in the case of Tranche Periods corresponding to the Adjusted LIBO Rate, if
such next succeeding Business Day falls in a new month, such Tranche Period
shall end on the immediately preceding Business Day. In the case of any Tranche
Period which commences before the Amortization Date and would otherwise end on a
date occurring after the Amortization Date, such Tranche Period shall end on the
Amortization Date. The duration of each Tranche Period which commences after the
Amortization Date shall be of such duration as reasonably selected by the
Administrative Agent.
“Transaction Documents” means, collectively, (i) this Agreement, each Purchase
Notice, each Letter of Credit Request, each Letter of Credit Application, each
Letter of Credit, the Receivables Sale Agreement, the Receivables Transfer
Agreement, each Collection Account Agreement, the Performance Undertaking, the
Fee Letter, the Subordinated Note (as defined in the Receivables Sale Agreement)
(collectively, the “Principal Transaction Documents”) and (ii) all other
instruments, documents and agreements executed and delivered in connection
herewith.


Exh. I-30





--------------------------------------------------------------------------------





“Turnover Ratio” means, with respect to any calendar month, an amount equal to
(i) the aggregate Outstanding Balance of all Receivables as of the beginning of
such calendar month, divided by (ii) the aggregate amount of Collections from
Obligors during such calendar month, multiplied by (iii) 30.
“Weekly Report” means a report, in form and substance mutually agreed upon by
Servicer and the Managing Agents (appropriately completed), furnished by
Servicer to the Managing Agents and the Administrative Agent pursuant to Section
8.5.
“Weekly Reporting Period” means any Level 2 Ratings Period.
“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.
“Undrawn L/C Fee” has the meaning specified in the Fee Letter.
“Yield” means:
(a)    for any Accrual Period relating to a Tranche funded or maintained by a
Committed Purchaser in a Commercial Paper Purchase Group or a Conduit Purchaser
(other than through the issuance of Commercial Paper), an amount equal to the
product of (x) the sum of (i) the Applicable Margin and (ii) the applicable
Interest Rate for such Tranche multiplied by (y) the Capital of such Tranche for
each day elapsed during such Accrual Period, annualized on a 360 day basis;
(b)    for any Accrual Period relating to a Tranche funded or maintained by a
Committed Purchaser in a Balance Sheet Purchase Group, an amount equal to the
product of (x) the applicable Interest Rate for such Tranche multiplied by (y)
the Capital of such Tranche for each day elapsed during such Accrual Period,
annualized on a 360 day basis; and
(c)    for each draw under a Letter of Credit that has not yet been reimbursed,
an amount equal to the product of (x) the sum of (i) the Applicable Margin and
(ii) the Alternate Base Rate multiplied by (y) the amount of such draw for each
day elapsed prior to the repayment of such amount, annualized on a 360 day
basis.
“Yield and Servicing Reserve” means, on any date, an amount equal to (x) 1.50%
multiplied by (y) the Net Receivables Balance as of the close of business of
Servicer on such date.
All accounting terms not specifically defined herein shall be construed in
accordance with GAAP. All terms used in Article 9 of the UCC in the State of New
York, and not specifically defined herein, are used herein as defined in such
Article 9.


Exh. I-31





--------------------------------------------------------------------------------